Exhibit 10.1

 

Execution Version

 

 

CUSIP Number:  55448LAC1

 

TERM LOAN AGREEMENT

 

among

 

MACK-CALI REALTY, L.P.

 

and

 

BANK OF AMERICA, N.A.,

 

JPMORGAN CHASE BANK, N.A.,

 

WELLS FARGO BANK, N.A.

 

and

 

OTHER LENDERS WHICH MAY BECOME

 

PARTIES TO THIS AGREEMENT

 

with

 

BANK OF AMERICA, N.A.
AS ADMINISTRATIVE AGENT,

 

and

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, N.A.,

and

CAPITAL ONE, NATIONAL ASSOCIATION
AS SYNDICATION AGENTS,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC and
WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

Dated as of January 7, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

Page

 

 

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

 

1

 

 

 

 

 

 

§1.1.

Definitions

 

1

 

§1.2.

Rules of Interpretation

 

28

 

 

 

 

§2.

THE CREDIT FACILITY

 

29

 

 

 

 

 

 

§2.1.

Commitment to Lend

 

29

 

§2.2.

Incremental Term Loans

 

29

 

§2.3.

The Notes

 

30

 

§2.4.

Interest on Loans; Fees

 

31

 

§2.5.

Requests for Loans

 

31

 

§2.6.

Conversion Options

 

33

 

§2.7.

Funds for Loans

 

34

 

§2.8.

Repayment of Loans

 

35

 

§2.9.

Optional Repayments of Loans

 

35

 

 

 

 

 

§3.

[RESERVED]

 

35

 

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS

 

35

 

 

 

 

 

 

§4.1.

Funds for Payments

 

35

 

§4.2.

Computations

 

36

 

§4.3.

Inability to Determine LIBOR Rate

 

36

 

§4.4.

Illegality

 

37

 

§4.5.

Additional Costs, Etc.

 

37

 

§4.6.

Capital Adequacy

 

38

 

§4.7.

Certificate

 

39

 

§4.8.

Indemnity

 

39

 

§4.9.

Interest During Event of Default

 

39

 

§4.10

Reasonable Efforts to Mitigate

 

40

 

§4.11

Replacement of Lenders

 

40

 

§4.12

Defaulting Lenders

 

40

 

§4.13

Taxes

 

41

 

 

 

 

 

§5.

GUARANTIES

 

45

 

 

 

 

 

 

§5.1.

Guaranties

 

45

 

§5.2.

Subsidiary Guaranty Proceeds

 

46

 

i

--------------------------------------------------------------------------------


 

Section

 

 

 

 

Page

 

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES

 

47

 

 

 

 

 

 

§6.1.

Authority; Etc.

 

47

 

§6.2.

Governmental Approvals

 

49

 

§6.3.

Title to Properties; Leases

 

50

 

§6.4.

Financial Statements

 

50

 

§6.5.

Fiscal Year

 

51

 

§6.6.

Franchises, Patents, Copyrights, Etc.

 

51

 

§6.7.

Litigation

 

51

 

§6.8.

No Materially Adverse Contracts, Etc.

 

51

 

§6.9.

Compliance With Other Instruments, Laws, Etc.

 

51

 

§6.10.

Tax Status

 

51

 

§6.11.

No Event of Default; No Materially Adverse Changes

 

52

 

§6.12.

Investment Company Acts

 

52

 

§6.13.

Absence of UCC Financing Statements, Etc.

 

52

 

§6.14.

Absence of Liens

 

53

 

§6.15.

Certain Transactions

 

53

 

§6.16.

Employee Benefit Plans

 

53

 

§6.17.

Regulations U and X

 

54

 

§6.18.

Environmental Compliance

 

54

 

§6.19.

Subsidiaries

 

56

 

§6.20.

Loan Documents

 

56

 

§6.21.

REIT Status

 

56

 

§6.22.

Subsequent Property Owning Subsidiaries

 

56

 

§6.23.

OFAC

 

56

 

§6.24.

Anti-Corruption Laws

 

57

 

 

 

 

 

§7.

AFFIRMATIVE COVENANTS OF THE BORROWER

 

57

 

 

 

 

 

 

§7.1.

Punctual Payment

 

57

 

§7.2.

Maintenance of Office

 

57

 

§7.3.

Records and Accounts

 

57

 

§7.4.

Financial Statements, Certificates and Information

 

58

 

§7.5.

Notices

 

60

 

§7.6.

Existence of Borrower and Property Owning Subsidiaries; Maintenance of
Properties

 

61

 

§7.7.

Existence of MCRC; Maintenance of REIT Status of MCRC; Maintenance of Properties

 

62

 

§7.8.

Insurance

 

63

 

§7.9.

Taxes

 

63

 

§7.10.

Inspection of Properties and Books

 

64

 

§7.11.

Compliance with Laws, Contracts, Licenses, and Permits

 

64

 

§7.12.

Use of Proceeds

 

64

 

§7.13.

Subsidiary Guarantors; Solvency

 

65

 

§7.14.

Further Assurances

 

65

 

ii

--------------------------------------------------------------------------------


 

Section

 

 

 

 

Page

 

 

 

 

 

 

§7.15.

Environmental Indemnification

 

65

 

§7.16.

Response Actions

 

66

 

§7.17.

Environmental Assessments

 

66

 

§7.18.

Employee Benefit Plans

 

67

 

§7.19.

No Amendments to Certain Documents

 

67

 

§7.20

Distributions in the Ordinary Course

 

67

 

§7.21

Anti-Corruption Laws; Sanctions

 

67

 

 

 

 

§8.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER

 

67

 

 

 

 

 

 

§8.1.

Restrictions on Indebtedness

 

68

 

§8.2.

Restrictions on Liens, Etc.

 

68

 

§8.3.

Merger, Consolidation and Disposition of Assets

 

70

 

§8.4.

Negative Pledge

 

71

 

§8.5.

Compliance with Environmental Laws

 

72

 

§8.6.

Distributions

 

72

 

§8.7.

Employee Benefit Plans

 

72

 

§8.8.

Fiscal Year

 

73

 

§8.9

Sanctions

 

73

 

§8.10

Anti-Corruption Laws

 

73

 

 

 

 

 

§9.

FINANCIAL COVENANTS OF THE BORROWER

 

73

 

 

 

 

 

 

§9.1.

Leverage Ratio

 

73

 

§9.2.

Secured Indebtedness

 

74

 

§9.3.

[Intentionally Deleted]

 

74

 

§9.4.

[Intentionally Deleted]

 

74

 

§9.5.

Fixed Charge Coverage

 

74

 

§9.6.

Unsecured Indebtedness

 

74

 

§9.7.

Unencumbered Property Interest Coverage

 

74

 

§9.8.

[Intentionally Deleted]

 

75

 

§9.9.

Covenant Calculations

 

75

 

 

 

 

 

§10

CONDITIONS TO THE CLOSING DATE

 

76

 

 

 

 

 

 

§10.1.

Loan Documents

 

76

 

§10.2.

Certified Copies of Organization Documents

 

76

 

§10.3.

By-laws; Resolutions

 

76

 

§10.4.

Incumbency Certificate; Authorized Signers

 

77

 

§10.5.

Certificates of Insurance

 

77

 

§10.6.

Opinion of Counsel Concerning Organization and77 Loan Documents

 

77

 

§10.7.

Tax Law Compliance

 

77

 

§10.8.

Certifications from Government Officials

 

77

 

§10.9.

Proceedings and Documents

 

77

 

§10.10.

Fees

 

77

 

iii

--------------------------------------------------------------------------------


 

Section

 

 

 

 

Page

 

 

 

 

 

 

§10.11.

Closing Certificate; Compliance Certificate

 

78

 

§10.12

Representations True; No Event of Default; Compliance Certificate

 

78

 

§10.13

No Legal Impediment

 

78

 

§10.14

Governmental Regulation

 

78

 

§10.A

Subsequent Subsidiary Guarantors

 

78

 

 

 

 

 

§11.

[RESERVED]

 

79

 

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

79

 

 

 

 

 

 

§12.1.

Events of Default and Acceleration

 

79

 

§12.2.

Termination of Commitments

 

82

 

§12.3.

Remedies

 

82

 

 

 

 

 

§13.

SETOFF

 

83

 

 

 

 

 

§14.

THE ADMINISTRATIVE AGENT

 

83

 

 

 

 

 

 

§14.1.

Authorization

 

83

 

§14.2.

Employees and Agents

 

84

 

§14.3.

No Liability

 

85

 

§14.4.

No Representations

 

85

 

§14.5.

Payments

 

85

 

§14.6.

Holders of Notes

 

86

 

§14.7.

Indemnity

 

86

 

§14.8.

Administrative Agent as Lender

 

86

 

§14.9.

Successor Administrative Agent

 

86

 

§14.10.

Notices

 

87

 

§14.11

Other Agents

 

87

 

 

 

 

 

§15.

EXPENSES

 

88

 

 

 

 

 

§16.

INDEMNIFICATION

 

88

 

 

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC.

 

89

 

 

 

 

 

§18.

ASSIGNMENT; PARTICIPATIONS; ETC.

 

90

 

 

 

 

 

§18.1.

Conditions to Assignment by Lenders

 

90

 

§18.2.

Certain Representations and Warranties; Limitations; Covenants

 

91

 

§18.3.

Register

 

91

 

§18.4.

New Notes

 

92

 

§18.5.

Participations

 

92

 

iv

--------------------------------------------------------------------------------


 

Section

 

 

 

 

Page

 

 

 

 

 

 

§18.6.

Pledge by Lender

 

93

 

§18.7.

Successors and Assigns; No Assignment by Borrower

 

93

 

§18.8

Disclosure

 

93

 

§18.9.

Syndication

 

94

 

 

 

 

§19.

NOTICES, ETC.

 

94

 

 

 

 

 

§20.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

96

 

 

 

 

§21.

HEADINGS

 

96

 

 

 

 

§22.

COUNTERPARTS

 

96

 

 

 

 

§23.

ENTIRE AGREEMENT, ETC.

 

96

 

 

 

 

§24.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

97

 

 

 

 

§25.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

97

 

 

 

 

§26.

SEVERABILITY

 

99

 

 

 

 

§27.

[RESERVED]

 

99

 

 

 

 

§28.

USA PATRIOT ACT

 

99

 

 

 

 

§29.

USURY SAVINGS CLAUSE

 

99

 

 

 

 

§30.

CONFIDENTIALITY

 

99

 

 

 

 

§31.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

 

101

 

 

 

 

§32.

ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

 

101

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

Form of Term Loan Note

B

Form of Subsidiary Guaranty

C

Form of Loan Request

D

Form of Compliance Certificate

E

Form of Closing Certificate

F

Form of Assignment and Assumption Agreement

G

[Reserved]

H

[Reserved]

I

[Reserved]

J

[Reserved]

K

[Reserved]

L

Form of Notice of Continuation/Conversion

M

[Reserved]

N

[Reserved]

O-1

Form of U.S. Tax Compliance Certificate

O-2

Form of U.S. Tax Compliance Certificate

O-3

Form of U.S. Tax Compliance Certificate

O-4

Form of U.S. Tax Compliance Certificate

 

SCHEDULES

 

SCHEDULE CBD

CBD Properties

SCHEDULE EMPL

List of Employee Agreements with Key Management Individuals

SCHEDULE EG

List of Eligible Ground Leases as of Closing Date

SCHEDULE SG

List of Subsidiary Guarantors

SCHEDULE 1.2

Lenders’ Commitments

SCHEDULE 6.1(b)

Capitalization; Outstanding Securities, Etc.

SCHEDULE 6.3(a)

Unencumbered Properties

SCHEDULE 6.3(c)

Partially Owned Real Estate Holding Entities

SCHEDULE 6.7

Litigation

SCHEDULE 6.15

Certain Transactions

SCHEDULE 6.18

Environmental Compliance

SCHEDULE 6.19

Subsidiaries

 

vi

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (this “Agreement”) is made as of the 7th day of
January, 2016, by and among MACK-CALI REALTY, L.P., a Delaware limited
partnership (“MCRLP” or the “Borrower”), having its principal place of business
at 343 Thornall Street, Edison, New Jersey 08837-2206, BANK OF AMERICA, N.A.
(“Bank of America”), a national banking association having an address at 901
Main Street, Dallas, Texas 75202, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), having
its principal place of business at 270 Park Avenue, New York, New York 10017,
WELLS FARGO BANK, N.A. (“WFB”) and the other lending institutions party hereto
or which may become parties hereto pursuant to §18 (individually, a “Lender” and
collectively, the “Lenders”) and BANK OF AMERICA, N.A., as the administrative
agent for itself and each other Lender, and JPMORGAN CHASE BANK , N.A. and WELLS
FARGO BANK, N.A., as the syndication agents.

 

RECITALS

 

A.                                    The Borrower and its Subsidiaries are
primarily engaged in the business of owning, purchasing, developing,
constructing, renovating, leasing and operating office, office/flex,
industrial/warehouse and multifamily residential properties in the United
States.

 

B.                                    Mack-Cali Realty Corporation, a Maryland
corporation (“MCRC”), is the sole general partner of MCRLP, holds in excess of
89% of the partnership interests in MCRLP as of the date hereof, is qualified to
elect REIT status for income tax purposes, and has agreed to guaranty the
obligations of the Borrower hereunder.

 

C.                                    The Borrower wishes to borrow term loans
from the Lenders, and the Lenders are willing to provide such term loans on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

§1.                               DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1.                     Definitions.  The following terms shall have the
meanings set forth in this §1 or elsewhere in the provisions of this Agreement
referred to below:

 

Accountants.  In each case, nationally-recognized, independent certified public
accountants reasonably acceptable to the Administrative Agent.  The Lenders
hereby acknowledge that PricewaterhouseCoopers LLP and the other major national
accounting firms are acceptable accountants.

 

Acquisition Property.  Any Real Estate that either (a) has been owned for fewer
than eight (8) fiscal quarters or (b) in the case of Real Estate developed by
the Borrower or any Property Owning Subsidiary, has been in service for fewer
than eight (8) fiscal quarters, in each

 

--------------------------------------------------------------------------------


 

case ((a) or (b)) unless the Borrower has made a one-time election to no longer
treat such Real Estate as an Acquisition Property for purposes of this
Agreement.

 

Act.  See §28.

 

Additional Credit Extension Amendment.  An amendment to this Agreement providing
for any New Term Loans which shall be consistent with the applicable provisions
of this Agreement relating to New Term Loans and otherwise satisfactory to the
Administrative Agent and the Borrower.

 

Adjusted Unencumbered Property NOI.  With respect to any fiscal period for any
Unencumbered Property, the net income of such Unencumbered Property during such
period, as determined in accordance with GAAP, before adjustment for (a) gains
(or losses) from debt restructurings, any impairments, non-cash valuation
charges or extraordinary items relating to such Unencumbered Property,
(b) minority interests, not inconsistent with the wholly-owned Subsidiary
requirements for Unencumbered Properties and (c) income taxes; plus (x) interest
expense relating to such Unencumbered Property and (y) depreciation and
amortization relating to such Unencumbered Property and (z) the noncash portion
of executive stock award rights and stock purchase rights relating to the
Unencumbered Property in question included in written executive employment
agreements, written employee plans or other written non-monetary employment
compensation provisions to the extent excluded from net income, as determined in
accordance with GAAP; minus a recurring capital expense reserve equal to (x) in
the case of Unencumbered Properties that are office, office-flex or industrial
properties, one and one-half percent (1.5%) of total revenue (excluding interest
income) of such Unencumbered Property for such period and (y) in the case of
Unencumbered Properties that are multi-family residential properties, $250 per
apartment unit for each fiscal year, all after adjustments to eliminate the
effect of the straight-lining of rents affecting such Unencumbered Property.

 

Administrative Agent.  Bank of America, acting as administrative agent for the
Lenders, or any successor administrative agent, as permitted by §14.

 

Administrative Agent’s Head Office.  The Administrative Agent’s head office
located at Bank of America, N.A. - Agency Management, Global Technology
Operations, MC# IL4-135-09-61, 135 S. LaSalle Street, Chicago, IL 60603, or at
such other location as the Administrative Agent may designate from time to time
pursuant to §19 hereof, or the office of any successor Administrative Agent
permitted under §14 hereof.

 

Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate.  With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person (other than a mutual fund which owns 10% or more of the
common stock of MCRC) and (iv) any other Person 10% or more of any class of
whose

 

2

--------------------------------------------------------------------------------


 

capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.

 

Agreement.  This Term Loan Agreement, including the schedules and exhibits
hereto, as the same may be from time to time amended and in effect.

 

Alternate Base Rate.  For any day, a fluctuating rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) assuming that on such
day a LIBOR Rate Loan was being made, the LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate, respectively.

 

Alternate Base Rate Loans.  Those Loans bearing interest calculated by reference
to the Alternate Base Rate.

 

Anti-Corruption Laws.  See §6.24.

 

Applicable Margin.  The applicable margin (if any) over the then Alternate Base
Rate or LIBOR Rate, as applicable to the Loan(s) in question, as set forth in
clauses (a) and (b) below, which is used in calculating the interest rate
applicable to Loans as follows:

 

(a)                                 except as set forth in clause (b) below, the
Applicable Margin shall vary from time to time in accordance with MCRLP’s debt
ratings, if any as set forth in the table below (the “Ratings Grid”).  The
Applicable Margin to be used in calculating the interest rate applicable to
Alternate Base Rate Loans or LIBOR Rate Loans shall vary from time to time in
accordance with MCRLP’s then applicable (if any) (x) Moody’s debt rating and/or
(y) S&P debt rating, as set forth below in this definition, and the Applicable
Margin shall be adjusted effective on the next Business Day following any change
in MCRLP’s Moody’s debt rating or S&P debt rating, as the case may be.  MCRLP
shall notify the Administrative Agent in writing promptly after becoming aware
of any change in any of its debt ratings.  In order to qualify for an Applicable
Margin based upon a debt rating, MCRLP shall maintain debt ratings from Moody’s
or S&P so long as such Persons are in the business of providing debt ratings for
the REIT industry; provided that if MCRLP fails to maintain at least one debt
rating from Moody’s or S&P, the Applicable Margin shall be based upon an S&P
rating of less than BBB- in the table below unless the Borrower has made the
Leverage Grid Election.  If at any time of determination of the Applicable
Margin, (a) MCRLP has then current debt ratings from both Moody’s and S&P, then
the Applicable Margin shall be based on the higher of such ratings and (b) MCRLP
has then current debt ratings from only one of Moody’s or S&P, then the
Applicable Margin shall be based on such rating.

 

The applicable debt ratings and the Applicable Margins are set forth in the
following table:

 

3

--------------------------------------------------------------------------------


 

S&P Rating

 

Moody’s
Rating

 

Applicable
Margin for
LIBOR Rate
Loans

 

Applicable Margin
for Alternate Base
Rate Loans

 

No rating or less than BBB-

 

No rating or less than Baa3

 

1.85

%

0.85

%

BBB-

 

Baa3

 

1.40

%

0.40

%

BBB

 

Baa2

 

1.15

%

0.15

%

BBB+

 

Baa1

 

1.00

%

0

%

A- or higher

 

A3 or higher

 

0.900

%

0

%

 

(b)                                 Notwithstanding clause (a) above, if
(x) MCRLP fails to maintain a debt rating from Moody’s or S&P or such debt
rating from Moody’s and/or S&P falls below BBB-/Baa3 (as applicable) and (y) the
Borrower makes a one-time election in writing (the “Leverage Grid Election”) to
have the Applicable Margin determined based on the Total Leverage Ratio, then,
as of the next Business Day, the Applicable Margin shall thereafter vary from
time to time in accordance with the Total Leverage Ratio as follows (the
“Leverage Grid”):

 

Total Leverage Ratio

 

Applicable Margin
for LIBOR Rate
Loans

 

Applicable Margin for
Alternate Base Rate
Loans

 

< 45%

 

1.45

%

0.45

%

>45% and <50%

 

1.55

%

0.55

%

>50% and <55%

 

1.65

%

0.65

%

>55%

 

1.95

%

0.95

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
§7.4(c); provided, however, that if a compliance certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, the Applicable Margin shall be based on a Total Leverage Ratio of
greater than 55% as of the first Business Day after the date on which such
compliance certificate was required to have been delivered and shall remain in
effect until the date on which such compliance certificate is delivered.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such

 

4

--------------------------------------------------------------------------------


 

period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder (other than
contingent Obligations for which no claim has been asserted hereunder) for a
period of twelve months after such termination and repayment.

 

Notwithstanding the foregoing, if the Borrower has made the Leverage Grid
Election and MCRLP thereafter achieves (x) a debt rating from S&P of BBB- or
better or a debt rating from Moody’s of Baa3 or better and (y) the Borrower
makes a one-time election in writing to again have the Applicable Margin
determined by the Ratings Grid (the “Ratings Grid Election”), then the
Applicable Margin shall thereafter be based on the Ratings Grid described in
clause (a) above instead of the Leverage Grid.  If the Borrower makes such
Ratings Grid Election, the Borrower shall not have any further rights to
exercise the Leverage Grid Election.

 

Arrangers.  Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC.

 

Assignment and Assumption.  See §18.1.

 

Bank of America.  As defined in the recitals.

 

Bankruptcy Event. With respect to any Person, such Person becomes the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

Borrower.  As defined in the preamble hereto.

 

Building.  Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate.

 

Business Day.  Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.

 

5

--------------------------------------------------------------------------------


 

Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with GAAP.

 

Capitalized Unencumbered Property NOI.  As of any date of determination with
respect to an Unencumbered Property (other than an Acquisition Property), an
amount equal to the Revised Adjusted Unencumbered Property NOI for such
Unencumbered Property for the most recent two (2) complete fiscal quarters
multiplied by two (2), with the product being divided by 7.75%, except with
respect to (x) CBD Properties, which shall be divided by 6.75% and
(y) multi-family residential properties, which shall be divided by 6.0%;
provided that if such Unencumbered Property has been owned for fewer than two
(2) complete fiscal quarters, the Revised Adjusted Unencumbered Property NOI for
such Unencumbered Property shall be calculated by using the actual results for
the period that such Unencumbered Property has been owned and adjusting such
results for a period of two (2) complete fiscal quarters.

 

CBD Property(ies).  Collectively, (a) any Real Estate listed on Schedule CBD
attached hereto, (b) any improved Real Estate which is located in the borough of
Manhattan in New York, New York, Jersey City, New Jersey, Washington, D.C. or
Philadelphia, Pennsylvania which is acquired or developed after the Closing
Date, and (c) any other improved Real Estate which is located in markets with
characteristics similar to those identified in clause (b) and is designated by
the Agent and the Borrower as a CBD Property from time to time, but excluding in
all cases any multi-family residential properties.

 

CERCLA.  See §6.18.

 

Change in Law.  (a) The adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated, implemented or issued.

 

Closing Date.  January 7, 2016, which is the date on which all of the conditions
set forth in §10 have been satisfied or waived in accordance with §25.

 

6

--------------------------------------------------------------------------------


 

Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

Commitment.  With respect to each Lender, (a) the amount set forth from time to
time on Schedule 1.2 hereto as the amount of such Lender’s Commitment to make
Term Loans to the Borrower on the Closing Date or (b) any New Term Loan
Commitment of such Lender.

 

Commitment Percentage.  With respect to each Lender, (a) prior to the making of
the Loans, a percentage equal to such Lender’s Commitment divided by the Total
Commitment and (b) after the making of the Loans, a percentage equal to the
principal amount of such Lender’s outstanding Loans divided by the aggregate
principal amount of all outstanding Loans.

 

Completed Loan Request.  A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.5.

 

Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of MCRC and its subsidiaries
(including the Borrower and its Subsidiaries) or MCRLP and its subsidiaries, as
the case may be, consolidated in accordance with GAAP, excluding the effects of
consolidation of investments in non-wholly owned subsidiaries under Accounting
Standard Codification 810 of the Financial Accounting Standards Board.

 

Consolidated Adjusted Net Income.  For any period, an amount equal to the
consolidated net income of MCRC, the Borrower and their respective Subsidiaries
for such period, as determined in accordance with GAAP, before (a) gains (or
losses) from the sale of real property or interests therein, debt
restructurings, extinguishment or forgiveness of debt, write-ups or write-downs,
deduction of acquisition costs for consummated acquisitions, non-cash valuation
charges and other extraordinary or non-recurring items, (b) minority interests
of said Persons in other Persons and (c) income taxes; plus (w) interest
expense, (x) depreciation and amortization, (y) the noncash portion of executive
stock award rights and stock purchase rights included in written executive
employment agreements, written employee plans or other written non-monetary
employment compensation provisions, and (z) certain non-recurring cash payments
made pursuant to certain written employment agreements, written employee plans
or other written employment compensation provisions with key management
individuals existing as of the date hereof and described on Schedule EMPL hereto
and their successors (as such agreements, plans and provisions may be amended
from time to time) in an amount not to exceed $20,000,000 in the aggregate
during any fiscal year; minus a recurring capital expense reserve in an amount
equal to (x) in the case of office, office-flex and industrial properties, one
and one-half percent (1.5%) of consolidated total revenue (excluding interest
income) of MCRC, the Borrower and their respective Subsidiaries and (y) in the
case of multi-family residential properties, $250 per apartment unit for each
fiscal year; all after adjustments to eliminate the effect of the
straight-lining of rents; and all after adjustments for unconsolidated
partnerships, joint ventures and other entities.

 

7

--------------------------------------------------------------------------------


 

Consolidated Capitalized NOI.  As of any date of determination, an amount equal
to Revised Consolidated Adjusted Net Income for the most recent two
(2) completed fiscal quarters multiplied by two (2), with the product being
divided by 7.75%, except with respect to (x) CBD Properties, which shall be
divided by 6.75% and (y) multi-family residential properties, which shall be
divided by 6.0%; provided that if any Real Estate has been owned for fewer than
two (2) complete fiscal quarters, the Revised Consolidated Adjusted Net Income
for such Real Estate shall be calculated by using the actual results for the
period that such Real Estate has been owned and adjusting such results for a
period of two (2) complete fiscal quarters.

 

Consolidated Fixed Charges.  For any fiscal period, the sum of (a) Consolidated
Total Interest Expense, plus (b) the aggregate amount of all scheduled principal
payments on all Indebtedness of MCRC, the Borrower and their respective
Subsidiaries required to be made during such period, excluding optional
prepayments and balloon principal payments due at maturity, plus (c) the
aggregate of all Distributions payable on the preferred stock of or other
preferred beneficial interests in the Borrower, MCRC or any of their respective
Subsidiaries during such period.

 

Consolidated Secured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries outstanding at such date secured by a Lien on the Real
Estate of such Person, without regard to Recourse.

 

Consolidated Total Capitalization.  As of any date of determination, with
respect to MCRC, the Borrower and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP, the sum (without double-counting)
of:

 

(a)                                 Consolidated Capitalized NOI (other than
with respect to (1) Acquisition Properties and (2) Real Estate with a negative
Consolidated Capitalized NOI), plus

 

(b)                                 the cost of all Acquisition Properties
(after taking into account any impairments), including all costs incurred by the
Borrower in connection with the development of any Acquisition Properties, plus

 

(c)                                  the value of Unrestricted Cash and Cash
Equivalents (excluding until forfeited or otherwise entitled to be retained by
the Borrower or its Subsidiaries, tenant security and other restricted
deposits); provided that no portion of such Unrestricted Cash and Cash
Equivalents will be added to Consolidated Total Capitalization if such portion
of Unrestricted Cash and Cash Equivalents have been deducted from Consolidated
Total Liabilities or Consolidated Secured Indebtedness in the calculation of the
financial covenants in §9.1 or §9.2 of this Agreement, plus

 

(d)                                 the aggregate costs (after taking into
account any impairments) incurred and paid to date by the Borrower and its
Subsidiaries with respect to Construction-In-Process, plus

 

(e)                                  the value of Indebtedness of third parties
to the Borrower and its Subsidiaries for borrowed money which is secured by
mortgage liens on real estate (valued in accordance with

 

8

--------------------------------------------------------------------------------


 

GAAP at the book value of such Indebtedness and not then more than 90 days past
due or declared by the Borrower or its relevant Subsidiary to be past due), plus

 

(f)                                   the actual net cash investment by the
Borrower and its Subsidiaries in any Other Investments (wherein any such Other
Investment (x) does not have any Indebtedness that is then more than 90 days
past due or (y) has not been declared to be in default of any monetary or
material monetizable obligations), plus

 

(g)                                  the book value of Unimproved Non-Income
Producing Land; plus

 

(h)                                 the value of Eligible Cash 1031 Proceeds;

 

provided that the value of each of the foregoing items comprising Consolidated
Total Capitalization (other than Eligible Cash 1031 Proceeds) shall be subject
to the following capped amounts for determining Consolidated Total
Capitalization:

 

(i)                                     the book value of Unimproved Non-Income
Producing Land shall be limited to ten (10%) percent of Consolidated Total
Capitalization;

 

(ii)                                  investments in Other Investments shall be
limited to fifteen (15%) percent of Consolidated Total Capitalization;

 

(iii)                               the aggregate Project Costs of all
Construction-in-Process shall be limited to fifteen (15%) percent of
Consolidated Total Capitalization.  For purposes hereof, Construction-in-Process
shall not include so-called “build to suit” properties which are seventy-five
(75%) percent pre-leased (by rentable square foot) and a property shall continue
to be valued (for financial covenant compliance purposes) as
Construction-in-Process until the end of four (4) consecutive calendar quarters
following substantial completion of such property;

 

(iv)                              the value of Indebtedness of third parties to
the Borrower, MCRC, or their Subsidiaries for borrowed money which is unsecured
or is secured by mortgage liens (valued at the book value of such Indebtedness)
shall be limited to fifteen (15%) percent of Consolidated Total Capitalization;

 

(v)                                 the investments set forth in clauses
(i) through (iv) above, taken in the aggregate, shall be limited to thirty (30%)
percent of Consolidated Total Capitalization;

 

(vi)                              investments in Real Estate, other than
(x) office, office flex, industrial/warehouse, and/or multi-family residential
properties and (y) any such other Real Estate that is part of a mixed-use
development consisting of at least 50% office, office flex,
industrial/warehouse, and/or multi-family residential properties (by leasable
square footage of such

 

9

--------------------------------------------------------------------------------


 

development), taken in the aggregate, shall be limited to fifteen (15%) percent
of Consolidated Total Capitalization; and

 

(vii)                           investments in Partially-Owned Entities,
including investments in Other Investments, shall be limited to thirty percent
(30%) of Consolidated Total Capitalization.

 

Consolidated Total Interest Expense.  For any fiscal period, the aggregate
amount of interest required in accordance with GAAP to be paid or accrued,
without double-counting, by MCRC, the Borrower and their respective Subsidiaries
during such period on all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries outstanding during all or any portion of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest expenses in respect of
any Synthetic Lease but excluding non-cash interest expense in respect of
convertible debt.

 

Consolidated Total Liabilities.  As of any date of determination, without
double-counting, all liabilities of MCRC, the Borrower and their respective
Subsidiaries, including guaranties of payment for any Other Investment,
determined on a consolidated basis in accordance with GAAP and classified as
such on the consolidated balance sheet of MCRC, the Borrower and their
respective Subsidiaries, and all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries, whether or not so classified (excluding, to the extent
otherwise included in Consolidated Total Liabilities, restricted cash held on
account of tenant security and other restricted deposits).

 

Consolidated Total Unsecured Interest Expense.  For any fiscal period,
Consolidated Total Interest Expense with respect to Consolidated Unsecured
Indebtedness only for such period.

 

Consolidated Unsecured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Unsecured Indebtedness of MCRC, the Borrower
and their respective Subsidiaries outstanding at such date, including without
limitation the aggregate principal amount of all the Obligations under this
Agreement as of such date, determined on a consolidated basis in accordance with
GAAP, without regard to Recourse.

 

Construction-In-Process.  Any Real Estate for which the Borrower, any of the
Borrower’s Subsidiaries or any Partially-Owned Entity is actively pursuing
construction, renovation, or expansion of Buildings and, except for purposes of
clause (iii) to the proviso in the definition of Consolidated Total
Capitalization in §1.1 hereof, for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business. 
Notwithstanding the foregoing, tenant improvements to previously constructed
and/or leased Real Estate shall not be considered Construction-In-Process.

 

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of its election to convert or continue a Loan in accordance with §2.6.

 

10

--------------------------------------------------------------------------------


 

debt ratings.  Long-term, unsecured, non-credit enhanced debt ratings.

 

Default.  As of the relevant time of determination, an event or occurrence which
solely with the giving of notice or the lapse of time, or both, would constitute
an Event of Default.

 

Defaulting Lender.  Any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans or
(ii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Lender Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.

 

Designated Jurisdiction.  Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

Disqualifying Environmental Event.  Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Real Estate that is reasonably likely to
have a material adverse effect on the value of such Real Estate.

 

Distribution.

 

(i)                                     with respect to the Borrower or its
Subsidiaries, any dividend or distribution of cash or other cash equivalent,
directly or indirectly, to the partners or other equity interest holders of the
Borrower or its Subsidiaries in respect of such partnership or other equity
interest or interests so characterizable; or any other distribution on or in
respect of any partnership interests of the Borrower or its Subsidiaries; and

 

(ii)                                  with respect to MCRC, the declaration or
payment of any cash dividend or distribution on or in respect of any shares of
any class of capital stock of MCRC.

 

11

--------------------------------------------------------------------------------


 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.6.

 

Eligible Assignee.  Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000, calculated in accordance with GAAP; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting at all times with respect to
this Agreement through a branch or agency located in the United States of
America, (d) the central bank of any country which is a member of OECD, (e) a
financial institution reasonably acceptable to the Administrative Agent which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $300,000,000 and (f) a Lender or a Lender Affiliate;
provided that, in any event, Eligible Assignees shall not include (x) any
Defaulting Lender and its Subsidiaries, (y) the Borrower, MCRC and their
respective Subsidiaries and Affiliates or (z) a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person).

 

Eligible Cash 1031 Proceeds. The cash proceeds held by a “qualified
intermediary” from the sale of Real Estate, which proceeds are intended to be
used by the qualified intermediary to acquire one or more “replacement
properties” that are of “like-kind” to such Real Estate in an exchange that
qualifies as a tax-free exchange under Section 1031 of the Code, and no portion
of which proceeds MCRC, the Borrower or any Subsidiary has the right to receive,
pledge, borrow or otherwise obtain the benefits of until such time as provided
under the applicable “exchange agreement” (as such terms in quotations are
defined in Treasury Regulations Section 1.1031(k)-1(g)(4)) (the “Regulations”))
or until such exchange is terminated.  Upon the cash proceeds no longer being
held by the qualified intermediary pursuant to the Regulations or otherwise
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

 

Eligible Ground Lease.  A ground lease that (a) has a minimum remaining term of
thirty (30) years, including tenant controlled options, as of any date of
determination, (b) has customary notice rights, default cure rights, bankruptcy
new lease rights and other customary provisions for the benefit of a leasehold
mortgagee or has equivalent protection for a leasehold permanent mortgagee by a
subordination to such leasehold permanent mortgagee of the landlord’s fee
interest, and (c) is otherwise acceptable for Without Recourse leasehold
mortgage financing under customary prudent lending requirements.  The Eligible
Ground Leases as of the date of this Agreement are listed on Schedule EG.

 

12

--------------------------------------------------------------------------------


 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Environmental Laws.  See §6.18(a).

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
weighted average of the rates (expressed as a decimal) at which all of the
Lenders subject thereto would be required to maintain reserves under Regulation
D of the Board of Governors of the Federal Reserve System (or any successor or
similar regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding.  The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.

 

Event of Default.  See §12.1.

 

Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under § 4.11) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to § 4.13, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with § 4.13(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more

 

13

--------------------------------------------------------------------------------


 

onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate. For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

Fee Letter.  See §2.4(d).

 

Financial Statement Date.  With respect to the Borrower, MCRC and their
respective subsidiaries, December 31, 2014.

 

Foreign Lender.  (a) If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

 

Funds From Operations.  As defined in accordance with resolutions adopted by the
Board of Governors of the National Association of Real Estate Investment Trusts
as in effect from time to time, but in any event excluding one-time or
non-recurring charges and non-cash valuation charges.

 

GAAP.  Generally accepted accounting principles in effect from time to time in
the United States, consistently applied.

 

Governmental Authority.  The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or MCRC, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

 

Guaranties.  Collectively, (i) the MCRC Guaranty, (ii) any Subsidiary Guaranty,
and (iii) any other guaranty of the Obligations made by an Affiliate of the
Borrower in favor of the Administrative Agent and the Lenders.

 

14

--------------------------------------------------------------------------------


 

Guarantors.  Collectively, MCRC, any Subsidiary Guarantors and any other
Affiliate of the Borrower executing a Guaranty; provided, however, when the
context so requires, Guarantor shall refer to MCRC or such Affiliate, as
appropriate.  From and after the release of the Guaranty of any Subsidiary
Guarantor pursuant to §5 below, such Subsidiary Guarantor shall no longer be
considered a “Guarantor” for purposes of this Agreement.

 

Hazardous Substances.  See §6.18(b).

 

Increased Amount Date.  See §2.2.

 

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
including, without limitation, (a) all obligations for borrowed money and
similar monetary obligations, whether direct or indirect; (b) all liabilities
secured by any mortgage, pledge, negative pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(c) all obligations under any Capitalized Lease (determined in accordance with
§9.9) or any Synthetic Lease; (d) all guarantees for borrowed money,
endorsements and other contingent obligations, whether direct or indirect,
(without double counting and in accordance with §9.0) in respect of indebtedness
or obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, (e) the obligations to
reimburse the issuer in respect of any letters of credit, (f) obligations in
respect of banker acceptances, (g) obligations for the deferred purchase price
of property to the extent of the value of such property (excluding accounts
payable and expenses arising in the ordinary course of business), (h) payment
obligations in respect of interest rate contracts, financial derivatives
contracts and foreign exchange contracts, net of liabilities owed by the
counterparties thereon, and (i) to the extent not otherwise included,
obligations of the Borrower under so-called forward equity purchase contracts to
the extent that such obligations are not payable solely in equity interests in
MCRC; but, in any case, excluding Other Investments.

 

Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

Intercompany Secured Debt.  See §8.2(vi).

 

Interest Payment Date.  (i) As to any Alternate Base Rate Loan, the last day of
the calendar month which includes the Drawdown Date thereof; and (ii) as to any
LIBOR Rate Loan in respect of which the Interest Period is (A) three (3) months
or less, the last day of such Interest Period and (B) more than three
(3) months, the date that is three (3) months from the first day of such
Interest Period, each date that is three (3) months thereafter, and, in
addition, the last day of such Interest Period.

 

15

--------------------------------------------------------------------------------


 

Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the following periods (as selected by the Borrower in a Completed Loan
Request or as otherwise in accordance with the terms of this Agreement): (i) for
any Alternate Base Rate Loan, the last day of the calendar month and (ii) for
any LIBOR Rate Loan, 7 days or 1, 2 (if available from all Lenders), 3, 6 (if
available from all Lenders), or 12 (if available from all Lenders) months; and
(b) thereafter, each period commencing at the end of the last day of the
immediately preceding Interest Period applicable to such Loan and ending on the
last day of the applicable period set forth in (a) above as selected by the
Borrower in a Conversion Request or as otherwise in accordance with this
Agreement; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(A)                               if any Interest Period with respect to an
Alternate Base Rate Loan would end on a day that is not a Business Day, that
Interest Period shall end on the next succeeding Business Day;

 

(B)                               if any Interest Period with respect to a LIBOR
Rate Loan would otherwise end on a day that is not a Business Day, that Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding Business Day;

 

(C)                               if the Borrower shall fail to give a
Conversion Request as provided in §2.6, the Borrower shall be deemed to have
requested a continuation of the affected LIBOR Rate Loan as a LIBOR Rate Loan
with an Interest Period of one (1) month on the last day of the then current
Interest Period with respect thereto, other than during the continuance of a
Default or an Event of Default;

 

(D)                               any Interest Period relating to any LIBOR Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to subparagraph (E) below, end on the
last Business Day of a calendar month; and

 

(E)                                any Interest Period that would otherwise
extend beyond the Maturity Date shall end on the Maturity Date.

 

Investment Grade Credit Rating.  A long-term unsecured, non-credit enhanced debt
rating (a) from Moody’s of Baa3 or higher or (b) from S&P of BBB- or higher.

 

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, any Person; and
(ii) for the acquisition of any other obligations of any Person.  In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be included as an Investment all interest accrued with respect
to Indebtedness constituting an Investment unless and until such interest is
paid; (b) there shall be deducted in respect of each

 

16

--------------------------------------------------------------------------------


 

such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

JPMorgan.  As defined in the recitals.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate by
persons other than the Borrower, its Subsidiaries or any Partially-Owned Entity,
provided that “Leases” shall include any such lease, license or other such
agreement with a Partially-Owned Entity if such lease, license or other
agreement is at a market level rent and related tenant charges, which are
required to be paid monthly or, in the case of non-rent tenant charges, when
usually and customarily required to be paid by other tenants of the same Real
Estate (and at least annually).

 

Lender Affiliate.  With respect to any Lender, an Affiliate of such Lender.

 

Lender Party.  The Administrative Agent or any Lender.

 

Lenders.  Collectively, the Administrative Agent, any other lenders which may
provide additional commitments and become parties to this Agreement, and any
other Person who becomes an assignee of any rights of a Lender pursuant to §18
or a Person who acquires all or substantially all of the stock or assets of a
Lender.

 

Leverage Grid.  See the definition of “Applicable Margin”.

 

Leverage Grid Election.  See the definition of “Applicable Margin”.

 

LIBOR Breakage Costs.  In the case of any LIBOR Rate Loan, such loss, cost or
expense to any Lender, which shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had the event described in
§4.8 not occurred, at the LIBOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the market interest rate which such Lender
would bid were it to reasonably bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.

 

LIBOR Rate.  (a) for any Interest Period with respect to a LIBOR Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor

 

17

--------------------------------------------------------------------------------


 

rate, which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)                                 for any interest calculation with respect to
an Alternate Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time determined two Business Days prior to such date
for Dollar deposits with a term of one month commencing that day; and

 

(c)                                  if the LIBOR Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

In the event that the Board of Governors of the Federal Reserve System shall
impose a reserve requirement with respect to LIBOR deposits of the Lenders, then
for any period during which such reserve requirement shall apply, the LIBOR Rate
shall be equal to the amount determined above divided by an amount equal to one
(1.00) minus the Eurocurrency Reserve Rate.

 

LIBOR Rate Loan(s).  Loans bearing interest calculated by reference to the LIBOR
Rate.

 

Lien.  See §8.2.

 

Loan Documents.  Collectively, this Agreement, the Notes, the Guaranties, and
any and all other agreements, instruments or documents now or hereafter
identified thereon as a “Loan Document” under this Agreement, and all schedules,
exhibits and annexes hereto or thereto, as the same may from time to time be
amended and in effect.

 

Loans.  The Term Loans.

 

Material Adverse Effect.  Any event or occurrence of whatever nature which: 
(a) has a material adverse effect on the business, properties, operations or
financial condition of (i) the Borrower or (ii) MCRC or (iii) the Borrower, MCRC
and their respective Subsidiaries, taken as a whole, (b) has a material adverse
effect on the ability of the Borrower or any Guarantor to perform its payment
and other material obligations under any of the Loan Documents, or (c) causes a
material impairment of the validity or enforceability of any of the Loan
Documents or any material impairment of the rights, remedies and benefits
available to the Administrative Agent and the Lenders under any of the Loan
Documents.

 

18

--------------------------------------------------------------------------------


 

Material Subsidiary.  Any (x) Property Owing Subsidiary that owns any Real
Estate that the Borrower has elected to treat as an Unencumbered Property,
(y) any Subsidiary Guarantor, or (z) any other Subsidiary of the Borrower or
MCRC which contributes at least $10,000,000 to Consolidated Total
Capitalization, other than any such Subsidiary that is only liable for Without
Recourse obligations.

 

Maturity Date.  January 7, 2019, or such earlier date on which the Loans shall
become due and payable pursuant to the terms thereof.  The Borrower may, by
written notice to the Administrative Agent given at least thirty (30) days but
not more than one hundred and eighty (180) days prior to the then scheduled
Maturity Date, extend the Maturity Date up to two times for a period of one year
per extension (for a total possible extension of two (2) years), provided that
no Default or Event of Default (other than a Non-Material Breach) shall have
occurred and be continuing on the date of such notice and that the Borrower
shall have paid an aggregate extension fee for each extension equal to 0.15% of
the outstanding principal amount of the Loans (to the Administrative Agent for
the ratable benefit of the Lenders) on or prior to the then scheduled Maturity
Date.

 

MCRC.  As defined in the recitals.

 

MCRC Guaranty.  The Guaranty dated as of the date hereof made by MCRC in favor
of the Administrative Agent and the Lenders pursuant to which MCRC guarantees to
the Administrative Agent and the Lenders the unconditional payment and
performance of the Obligations.

 

MCRC Organizational Change.  See §7.7.

 

Moody’s.  Moody’s Investors Service, Inc., and its successors.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or MCRC, as the case may be,
or any ERISA Affiliate.

 

New Term Loan Commitments.  See §2.2.

 

New Term Loan Lender.  See §2.2.

 

New Term Loans.  See §2.2.

 

Non-Material Breach.  A (i) breach of a representation or warranty or covenant
contained in §6 or §7 (other than §7.1), (ii) breach of any other representation
or warranty or covenant as to which such term “Non-Material Breach” is
specifically applied, or (iii) Permitted Event; but only to the extent any such
breach under (i) or (ii) or an event under (iii) (other than §7.1), neither
(A) singularly or in conjunction with any other existing breaches or events
under (iii), materially adversely affect the business, properties or financial
condition of (x) MCRC; (y) MCRLP; or (z) the Borrower, MCRC and their
Subsidiaries, taken as whole nor (B) singularly or in conjunction

 

19

--------------------------------------------------------------------------------


 

with any other existing breaches or events under (iii), materially adversely
affect the ability of (x) MCRC; (y) MCRLP; or (z) the Borrower, MCRC and their
Subsidiaries, taken as a whole, to fulfill the obligations to the Lenders under
the Loan Documents (including, without limitation, the repayment of all amounts
outstanding under the Loans, together with interest and charges thereon, when
first due) nor (C) has been identified in this Agreement specifically as a
matter that does not constitute a Non-Material Breach.  During the continuance
of any Permitted Event, the Real Estate (including Unencumbered Property) and
other assets of any affected Property Owning Subsidiary shall be excluded from
asset (but not liability) and income (but not loss) calculation under §9 which
exclusions shall be evidenced in all compliance certificates provided as
required by this Agreement.

 

A breach or event which may constitute a Non-Material Breach shall be identified
when first known to the Borrower, MCRC or Subsidiary on the next compliance
certificate required to be delivered to the Lenders pursuant to the terms of
this Agreement; provided that the identification of such breach or event as a
Non-Material Breach by the Borrower, MCRC or any Subsidiary shall not be binding
on the Lenders.

 

Note Record.  A Record with respect to the Notes.

 

Notes.  The Term Loan Notes.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders and the Administrative Agent,
individually or collectively, under this Agreement or any of the other Loan
Documents or in respect of any of the Loans or the Notes or other instruments at
any time evidencing any thereof, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

OFAC.  The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

Operating Subsidiaries.  Those Subsidiaries of the Borrower that, at any time of
reference, provide management, construction, design or other services (excluding
any such Subsidiary which may provide any such services which are only
incidental to that Subsidiary’s ownership of one or more Real Estate), and any
successors or assigns of their respective businesses and/or assets which are
Subsidiaries of the Borrower or MCRC.

 

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

20

--------------------------------------------------------------------------------


 

Other Investment.  An investment made by the Borrower, MCRC or any Subsidiary
which has been or is designated by the Borrower at the time of investment or
from time to time as an “Other Investment” (including an investment company);
provided that (a) such investment would not jeopardize MCRC’s status as a REIT,
(b) subject to the next sentence, such investment is Without Recourse to the
Person making such investment, (c) if the Person making such investment
exercises any management or control responsibilities, such management and/or
control shall be exercised through a so-called “bankruptcy-remote entity” and
(d) such investment complies with the requirements of clause (ii) to the proviso
in the definition of Consolidated Total Capitalization in §1.1 hereof. 
Notwithstanding anything contained in the foregoing definition to the contrary,
an investment may still be an Other Investment if it provides for (i) guaranties
of completion, (ii) guaranties of payment (which shall be included in
Consolidated Total Liabilities), (iii) environmental guaranties and indemnities,
and/or (iv) other typical recourse carve-outs from otherwise long-term,
non-recourse debt, such as for fraud, waste, misappropriation of proceeds and
material misrepresentations.

 

Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§ 4.11).

 

Parent.  With respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

 

Partially-Owned Entity(ies).  Any of the partnerships, joint ventures and other
entities owning real estate assets (other than an Other Investment) in which
MCRLP and/or MCRC collectively, directly or indirectly through its full or
partial ownership of another entity, own less than 100% of the equity interests,
whether or not such entity is required in accordance with GAAP to be
consolidated with MCRLP for financial reporting purposes.

 

Participant.  See §18.5.

 

Participant Register.  See §18.5.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permits.  All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate.

 

Permitted Event.  The election by the Borrower to exclude any Real Estate as an
Unencumbered Property following a Bankruptcy Event with respect to the Property
Owning Subsidiary that owns or leases such Real Estate; provided that the
aggregate contribution to Consolidation Total Capitalization made by all
Property Owning Subsidiaries subject to such Bankruptcy Event shall not exceed
$50,000,000.  Notwithstanding the foregoing, upon the

 

21

--------------------------------------------------------------------------------


 

occurrence of any such Bankruptcy Event, the Borrower shall be deemed to have
made such election, if permitted by this definition.

 

Permitted Investments.

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $1,000,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and

 

(e)                                  money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government (or any
Governmental Authority).

 

Prime Rate.  The rate of interest per annum publicly announced from time to time
by the Person serving as Administrative Agent as its prime rate in effect at its
office located in New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

Project Costs.  With respect to Construction-In-Process, the actual project cost
of such Construction-In-Process shown on schedules submitted to the
Administrative Agent from time to time; provided that for
Construction-In-Process owned by any Partially-Owned Entity, the Project Cost of
such Construction-In-Process shall be the Borrower’s or its subsidiaries’
pro-rata share of the actual project cost of such Construction-In-Process (based
on the greater of (x) the

 

22

--------------------------------------------------------------------------------


 

Borrower’s or its subsidiaries’ percentage equity interest in such
Partially-Owned Entity or (y) the Borrower’s or its subsidiaries’ obligation to
provide, or liability for providing, funds to such Partially-Owned Entity).

 

Property Owning Subsidiary.  Any Subsidiary that owns or leases any Real Estate.

 

Public Debt.  Unsecured Indebtedness, not subordinated to the Obligations (or to
the holders thereof), issued by the Borrower and which is either (a) in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation B
thereunder or listed on non-U.S. securities exchanges or (b) pursuant to the
Indenture dated as of March 16, 1999 by and between the Borrower, MCRC and
Wilmington Trust Company, a Delaware banking corporation as trustee, or any
successor trustee or assignee thereof (collectively, the “Trustee”), as
supplemented by Supplemental Indenture No. 12 dated as of November 30, 2005
between the Borrower and the Trustee, by Supplemental Indenture No. 13 dated as
of January 24, 2006 between the Borrower and Trustee (solely with respect to the
$100,000,000 5.80% Notes due 2016 described therein), by Supplemental Indenture
No. 14 dated as of August 14, 2009 between the Borrower and Trustee, by
Supplemental Indenture No. 15 dated as of April 19, 2012 between the Borrower
and Trustee, by Supplemental Indenture No. 16 dated as of November 20, 2012
between the Borrower and Trustee, and by Supplemental Indenture No. 17 dated as
of May 8, 2013 between the Borrower and Trustee, and as the Indenture may be
further supplemented and/or amended from time to time.

 

Ratings Grid.  See the definition of “Applicable Margin”.

 

Ratings Grid Election.  See the definition of “Applicable Margin”.

 

RCRA.  See §6.18.

 

Real Estate.  The fixed and tangible properties consisting of land, buildings
and/or other improvements owned or ground-leased as a lessee by the Borrower, by
any Subsidiary or by any other entity in which the Borrower is the holder of an
equity interest (other than Other Investments) at the relevant time of reference
thereto, including, without limitation, (i) the Unencumbered Properties at such
time of reference, and (ii) the real estate assets owned or ground-leased as a
lessee by each of the Partially-Owned Entities at such time of reference.

 

Recipient. (a) The Administrative Agent and (b) any Lender, as applicable.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.

 

Recourse.  With reference to any obligation or liability, any liability or
obligation that is not Without Recourse, directly or indirectly.  For purposes
hereof, a Person shall not be deemed to be “indirectly” liable for the
liabilities or obligations of an obligor solely by reason of the fact that such
Person has an ownership interest in such obligor, provided that such Person is
not otherwise legally liable, directly or indirectly, for such obligor’s
liabilities or obligations (e.g., by

 

23

--------------------------------------------------------------------------------


 

reason of a guaranty or contribution obligation, by operation of law or by
reason of such Person’s being a general partner of such obligor).

 

REIT.  A “real estate investment trust”, as such term is defined in Section 856
of the Code.

 

Related Parties.  See §16.

 

Release.  See §6.18(c)(iii).

 

Required Lenders.  (a) Prior to the making of the Loans on the Closing Date, the
Lenders whose aggregate Commitments constitute at least fifty-one percent (51%)
of the Total Commitment and (b) after the making of the Loans on the Closing
Date, the Lenders holding at least fifty-one percent (51%) of the sum of the
outstanding principal amount of the Loans on such date; and provided further
that if any Lender shall be a Defaulting Lender at such time, then there shall
be excluded from the determination of Required Lenders the amount of the
Commitment and Loans of such Lender, as applicable, at such time.

 

Responsible Officer.  The chief executive officer, president, chief financial
officer, chief operating officer, treasurer, assistant treasurer or controller
of the Borrower and, solely for purposes of notices given pursuant to §2, any
other officer of the Borrower so designated by any of the foregoing officers in
a notice to the Administrative Agent or any other officer of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

Revised Adjusted Unencumbered Property NOI.  With respect to any fiscal period
for any Unencumbered Property, Adjusted Unencumbered Property NOI for such
Unencumbered Property for such period; minus (a) interest income relating to
such Unencumbered Property and (b) a management fee reserve in an amount equal
to three percent (3%) of total revenue (after deduction of interest income of
such Unencumbered Property for such period); plus (i) actual general and
administrative expenses to the extent included in Adjusted Unencumbered Property
NOI relating to such Unencumbered Property for such period and (ii) actual
management fees relating to such Unencumbered Property for such period.

 

Revised Consolidated Adjusted Net Income.  For any period, Consolidated Adjusted
Net Income for such period; minus (a) interest income and (b) a management fee
reserve in an amount equal to three percent (3%) of consolidated total revenue
(after deduction of interest income of MCRC, the Borrower and their respective
Subsidiaries for such period), plus (i) actual general and administrative
expenses for such period to the extent included in Consolidated Adjusted Net
Income and (ii) actual management fees relating to Real Estate for such period.

 

S&P.  Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and its successors.

 

24

--------------------------------------------------------------------------------


 

Sanction(s).  Any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

SARA.  See §6.18.

 

SEC Filings.  Collectively, (a) the MCRC’s Annual Report on Form 10-K for the
year ended December 31, 2014, filed with the Securities and Exchange Commission
(the “SEC”) pursuant to the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and (b) MCRC’s Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2015, filed with the SEC pursuant to the Exchange
Act.

 

Section 9.6 Sum.  See §9.6.

 

Secured Indebtedness.  All Indebtedness of any Person that is secured by a Lien
on any asset of such Person.

 

Single Asset Entity.  A Person (other than an individual) that (a) only owns a
single Real Estate asset; (b) is engaged only in the business of owning,
developing and/or leasing such Real Estate asset; and (c) receives substantially
all of its gross revenues from such Real Estate asset.  In addition, if the
assets of a Person consist solely of (i) equity interests in one other Single
Asset Entity and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entity, such Person shall also be
deemed to be a Single Asset Entity.

 

subsidiary.  Any entity required to be consolidated with its direct or indirect
parent in accordance with GAAP.

 

Subsidiary.  Any corporation, association, partnership, limited liability
company, trust, or other business entity of which the designated parent shall at
any time own directly, or indirectly through a Subsidiary or Subsidiaries, at
least a majority (by number of votes or controlling interests) of the
outstanding voting interests or at least a majority of the economic interests
(including, in any case, the Operating Subsidiaries and any entity required to
be consolidated with its designated parent in accordance with GAAP; but, in any
case, specifically excluding any Other Investments).  Unless the context
otherwise requires and/or otherwise specified, a Subsidiary shall be deemed to
be a Subsidiary of the Borrower or MCRC.

 

Subsidiary Guarantor.  Any Property Owning Subsidiary of the Borrower that
provides a guaranty of the Obligations so that Real Estate owned by such
Subsidiary shall qualify as Unencumbered Property.  The Subsidiary Guarantors on
the Closing Date are listed on Schedule SG hereto.

 

Subsidiary Guaranty.  A Guaranty made by a Subsidiary Guarantor in favor of the
Administrative Agent and the Lenders in substantially the form of Exhibit B
hereto, pursuant to which such Subsidiary Guarantor jointly and severally
guaranties the unconditional payment and performance of the Obligations.

 

25

--------------------------------------------------------------------------------


 

Syndication Agents.  JPMorgan and WFB.

 

Synthetic Lease.  Any lease which is treated as an operating lease under GAAP
and as a loan or financing for U.S. income tax purposes.

 

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Term Loan(s).  Each and every term loan made or to be made by the Lenders to the
Borrower pursuant to §2.

 

Term Loan Notes.  Collectively, the separate promissory notes of the Borrower in
favor of each Lender in substantially the form of Exhibit A hereto, in the
aggregate principal amount of the Total Commitment, dated as of the date hereof
or as of such later date as any Person becomes a Lender under this Agreement,
and completed with appropriate insertions, as each of such notes may be amended
and/or restated from time to time.

 

Total Commitment.  As of any date, the sum of the then-current Commitments of
the Lenders, which shall not at any time exceed $350,000,000, except as such
amount may be increased pursuant to §2.2 hereof.

 

Total Leverage Ratio.  See §9.1.

 

Type.  As to any Loan, its nature as an Alternate Base Rate Loan or a LIBOR Rate
Loan.

 

Unanimous Lender Approval.  The written consent of each Lender that is a party
to this Agreement at the time of reference.

 

Unencumbered Property.  Any Real Estate located in the United States that on any
date of determination:  (a) is not subject to any Liens (including any such Lien
imposed by the organizational documents of the owner of such asset), but
excluding Permitted Liens, as certified to his knowledge by an officer of the
Borrower on the Closing Date or such later date on which such Real Estate
becomes an Unencumbered Property, (b) is not the subject of a Disqualifying
Environmental Event, as certified to his knowledge by an officer of the Borrower
on the Closing Date or such later date on which such Real Estate becomes an
Unencumbered Property (which certification may be based on third party reports)
(c) has been improved with a Building or Buildings which (1) have been issued a
certificate of occupancy (where available) or is otherwise lawfully occupied for
its intended use, and (2) are fully operational, including in each case, an
Unencumbered Property that is being renovated and such renovation is proceeding
to completion without undue delay from Permit denial, construction delays or
otherwise, (d) is not in violation of the covenant set forth in §7.9 hereof,
(e) is wholly owned or ground-leased under an Eligible Ground Lease by (x) the
Borrower, (y) a Subsidiary Guarantor that is a wholly-owned Subsidiary or (z) or
a Property Owning Subsidiary that is a wholly-owned Subsidiary, that is not a
Subsidiary Guarantor and that is not liable for any Recourse Indebtedness
(whether secured or

 

26

--------------------------------------------------------------------------------


 

unsecured and including any Guarantees of Indebtedness of the Borrower, MCRC,
another Subsidiary or any other Person), and (f) has not been the subject of an
event or occurrence that has had a Material Adverse Effect on such Property
Owning Subsidiary or such Real Estate.

 

Unimproved Non-Income Producing Land.  Any Real Estate consisting of raw land
which is unimproved by Buildings and does not generate any rental income or
other income for MCRC or the Borrower or any of their respective Subsidiaries.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of unrestricted cash then held by the Borrower
or any of its Subsidiaries and (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries.  As used in this definition, (i) “unrestricted” means the
specified asset is not subject to any Liens in favor of any Person and
(ii) “cash equivalents” includes overnight deposits and also means that such
asset has a liquid, par value in cash and is convertible to cash within 3
months.  Notwithstanding anything contained herein to the contrary, the term
Unrestricted Cash and Cash Equivalents shall not include the Commitments of the
Lenders to make Loans under this Agreement or any other commitments from which
the access to such cash or cash equivalents would create Indebtedness.

 

Unsecured Indebtedness.  All Indebtedness of any Person that is not secured by a
Lien on any asset of such Person.

 

U.S. Person.  Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate. See §4.13(g)(ii)(B)(iii).

 

WFB.  As defined in the recitals.

 

wholly-owned Subsidiary.  Any Subsidiary (a) (i) of which MCRLP and/or MCRC
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a controlling majority (by number of votes or controlling
interests) of the outstanding voting interests and one hundred percent (100%) of
the economic interests, of which at least ninety-five percent (95%) of the
economic interests shall be owned by MCRLP and (ii) of which MCRC directly or
indirectly (through wholly-owned Subsidiaries) acts as sole general partner or
managing member or (b) (i) which shall have elected to be treated as a REIT and
(ii) of which MCRLP and/or MCRC shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a controlling majority (by number
of votes or controlling interests) of the outstanding voting interests and
substantially all of the economic interests.

 

Withholding Agent.  The Borrower and the Administrative Agent.

 

Without Recourse or without recourse.  With reference to any obligation or
liability of any Person, (a) any obligation or liability for which such Person
is not liable or obligated other than as to its interest in a designated Real
Estate, the amount of its investment in a joint venture, or other specifically
identified asset only, subject to such limited exceptions to the non-recourse

 

27

--------------------------------------------------------------------------------


 

nature of such obligation or liability, such as fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in like
transactions involving institutional lenders at the time of the incurrence of
such obligation or liability or (b) if such Person is a Single Asset Entity, any
liability or obligation of such Person.

 

§1.2.                     Rules of Interpretation.

 

(i)                                           A reference to any document or
agreement shall include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms (and so amended,
modified or supplemented in accordance with this Agreement) or the terms of this
Agreement.

 

(ii)                                        The singular includes the plural and
the plural includes the singular.

 

(iii)                                     A reference to any law includes any
amendment or modification to such law.

 

(iv)                                    A reference to any Person includes its
permitted successors and permitted assigns.

 

(v)                                       Accounting terms (a) not otherwise
defined herein have the meanings assigned to them by GAAP applied on a
consistent basis by the accounting entity to which they refer and (b) shall not
provide for double counting of items included within such term.

 

(vi)                                    The words “include”, “includes” and
“including” are not limiting.

 

(vii)                                 All terms not specifically defined herein
or by GAAP, which terms are defined in the Uniform Commercial Code as in effect
in New York, have the meanings assigned to them therein.

 

(viii)                              Reference to a particular “§” refers to that
section of this Agreement unless otherwise indicated.

 

(ix)                                    The words “herein”, “hereof”,
“hereunder” and words of like import shall refer to this Agreement as a whole
and not to any particular section or subdivision of this Agreement.

 

(x)                                       Any provision granting any right to
the Borrower or any Guarantor during the continuance of (a) an Event of Default
shall not modify, limit, waive or estopp the rights of the Lenders during the
continuance of such Event of Default, including the rights of the Lenders to
accelerate the Loans under §12.1 and the rights of the Lenders under §§12.2 or
12.3, or (b) a Default, shall not extend the time for curing same or modify any
otherwise applicable notice regarding same.

 

28

--------------------------------------------------------------------------------


 

(xi)                                    As applied to Real Estate, the word
“owns” includes the ownership of the fee interest in such Real Estate or the
tenant’s interest in a ground lease of such Real Estate.

 

§2.                               THE CREDIT FACILITY.

 

§2.1.                     Commitment to Lend.

 

(a)  Term Loans.  Subject to the provisions of §2.5 and the other terms and
conditions set forth in this Agreement, each of the Lenders severally agrees to
lend to the Borrower and the Borrower may borrow from each Lender on the Closing
Date upon notice by the Borrower to the Administrative Agent given in accordance
with §2.5 hereof, such sums as are requested by the Borrower up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) equal to such Lender’s Commitment; provided that the sum of the
outstanding amount of the Term Loans (after giving effect to all amounts
requested) shall not at any time exceed the Total Commitment in effect at such
time.  The Commitments (other than any New Term Loan Commitment) shall expire on
the earlier of the date on which the Term Loans are made hereunder and
January 15, 2016.

 

The Loans shall be made pro rata in accordance with each Lender’s Commitment
Percentage.  Each request for a Loan made pursuant to §2.5 hereof shall
constitute a representation and warranty by the Borrower that the conditions set
forth in §10 have been satisfied or waived in accordance with §25 on the Closing
Date (if such request was made prior to the Closing Date) or on the date of such
request (if a New Term Loan to be made after the Closing Date) and will be
satisfied on the proposed Drawdown Date of the requested Loan, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Lender not to lend if such conditions have not been met.  No Loan
shall be required to be made by any Lender unless all of the conditions
contained in §10 have been satisfied or waived in accordance with §25 on the
Closing Date or, for any New Term Loan requested after the Closing Date, at the
time of any request for a Loan.

 

§2.2.                     Incremental Term Loans.  The Borrower may by written
notice to the Administrative Agent elect to establish one or more new term loan
commitments (the “New Term Loan Commitments”), in an aggregate amount equal to
$50,000,000.  Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which the New Term Loan Commitments shall be effective and the
New Term Loan shall be funded, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent, (B) the amount of such New Term Loan Commitments, which
must be at least $25,000,000, and (C) the identity of each Person (which must
either be (x) a Lender or (y) an Eligible Assignee that has been approved in
writing by the Borrower and the Administrative Agent) (each, a “New Term Loan
Lender”) to which such New Term Loan Commitments will be allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Term Loan Commitment and any Lender that fails to
respond to any request for New Term Loan Commitments shall be deemed to have
rejected such request.  Such New Term Loan Commitments shall become effective as
of such Increased Amount Date;

 

29

--------------------------------------------------------------------------------


 

provided that, both before and after giving effect to such New Term Loan
Commitments (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Term Loan Commitments, as
applicable; (2) both before and after giving effect to the making of any New
Term Loans, each of the conditions set forth in §10.12 shall be satisfied;
(3) the Borrower shall be in pro forma compliance with the covenants set forth
in §9 after giving effect to such New Term Loan Commitments as of the last day
of the most recently ended fiscal quarter for which a compliance certificate has
been delivered pursuant to §7.4(c); (4) the New Term Loan Commitments shall be
effected pursuant to one or more Additional Credit Extension Amendments executed
and delivered by the Borrower, the New Term Loan Lender and the Administrative
Agent, and each of which shall be recorded in the Register (as defined in
§18.3); and (5) the Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

 

On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment, and (ii) each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment and the New Term Loans made pursuant thereto.

 

The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof the New
Term Loan Commitments and the New Term Loan Lenders.

 

The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the existing Term Loans.  In any event, the upfront fees
applicable to the New Term Loans shall be determined by the Borrower and the
applicable New Term Loan Lenders and shall be set forth in each applicable
Additional Credit Extension Amendment.  Each Additional Credit Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to effect the provision
of this §2.2.

 

§2.3.                     The Notes.  Unless any Lender elects not to receive a
Note, the Loans shall be evidenced by the Notes.  A Note shall be payable to the
order of each Lender (other than a Lender which elects to not receive a Note) in
an aggregate principal amount equal to such Lender’s Commitment.  The Borrower
irrevocably authorizes each Lender holding a Note to make or cause to be made,
at or about the time of the Drawdown Date of any Loan or at the time of receipt
of any payment of principal on such Lender’s Notes, an appropriate notation on
such Lender’s Note Record reflecting the making of such Loan or (as the case may
be) the receipt of such payment.  The outstanding amount of the Loans set forth
on such Lender’s Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Note Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Note to make payments of principal of or interest on any Note when due.  The
Administrative Agent hereby agrees to provide the Borrower with a statement
concerning the outstanding

 

30

--------------------------------------------------------------------------------


 

amount of the Loans, in reasonable detail, on a monthly basis.  Although each
Note shall be dated the applicable Drawdown Date of the Loan evidenced thereby,
interest in respect thereof shall be payable only for the periods during which
the Loan evidenced thereby to the Borrower is outstanding, and such Notes shall
be enforceable, with respect to obligations of the Borrower to pay the principal
amount thereof, only to the extent of the unpaid principal amount of the Loans
to them as of any date of determination.

 

§2.4.                     Interest on Loans; Fees.

 

(a)                                 Interest on Alternate Base Rate Loans. 
Except as otherwise provided in §4.9, each Alternate Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of the Interest Period with respect thereto (unless earlier paid in
accordance with §2.9) at a rate equal to the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans, if any.

 

(b)                                 Interest on LIBOR Rate Loans.  Except as
otherwise provided in §4.9, each LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto (unless earlier paid in accordance with
§2.9) at a rate equal to the LIBOR Rate determined for such Interest Period plus
the Applicable Margin for LIBOR Rate Loans.

 

(c)                                  Interest Payments.  The Borrower
unconditionally promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

 

(d)                                 Arrangement Fee.  The Borrower agrees to pay
to the Administrative Agent, the Syndication Agents and the Arrangers those
certain arrangement fees as set forth in those certain several letter agreements
dated as of November 10, 2015 between the Borrower, MCRC, the Administrative
Agent, JPMorgan, WFB and the Arrangers (collectively, the “Fee Letter”).

 

(e)                                  Upfront Fee.  The Borrower agrees to pay to
the Administrative Agent on the Closing Date for the accounts of the Lenders in
accordance with their respective Commitments, an upfront fee as set forth in the
Fee Letter.

 

(f)                                   Administrative Fee.  The Borrower shall
pay to the Administrative Agent an administrative fee as set forth in the Fee
Letter.

 

§2.5.                     Requests for Loans.

 

The following provisions shall apply to each request by the Borrower for a Loan:

 

(i)                                     The Borrower shall submit a Completed
Loan Request to the Administrative Agent as provided in this §2.5.  Such
Completed Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Loans requested from the Lenders on
the proposed Drawdown Date, unless such Completed Loan Request is withdrawn
(x) in the case of a request for a LIBOR Rate

 

31

--------------------------------------------------------------------------------


 

Loan, at least three (3) Business Days prior to the proposed Drawdown Date for
such Loan, and (y) in the case of a request for an Alternate Base Rate Loan, at
least one (1) Business Day prior to the proposed Drawdown Date for such Loan. 
Such request may be given by (A) telephone, or (B) a Completed Loan Request;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Completed Loan Request.

 

(ii)                                  Each Completed Loan Request may be
delivered by the Borrower to the Administrative Agent by 12:00 p.m. noon (New
York City time) on any Business Day.  Such delivery shall be at least one
(1) Business Day prior to the proposed Drawdown Date of any Alternate Base Rate
Loan, and at least three (3) Business Days prior to the proposed Drawdown Date
of any LIBOR Rate Loan.

 

(iii)                               Each Completed Loan Request shall be signed
by a Responsible Officer of the Borrower and shall include a completed writing
in the form of Exhibit C hereto (or such other form as may be approved by the
Administrative Agent, including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)specifying:
(1) the principal amount of the Loan requested, (2) the proposed Drawdown Date
of such Loan, (3) the Interest Period applicable to such Loan, and (4) the Type
of such Loan being requested.

 

(iv)                              No Lender shall be obligated to fund any Loan
unless:

 

(a)                                 a Completed Loan Request has been timely
received by the Administrative Agent as provided in subsection (i) above; and

 

(b)                                 both before and after giving effect to the
Loan to be made pursuant to the Completed Loan Request, all of the conditions
contained in §10 shall have been satisfied or waived in accordance with §25; and

 

(c)                                  the Administrative Agent shall have
received a certificate in the form of Exhibit D hereto signed by the Responsible
Officer or other thereon designated officer of the Borrower certifying that,
both before and after giving effect to such requested Loan, no Default or Event
of Default exists or will exist under this Agreement or any other Loan Document,
and that after taking into account such requested Loan, no Default or Event of
Default will exist as of the Drawdown Date or thereafter.

 

(v)                                 The Administrative Agent will cause the
Completed Loan Request (and the Certificate in the form of Exhibit D) to be
delivered to each Lender in accordance with §14.12 and in any event on the same
day that such request is received by the Administrative Agent (in the case of an
Alternate Base Rate Loan) and on the same day or the Business Day following the
day a Completed Loan Request is received by the Administrative Agent (in the
case of a LIBOR Rate Loan).

 

32

--------------------------------------------------------------------------------


 

§2.6.                     Conversion Options.

 

(a)                                 The Borrower may elect from time to time by
delivering a Conversion Request signed by a Responsible Officer of the Borrower
in the form of Exhibit L (or such other form as may be approved by the
Administrative Agent, including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) to convert
any outstanding Loan to a Loan of another Type, provided that (i) with respect
to any such conversion of a LIBOR Rate Loan to an Alternate Base Rate Loan, the
Borrower shall give the Administrative Agent at least three (3) Business Days
prior written notice of such election; (ii) with respect to any such conversion
of an Alternate Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Administrative Agent at least three (3) LIBOR Business Days prior written notice
of such election; (iii) with respect to any such conversion of a LIBOR Rate Loan
into an Alternate Base Rate Loan, such conversion shall only be made on the last
day of the Interest Period with respect thereto unless the Borrower pays the
related LIBOR Breakage Costs at the time of such conversion and (iv) no Loan may
be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of outstanding Loans of any Type
may be converted into a Loan of another Type as provided herein, provided that
any partial conversion shall be in an aggregate principal amount of $2,000,000
or an integral multiple of $500,000 in excess thereof.  Each Conversion Request
relating to the conversion of an Alternate Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrower.  Such request may be given by
(A) telephone, or (B) a Conversion Request; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
Conversion Request.

 

(b)                                 Any Loan of any Type may be continued as
such upon the expiration of the Interest Period with respect thereto (i) in the
case of Alternate Base Rate Loans, automatically and (ii) in the case of LIBOR
Rate Loans by compliance by the Borrower with the notice provisions contained in
§2.6(a) or (c); provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing but shall be
automatically converted to an Alternate Base Rate Loan on the last day of the
first Interest Period relating thereto ending during the continuance of any
Default or Event of Default.  The Administrative Agent shall notify the Lenders
promptly when any such automatic conversion contemplated by this §2.6(b) is
scheduled to occur.

 

(c)                                  In the event that the Borrower does not
notify the Administrative Agent of its election hereunder with respect to the
continuation of any LIBOR Rate Loan as such, the affected LIBOR Rate Loan shall
automatically be continued as a LIBOR Rate Loan with an Interest Period of one
(1) month at the end of the applicable Interest Period other than during the
continuance of a Default or Event of Default, in which case it will be continued
as an Alternate Base Rate Loan at the end of the applicable Interest Period.  In
such event, the Borrower shall be deemed to have requested a LIBOR Rate Loan
hereunder and shall be subject to all provisions of this Agreement relating to
LIBOR Rate Loans, including, without limitation, those set forth in §§4.5, 4.6,
and 4.8 hereof.

 

(d)                                 The Borrower may not request or elect a
LIBOR Rate Loan pursuant to §2.5, elect to convert an Alternate Base Rate Loan
to a LIBOR Rate Loan pursuant to §2.6(a),

 

33

--------------------------------------------------------------------------------


 

elect to continue a LIBOR Rate Loan pursuant to §2.6(b) or have continued a
LIBOR Rate Loan pursuant to §2.6(c) if, after giving effect thereto, there would
be greater than eight (8) LIBOR Rate Loans then outstanding.

 

§2.7.                     Funds for Loans.

 

(a)                                 Subject to the other provisions of this §2,
not later than 12:00 p.m. (New York City time) on the proposed Drawdown Date of
any Loan, each of the Lenders will make available to the Administrative Agent,
at the Administrative Agent’s Head Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the requested
Loan; provided that each Lender shall provide notice to the Administrative Agent
of its intent not to make available its Commitment Percentage of any requested
Loan as soon as possible after receipt of any Completed Loan Request, and in any
event not later than 4:00 p.m. (New York City time) on (x) the Business Day
prior to the Drawdown Date of any requested Alternate Base Rate Loan and (y) the
third Business Day prior to the Drawdown Date of any requested LIBOR Rate Loan. 
Upon receipt from each Lender of such amount, the Administrative Agent will make
available to the Borrower, in the Borrower’s account with the Administrative
Agent or as otherwise directed to the Administrative Agent by the Borrower, the
aggregate amount of such Loan made available to the Administrative Agent by the
Lenders; all such funds received by the Administrative Agent by the times set
forth above will be made available to the Borrower not later than 2:00 p.m. on
the same Business Day.  Funds received after such time will be made available by
not later than 12:00 p.m. on the next Business Day.  The Administrative Agent
hereby agrees to promptly provide the Borrower with a statement confirming the
particulars of each LIBOR Rate Loan, in reasonable detail, when each such Loan
is made.  The failure or refusal of any Lender to make available to the
Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Loan shall not relieve any
other Lender from its several obligation hereunder to make available to the
Administrative Agent for disbursement to the Borrower the amount of its
Commitment Percentage of any requested Loan but in no event shall the
Administrative Agent (in its capacity as Administrative Agent) have any
obligation to make any funding (other than amounts advanced to the
Administrative Agent by the Lenders pursuant to the subject Loan request) or
shall any Lender be obligated to fund more than its Commitment Percentage of the
requested Loan or to increase its Commitment Percentage on account of such
failure or otherwise.

 

(b)                                 The Administrative Agent may, unless
notified to the contrary by any Lender prior to a Drawdown Date, assume that
such Lender has made available to the Administrative Agent on such Drawdown Date
the amount of such Lender’s Commitment Percentage of the Loan to be made on such
Drawdown Date, and the Administrative Agent may (but it shall not be required
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If any Lender makes available to the Administrative Agent
such amount on a date after such Drawdown Date, such Lender shall pay to the
Administrative Agent on demand an amount equal to the product of (i) the
average, computed for the period referred to in clause (iii) below, of the
weighted average interest rate paid by the Administrative Agent for federal
funds acquired by the Administrative Agent during each day included in such
period, multiplied by (ii) the amount of such Lender’s Commitment Percentage of
such Loan,

 

34

--------------------------------------------------------------------------------


 

multiplied by (iii) a fraction, the numerator of which is the number of days
that elapsed from and including such Drawdown Date to the date on which the
amount of such Lender’s Commitment Percentage of such Loan shall become
immediately available to the Administrative Agent, and the denominator of which
is 360.  A statement of the Administrative Agent submitted to such Lender with
respect to any amounts owing under this paragraph shall be prima facie evidence
of the amount due and owing to the Administrative Agent by such Lender.  If the
amount of such Lender’s Commitment Percentage of such Loans is not made
available to the Administrative Agent by such Lender within three (3) Business
Days following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrower on demand, with interest thereon at the
rate per annum applicable to the Loans made on such Drawdown Date.

 

§2.8.                     Repayment of Loans.  The Borrower promises to pay on
the Maturity Date, and there shall become absolutely due and payable on the
Maturity Date, all unpaid principal of the Loans outstanding on such date,
together with any and all accrued and unpaid interest thereon and any and all
other unpaid amounts due under this Agreement, the Notes or any other of the
Loan Documents.

 

§2.9.                     Optional Repayments of Loans.  The Borrower shall have
the right, at its election, to prepay the outstanding amount of the Loans, in
whole or in part, at any time without penalty or premium; provided that the
outstanding amount of any LIBOR Rate Loans may not be prepaid unless the
Borrower pays any LIBOR Breakage Costs for each LIBOR Rate Loan so prepaid at
the time of such prepayment.  The Borrower shall give the Administrative Agent,
no later than 11:00 a.m., New York City time, at least one (1) Business Day’s
prior written notice of any prepayment pursuant to this §2.9 of any Alternate
Base Rate Loans, and at least three (3) LIBOR Business Days’ notice of any
proposed prepayment pursuant to this §2.9 of LIBOR Rate Loans, specifying the
proposed date of prepayment of Loans and the principal amount to be prepaid. 
Each such partial prepayment shall be in an amount of $2,000,000 or integral
multiple of $500,000 in excess thereof or, if less, the outstanding balance of
the Loans then being repaid, shall be accompanied by the payment of all charges
outstanding on all Loans so prepaid and of all accrued interest on the principal
prepaid to the date of payment, and shall be applied, in the absence of
instruction by the Borrower, first to the principal of Alternate Base Rate Loans
and then to the principal of LIBOR Rate Loans, at the Administrative Agent’s
option.  Amounts prepaid or repaid may not be reborrowed.  Unless otherwise
directed by Borrower, any prepayments made by the Borrower shall be applied
first to any and all Loans outstanding that are not secured by a Refinancing
Mortgage (as defined in §7.12), and only to Loans secured by Refinancing
Mortgages if there shall be no other Loans outstanding at the time.

 

§3.  [RESERVED].

 

§4.                               CERTAIN GENERAL PROVISIONS.

 

§4.1.  Funds for Payments.

 

(a)                                 All payments of principal, interest, fees,
and any other amounts due hereunder or under any of the other Loan Documents
shall be made to the Administrative Agent,

 

35

--------------------------------------------------------------------------------


 

for the respective accounts of the Lenders or (as the case may be) the
Administrative Agent, at the Administrative Agent’s Head Office, in each case in
Dollars and in immediately available funds not later than 2:00 p.m. (New York
time) on the date specified herein.

 

(b)                                 All payments by the Borrower hereunder and
under any of the other Loan Documents shall be made without any setoff,
counterclaim, defense or recoupment.

 

(c)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to §2.7(a), §2.7(b), or §14.7, then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) so
long as such Lender is a Defaulting Lender, hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

§4.2.  Computations.  All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed.  Except as otherwise provided in the definition
of the term “Interest Period” with respect to LIBOR Rate Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.  The outstanding amount of the Loans as reflected on the Note Records
from time to time shall constitute prima facie evidence of the principal amount
thereof.

 

§4.3.  Inability to Determine LIBOR Rate.  In the event, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the
Administrative Agent shall reasonably determine that (x) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such LIBOR Rate Loan, (y) adequate and reasonable methods
do not exist for ascertaining the LIBOR Rate that would otherwise determine the
rate of interest to be applicable to any LIBOR Rate Loan during any Interest
Period or (z) the LIBOR Rate for any requested Interest Period does not
adequately and fairly

 

36

--------------------------------------------------------------------------------


 

reflect the cost to the Lenders of funding such LIBOR Rate Loan, the
Administrative Agent shall forthwith give notice of such determination (which
shall be conclusive and binding on the Borrower) to the Borrower and the
Lenders.  In such event (a) any Loan Request with respect to LIBOR Rate Loans
shall be automatically withdrawn and shall be deemed a request for Alternate
Base Rate Loans, (b) each LIBOR Rate Loan will automatically, on the last day of
the then current Interest Period thereof, become an Alternate Base Rate Loan,
and (c) the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended (to the extent of the affected Interest Periods), and in the event of
a determination described in the preceding sentence with respect to the LIBOR
Rate component of the Alternate Base Rate, the utilization of the LIBOR Rate
component in determining the Alternate Base Rate shall be suspended, until the
Administrative Agent reasonably determines that the circumstances giving rise to
such suspension no longer exist, whereupon the Administrative Agent shall so
notify the Borrower and the Lenders.

 

§4.4.  Illegality.  Subject to §§4.10 and 4.11 hereof, but notwithstanding any
other provisions herein, if any present or future law, regulation, treaty or
directive or change in the interpretation or application thereof shall make it
unlawful for any Lender to make or maintain or charge interest with respect to
LIBOR Rate Loans or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, such Lender shall forthwith give notice
of such circumstances (which shall be conclusive and binding on the Borrower) to
the Borrower and the other Lenders and thereupon (a) the commitment of such
Lender to make, maintain or charge interest with respect to LIBOR Rate Loans or
convert Alternate Base Rate Loans to LIBOR Rate Loans shall forthwith be
suspended and (b) such Lender’s Commitment Percentage of LIBOR Rate Loans then
outstanding shall be converted automatically to Alternate Base Rate Loans on the
last day of each Interest Period applicable to such LIBOR Rate Loans or within
such earlier period as may be required by law (and if such notice asserts the
illegality of such Lender making or maintaining Alternate Base Rate Loans the
interest rate on which is determined by reference to the LIBOR Rate component of
the Alternate Base Rate, the interest rate on which Alternate Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the
Alternate Base Rate), all until such time as it is no longer unlawful for such
Lender to make or maintain LIBOR Rate Loans.  Subject to §§4.10 and 4.11 hereof,
the Borrower hereby agrees to promptly pay the Administrative Agent for the
account of such Lender, upon demand, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion required by this §4.4 prior to the last day of an Interest Period
with respect to a LIBOR Rate Loan, including any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder.

 

§4.5.  Additional Costs, Etc.  Subject to §§4.10 and 4.11 hereof, if any Change
in Law shall:

 

(a)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

37

--------------------------------------------------------------------------------


 

(b)                                 impose or increase or render applicable
(other than to the extent specifically provided for elsewhere in this Agreement)
any special deposit, reserve, compulsory loan, insurance charge, assessment,
liquidity, capital adequacy or other similar requirements (whether or not having
the force of law) against assets held by, or deposits in or for the account of,
or loans by, or commitments of an office of any Lender, or

 

(c)                                  impose on any Lender or the Administrative
Agent any other conditions, requirements cost, or expense with respect to this
Agreement, the other Loan Documents, the Loans, such Lender’s Commitment, or any
class of loans or commitments of which any of the Loans or such Lender’s
Commitment forms a part;

 

and the result of any of the foregoing is:

 

(i)  to increase the cost to any Lender of making, funding, converting,
continuing, issuing, renewing, extending or maintaining any of the Loans or such
Lender’s Commitment, or

 

(ii)  to reduce the amount of principal, interest, or other amount payable to
such Lender or the Administrative Agent hereunder on account of such Lender’s
Commitment or any of the Loans, or

 

(iii)  to require such Lender or the Administrative Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,

 

then; the Borrower will, within thirty (30) days after demand made by such
Lender or (as the case may be) the Administrative Agent pay to such Lender such
additional amounts as such Lender from time to time and as often as the occasion
therefor may arise shall determine in good faith to be sufficient to compensate
such Lender for such additional cost, reduction, payment or foregone interest or
other sum, provided that (a) the Borrower shall not be required to compensate a
Lender pursuant to this §4.5 for any increased costs incurred or reductions
suffered more than twelve (12) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the twelve-month period referred to above shall
be extended to include the period of retroactive effect thereof) and (b) such
Lender is generally imposing similar charges on its other similarly situated
borrowers.

 

§4.6.  Capital Adequacy.  Subject to §§4.10 and 4.11 hereof, if after the date
hereof any Lender or the Administrative Agent determines in good faith that any
Change in Law affecting such Lender or the Administrative Agent or its holding
company, if any, regarding capital adequacy or capital or liquidity requirements
or ratios has or would have the effect of reducing the return on such Lender’s
or the Administrative Agent’s or such holding company’s capital

 

38

--------------------------------------------------------------------------------


 

with respect to any Loans or Commitments to a level below that which such Lender
or the Administrative Agent or such holding company could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
the Administrative Agent’s or such holding company’s then existing policies with
respect to capital adequacy and liquidity and assuming full utilization of such
entity’s capital) by any amount deemed by such Lender or (as the case may be)
the Administrative Agent to be material, then such Lender or the Administrative
Agent may notify the Borrower of such fact.  To the extent that the amount of
such reduction in the return on capital is not reflected in the Alternate Base
Rate, the Borrower agrees to pay such Lender or (as the case may be) the
Administrative Agent the amount of such reduction in the return on capital as
and when such reduction is determined, within thirty (30) days after
presentation by such Lender or (as the case may be) the Administrative Agent of
a certificate in accordance with §4.7 hereof which certificate shall be
presented within the shorter of such maximum allowable period as permitted by
law or such Lender’s internal policies (but no longer than one year or the
occurrence of the Maturity Date, if sooner; provided that such Lender or the
Administrative Agent may deliver such certificate after the Maturity Date with
respect to amounts outstanding prior to the Borrower’s satisfaction of all
Obligations).  Each Lender shall allocate such cost increases among its
customers in good faith and on an equitable basis.

 

§4.7.  Certificate.  A certificate setting forth any additional amounts payable
pursuant to §§4.5 or 4.6 and a brief explanation of such amounts which are due,
submitted by any Lender or the Administrative Agent to the Borrower shall be
prima facie evidence that such amounts are due and owing.

 

§4.8.  Indemnity.  In addition to the other provisions of this Agreement
regarding such matters, the Borrower agrees to indemnify the Administrative
Agent and each Lender and to hold the Administrative Agent and each Lender
harmless from and against any loss, cost or expense (including LIBOR Breakage
Costs, but excluding any loss of Applicable Margin on the relevant Loans) that
the Administrative Agent or such Lender may sustain or incur as a consequence of
(a) the failure by the Borrower to pay any principal amount of or any interest
on any LIBOR Rate Loans as and when due and payable, including any such loss or
expense arising from any increase in interest or any fees payable by the
Administrative Agent or such Lender to lenders of funds obtained by it in order
to maintain its LIBOR Rate Loans, (b) the failure by the Borrower to make a
borrowing or conversion after the Borrower has given or is deemed pursuant to
§2.6(c) to have given a Completed Loan Request for a LIBOR Rate Loan or a
Conversion Request to convert an Alternate Base Rate Loan into a LIBOR Rate
Loan, and (c) the making of any payment of a LIBOR Rate Loan or the making of
any conversion of any such Loan to an Alternate Base Rate Loan on a day that is
not the last day of the applicable Interest Period with respect thereto,
including interest or fees payable by the Administrative Agent or a Lender to
lenders of funds obtained by it in order to maintain any such LIBOR Rate Loans.

 

§4.9.  Interest During Event of Default.  During the continuance of an Event of
Default, outstanding principal and (to the extent permitted by applicable law)
interest on the Loans and all other amounts payable hereunder or under any of
the other Loan Documents shall bear interest at a rate per annum equal to four
percent (4%) above the rate otherwise then in effect until such amount shall be
paid in full.

 

39

--------------------------------------------------------------------------------


 

§4.10.  Reasonable Efforts to Mitigate.  Each Lender agrees that as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would cause it to be affected under §§4.4, 4.5 or
4.6, such Lender will give notice thereof to the Borrower, with a copy to the
Administrative Agent and, to the extent so requested by the Borrower and not
inconsistent with regulatory policies applicable to such Lender, such Lender
shall use reasonable efforts and take such actions as are reasonably appropriate
(including the changing of its lending office or branch) if as a result thereof
the additional moneys which would otherwise be required to be paid to such
Lender pursuant to such sections would be reduced other than for de minimis
amounts, or the illegality or other adverse circumstances which would otherwise
require a conversion of such Loans or result in the inability to make such Loans
pursuant to such sections would cease to exist, and in each case if, as
determined by such Lender in its sole discretion, the taking such actions would
not adversely affect such Loans.

 

§4.11.  Replacement of Lenders.  If any Lender (an “Affected Lender”) (i) makes
demand upon the Borrower for (or if the Borrower is otherwise required to pay)
amounts pursuant to §§4.4, 4.5 or 4.6, (ii) is unable to make or maintain LIBOR
Rate Loans as a result of a condition described in §4.4, or (iii) becomes a
Defaulting Lender, the Borrower may, within 90 days of receipt of such demand,
notice (or the receipt of notice of occurrence of such other event causing a
Lender to become an Affected Lender) as the case may be, by notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender (A) request the Affected Lender to cooperate with the Borrower in
obtaining a replacement lender satisfactory to the Administrative Agent and the
Borrower (the “Replacement Lender”); (B) request the non-Affected Lenders to
acquire and assume all of the Affected Lender’s Loans and Commitment, as
provided herein, but none of such Lenders shall be under an obligation to do so;
or (C) designate a Replacement Lender which is an Eligible Assignee and is
reasonably satisfactory to the Administrative Agent other than when an Event of
Default has occurred and is continuing and absolutely satisfactory to the
Administrative Agent when an Event of Default has occurred and is continuing. 
If any satisfactory Replacement Lender shall be obtained, and/or any of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Loans and Commitment, then such Affected Lender shall assign, in
accordance with §18, all of its Commitment, Loans, Notes and other rights and
obligations under this Agreement and all other Loan Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender; provided, however, that (x) such assignment shall be in
accordance with the provisions of §18, shall be without recourse, representation
or warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Replacement Lender and/or non-Affected Lenders, as the
case may be, and (y) prior to any such assignment, the Borrower shall have paid
to such Affected Lender all amounts properly demanded and unreimbursed under
§§4.4, 4.5, 4.6 and 4.8.

 

§4.12.  Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, the
Commitment and outstanding Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders have

 

40

--------------------------------------------------------------------------------


 

taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to §25); provided that any waiver,
amendment or modification that increases the Commitment of a Defaulting Lender,
forgives all or any portion of the principal amount of any Loan or interest
thereon owing to a Defaulting Lender, reduces the Applicable Margin on the
underlying interest rate owing to a Defaulting Lender or extends the Maturity
Date shall require the consent of such Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Commitment Percentage.

 

§4.13  Taxes.

 

(a)                                 [Reserved].

 

(b)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (g) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(g) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this §4.13) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

41

--------------------------------------------------------------------------------


 

(iii)                               If the Borrower or the Administrative Agent
shall be required by any applicable Laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) the Borrower or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (g) below, (B) the Borrower or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this §4.13) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it or any Lender for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall, and does hereby, indemnify each Recipient, within 10 days after
Borrower’s receipt of written notice of demand therefor together with a
certificate specifying the amount of such payment or liability (with a copy to
the Administrative Agent), for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall, and does hereby, severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of §18.5 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document

 

42

--------------------------------------------------------------------------------


 

or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this §4.13, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in §4.13(g) (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any

 

43

--------------------------------------------------------------------------------


 

other applicable payments under any Loan Document, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit O-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such

 

44

--------------------------------------------------------------------------------


 

payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this §4.13 (including by the
payment of additional amounts pursuant to this §4.13), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to, or
to file for or pursue any refund of Taxes on behalf of, the indemnifying party
or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this §4.13 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

§5.                               GUARANTIES.

 

§5.1.                     Guaranties.  The Guarantors will jointly and severally
guaranty all of the Obligations pursuant to its Guaranty.  The Obligations are
full recourse obligations of the Borrower and each Guarantor, and all of the
respective assets and properties of the Borrower and each such Guarantor shall
be available for the payment in full in cash and performance of the Obligations
(subject to Permitted Liens and senior claims enforceable as senior in
accordance with applicable law, without the Lenders hereby agreeing to any such
senior claim that is

 

45

--------------------------------------------------------------------------------


 

otherwise prohibited by this Agreement).  Other than during the continuance of a
Default or Event of Default, at the request of the Borrower, the Guaranty of any
Subsidiary Guarantor shall be released by the Administrative Agent if and when
(x) all of the Real Estate owned or ground leased by such Subsidiary Guarantor
shall cease (not thereby creating a Default or Event of Default) to be owned by
such Subsidiary Guarantor or by any other Borrower, Guarantor, Subsidiary or
other Affiliate of any of the same or (y) the Borrower at its option elects to
no longer treat the Real Estate owned by such Subsidiary Guarantor within the
definition of Unencumbered Property, provided the foregoing shall never permit
the release of MCRC.

 

§5.2.                     Subsidiary Guaranty Proceeds.  (a) Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary, the
Administrative Agent and the Lenders agree with the Borrower that any funds,
claims, or distributions actually received by the Administrative Agent or any
Lender for the account of any Lender as a result of the enforcement of, or
pursuant to a claim relating solely to the Loans under, any Subsidiary Guaranty,
net of the Administrative Agent’s and the Lenders’ expenses of collection
thereof (such net amount, “Subsidiary Guaranty Proceeds”), shall be made
available for distribution equally and ratably (in proportion of the aggregate
amount of principal, interest and other amounts then owed in respect of the
Obligations or of the issuance of Public Debt, as the case may be) among the
Administrative Agent, the Lenders and the trustee or trustees of any Public Debt
so long as the Administrative Agent receives written notice of the amounts then
owed under the Public Debt; provided that such agreement to distribute
Subsidiary Guaranty Proceeds shall not be effective if the holders of the Public
Debt have the benefit of guaranties at any time from the Subsidiaries of the
Borrower and have not made a reciprocal agreement to share the proceeds of such
guaranties with the Lenders.  The Administrative Agent is hereby authorized, by
the Borrower, by each Lender and by the Borrower on behalf of each Subsidiary
Guarantor to make such Subsidiary Guaranty Proceeds available pursuant to the
immediately preceding sentence.  No Lender shall have any interest in any amount
paid over by the Administrative Agent or any other Lender to the trustee or
trustees in respect of any Public Debt (or to the holders thereof) pursuant to
the foregoing authorization.  This §5.2 shall apply solely to Subsidiary
Guaranty Proceeds, and not to any payments, funds, claims or distributions
received by the Administrative Agent or any Lender directly or indirectly from
Borrower or any other Person (including a Subsidiary Guarantor) other than from
a Subsidiary Guarantor pursuant to the enforcement of, or the making of a claim
relating solely to the Loans under, a Subsidiary Guaranty.  The Borrower is
aware of the terms of the Subsidiary Guarantees, and specifically understands
and agrees with the Administrative Agent, and the Lenders that, to the extent
Subsidiary Guaranty Proceeds are distributed to holders of Public Debt or their
respective trustees, such Subsidiary Guarantor has agreed that the Obligations
under this Agreement and any other Loan Document will not be deemed reduced by
any such distributions, and each Subsidiary Guarantor shall continue to make
payments pursuant to its Subsidiary Guaranty until such time as the Obligations
have been paid in full (and the Commitments have been terminated).

 

(b)                                 Nothing contained in this §5.2 shall be
deemed (i) to limit, modify, or alter the rights of the Administrative Agent or
any of the Lenders under any Subsidiary Guaranty or other Guaranty, (ii) to
subordinate the Obligations to any Public Debt, or (iii) to give any holder of
Public Debt (or any trustee for such holder) any rights of subrogation.

 

46

--------------------------------------------------------------------------------


 

(c)                                  This §5.2 and each Guaranty are for the
sole benefit of the Administrative Agent, the Lenders and their respective
successors and assigns.  Nothing contained herein or in any Guaranty shall be
deemed for the benefit of any holder of Public Debt, or any trustee for such
holder, nor shall anything contained herein or therein be construed to impose on
the Administrative Agent or any Lender any fiduciary duties, obligations or
responsibilities to the holders of any Public Debt or their trustees (including,
but not limited to, any duty to pursue any Guarantor for payment under its
Subsidiary Guaranty).

 

§6.                               REPRESENTATIONS AND WARRANTIES.  The Borrower
for itself and for MCRC and each Subsidiary insofar as any such statements
relate to MCRC or such Subsidiary represents and warrants to the Administrative
Agent and the Lenders all of the statements contained in this §6.

 

§6.1.                     Authority; Etc.

 

(a)                                 Organization; Good Standing.

 

(i)                                     MCRLP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware; each Subsidiary of MCRLP that owns Real Estate is duly organized or
formed, validly existing and in good standing as a corporation or a partnership
or other entity, as the case may be, under the laws of the state of its
organization or formation; the Borrower and each of the Borrower’s Subsidiaries
that owns Real Estate has all requisite partnership or corporate or other
entity, as the case may be, power to own its respective properties and conduct
its respective business as now conducted and as presently contemplated; and the
Borrower and each of the Borrower’s Subsidiaries that owns Real Estate is in
good standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Unencumbered Properties or other Real Estate owned or
ground-leased by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on any of their
respective businesses, assets or financial conditions.

 

(ii)                                  MCRC is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland;
each Subsidiary of MCRC that owns Real Estate is duly organized or formed,
validly existing and in good standing as a corporation or partnership or other
entity, as the case may be, under the laws of the state of its organization or
formation; MCRC and each of its Subsidiaries that owns Real Estate has all
requisite corporate or partnership or other entity, as the case may be, power to
own its respective properties and conduct its respective business as now
conducted and as presently contemplated; and MCRC and each of its Subsidiaries
that owns Real Estate is in good standing as a foreign entity and is duly
authorized to do business in the

 

47

--------------------------------------------------------------------------------


 

jurisdictions where such qualification is necessary (including, as to MCRC, in
the State of New Jersey) except where a failure to be so qualified in such other
jurisdiction would not have a materially adverse effect on the business, assets
or financial condition of MCRC or such Subsidiary.

 

(b)                                 Capitalization.

 

(i)                                     The outstanding equity of MCRLP is
comprised of a general partner interest and limited partner interests, all of
which have been duly issued and are outstanding and fully paid and
non-assessable as set forth in Schedule 6.1(b) hereto, as of the Closing Date. 
All of the issued and outstanding general partner interests of MCRLP are owned
and held of record by MCRC.  Except as disclosed in Schedule 6.1(b) hereto, as
of the Closing Date there are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
general partnership interests in MCRLP.  Except as disclosed in Schedule 6.1(b),
as of the Closing Date, there are no outstanding commitments, options, warrants,
calls or other agreements (whether written or oral) binding on MCRLP or MCRC
which require or could require MCRLP or MCRC to sell, grant, transfer, assign,
mortgage, pledge or otherwise dispose of any general partnership interests of
MCRLP.  Except as set forth in the Agreement of Limited Partnership of MCRLP, no
general partnership interests of MCRLP are subject to any restrictions on
transfer or any partner agreements, voting agreements, trust deeds, irrevocable
proxies, or any other similar agreements or interests (whether written or oral).

 

(ii)                                  As of the Closing Date, the authorized
capital stock of, or any other equity interests in, each of MCRC’s Subsidiaries
are as set forth in Schedule 6.1(b), and the issued and outstanding voting and
non-voting shares of the common stock of each of MCRC’s Subsidiaries, and all of
the other equity interests in such Subsidiaries, all of which have been duly
issued and are outstanding and fully paid and non-assessable, are owned and held
of record as set forth in Schedule 6.1(b).  Except as disclosed in Schedule
6.1(b), as of the Closing Date there are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
equity interests in any of MCRC’s Subsidiaries, and there are no outstanding
options, warrants, or other similar rights to acquire any shares of any class in
the capital of or any other equity interests in any of MCRC’s Subsidiaries. 
Except as disclosed in Schedule 6.1(b), as of the Closing Date there are no
outstanding commitments, options, warrants, calls or other agreements or
obligations (whether written or oral) binding on any of MCRC’s Subsidiaries to
issue, sell, grant, transfer, assign, mortgage, pledge or otherwise dispose of
any shares of any class in the capital of or other equity interests in any of

 

48

--------------------------------------------------------------------------------


 

MCRC’s Subsidiaries.  Except as disclosed in Schedule 6.1(b), as of the Closing
Date, no shares of, or equity interests in, any of MCRC’s Subsidiaries held by
MCRC are subject to any restrictions on transfer pursuant to any of MCRC’s
Subsidiaries’ applicable partnership, charter, by-laws or any shareholder
agreements, voting agreements, voting trusts, trust agreements, trust deeds,
irrevocable proxies or any other similar agreements or instruments (whether
written or oral).

 

(c)                                  Due Authorization.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any of the Guarantors is a party and the transactions contemplated
hereby and thereby (i) are within the authority of the Borrower and such
Guarantor, (ii) have been duly authorized by all necessary proceedings on the
part of the Borrower or such Guarantor and any general partner or other
controlling Person thereof, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
the Borrower or such Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower or such Guarantor,
(iv) do not conflict with any provision of the agreement of limited partnership,
any certificate of limited partnership, the charter documents or by-laws of the
Borrower or such Guarantor or any general partner or other controlling Person
thereof, and (v) do not contravene any provisions of, or constitute a default,
Default or Event of Default hereunder or a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to the
Borrower or such Guarantor or any of the Borrower’s or such Guarantor’s
properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not materially and adversely affect the condition (financial or
otherwise), properties, business or results of operations of the Borrower, the
Operating Subsidiaries or any Guarantor) or result in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of the Borrower, the Operating Subsidiaries or any
Guarantor.

 

(d)                                 Enforceability.  Each of the Loan Documents
to which the Borrower or any of the Guarantors is a party has been duly executed
and delivered and constitutes the legal, valid and binding obligations of the
Borrower and each such Guarantor, as the case may be, subject only to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights and to the fact that the availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

§6.2.                     Governmental Approvals.  The execution, delivery and
performance by the Borrower of this Agreement and by the Borrower and each
Guarantor of the other Loan Documents to which the Borrower or such Guarantor is
a party and the transactions contemplated hereby and thereby do not require
(i) the approval or consent of any Governmental Authority other than those
already obtained, or (ii) filing with any Governmental Authority, other than
filings which will be made with the SEC when and as required by law.

 

49

--------------------------------------------------------------------------------


 

§6.3.                     Title to Properties; Leases.

 

The Borrower, MCRC and their respective Subsidiaries that own Real Estate each
has good title to all of its respective Real Estate purported to be owned by it,
including, without limitation, that:

 

(a)                                 As of the Closing Date (with respect to
Unencumbered Properties designated as such on the Closing Date) or the date of
designation as an Unencumbered Property (with respect to Unencumbered Properties
acquired and/or designated as such after the Closing Date), and in each case to
its knowledge thereafter, (i) the Borrower or a Property Owning Subsidiary holds
good and clear record and marketable fee simple or leasehold title to the
Unencumbered Properties, subject to no rights of others, including any
mortgages, conditional sales agreements, title retention agreements, liens or
encumbrances, except for Permitted Liens and, in the case of any ground-leased
Unencumbered Property, the terms of such ground lease (which shall be an
Eligible Ground Lease), as the same may then or thereafter be amended from time
to time in a manner consistent with the requirements for an Eligible Ground
Lease and (ii) the Unencumbered Properties satisfy the requirements for an
Unencumbered Property set forth in the definition thereof.  Schedule 6.3(a) sets
forth a list of all Unencumbered Properties as of the Closing Date.

 

(b)                                 The Borrower, MCRC and each of their
Subsidiaries will, as of the Closing Date, own all of the assets as reflected in
the financial statements of the Borrower and MCRC described in §6.4 or acquired
in fee title (or, if Real Estate, leasehold title under an Eligible Ground
Lease) since the date of such financial statements (except property and assets
sold or otherwise disposed of in the ordinary course of business since that
date).

 

(c)                                  As of the Closing Date, each of the direct
or indirect interests of MCRC, the Borrower or MCRC’s other Subsidiaries in any
Partially-Owned Entity that owns Real Estate is set forth on Schedule
6.3(c) hereto, including the type of entity in which the interest is held, the
percentage interest owned by MCRC, the Borrower or such Subsidiary in such
entity, the capacity in which MCRC, the Borrower or such Subsidiary holds the
interest, and MCRC’s, the Borrower’s or such Subsidiary’s ownership interest
therein.  Schedule 6.3(c) will be updated quarterly at the time of delivery of
the financial statements pursuant to §7.4(b).

 

§6.4.                     Financial Statements.  The following financial
statements have been furnished to each of the Lenders:

 

(a)                                 The audited consolidated balance sheet of
MCRC and its Subsidiaries (including, without limitation, MCRLP and its
Subsidiaries) as of December 31, 2014 and their related consolidated income
statements for the fiscal year ended December 31, 2014.  Such balance sheet and
income statements have been prepared in accordance with GAAP and fairly present
the financial condition of MCRC and its Subsidiaries as of the close of business
on the date thereof and the results of operations for the fiscal year then
ended.  There are no contingent liabilities of MCRC as of such dates involving
material amounts, known to the officers of the Borrower or of MCRC, not
disclosed in said financial statements and the related notes thereto.

 

50

--------------------------------------------------------------------------------


 

(b)                                 The SEC Filings.

 

§6.5                        Fiscal Year.  MCRC, the Borrower and its
Subsidiaries each has a fiscal year which is the twelve months ending on
December 31 of each calendar year, unless changed in accordance with §8.8
hereof.

 

§6.6.                     Franchises, Patents, Copyrights, Etc.  The Borrower,
MCRC and each of their respective Subsidiaries that owns Real Estate possesses
all franchises, patents, copyrights, trademarks, trade names, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of
their respective businesses substantially as now conducted without known
material conflict with any rights of others, including all Permits.

 

§6.7.                     Litigation.  Except as stated on Schedule 6.7, as
updated at the time of each compliance certificate, there are no actions, suits,
proceedings or investigations of any kind pending or, to the knowledge of the
Borrower, threatened against the Borrower, MCRC or any of their respective
Subsidiaries before any court, tribunal or administrative agency or board that,
if adversely determined, could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect or materially impair the rights
of the Borrower, MCRC or such Subsidiary to carry on their respective businesses
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained, as reflected in the applicable financial statements of MCRLP and
MCRC, or which question the validity of this Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.

 

§6.8.                     No Materially Adverse Contracts, Etc.  None of the
Borrower, MCRC or any of their respective Subsidiaries is subject to any
charter, corporate, partnership or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is reasonably expected to have a
Material Adverse Effect.  None of the Borrower, MCRC or any of their respective
Subsidiaries that owns Real Estate is a party to any contract or agreement that
has or is reasonably expected, in the judgment of their respective officers, to
have a Material Adverse Effect.

 

§6.9.                     Compliance With Other Instruments, Laws, Etc.  None of
the Borrower, MCRC or any of their respective Subsidiaries that owns Real Estate
is in violation of any provision of its partnership agreement, charter
documents, bylaws or other organizational documents, as the case may be, or any
respective agreement or instrument to which it is subject or by which it or any
of its properties (including, in the case of MCRC and MCRLP, any of their
respective Subsidiaries) are bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could reasonably be expected to result, individually or in the aggregate, in the
imposition of substantial penalties or have a Material Adverse Effect.

 

§6.10.              Tax Status.

 

(a)                                 (i) Each of the Borrower, MCRC and their
respective Subsidiaries (A) has timely made or filed all federal, state and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (B) has paid all taxes and other

 

51

--------------------------------------------------------------------------------


 

governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (C) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and (ii) there are
no unpaid taxes in an aggregate amount in excess of $10,000,000 at any one time
claimed to be due by the taxing authority of any jurisdiction for which payment
is required to be made in accordance with the provisions of §7.9 and has not
been timely made, and the respective officers of the Borrower, MCRC and their
respective Subsidiaries know of no basis for any such claim.

 

(b)                                 To the Borrower’s knowledge, each
Partially-Owned Entity (i) has timely made or filed all federal, state and local
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To the best of
the Borrower’s knowledge, except as otherwise disclosed in writing to the
Administrative Agent, there are no unpaid taxes in an aggregate amount in excess
of $10,000,000 at any one time claimed to be due by the taxing authority of any
jurisdiction for which payment is required to be made in accordance with the
provisions of §7.9 and has not been timely made by any Partially-Owned Entity,
and the officers of the Borrower know of no basis for any such claim.

 

§6.11.              No Event of Default; No Materially Adverse Changes.  No
Default or Event of Default has occurred and is continuing.  Since September 30,
2015 there has occurred no materially adverse change in the financial condition
or business of MCRC and its Subsidiaries or MCRLP and its Subsidiaries as shown
on or reflected in the SEC Filings or the consolidated balance sheet of MCRC and
its Subsidiaries as at September 30, 2015, or the consolidated statement of
income for the fiscal quarter then ended, other than changes in the ordinary
course of business that have not had a Material Adverse Effect on the Borrower,
MCRC and their respective Subsidiaries, taken as a whole.

 

§6.12.              Investment Company Acts;.  None of the Borrower, MCRC or any
of their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

 

§6.13.              Absence of UCC Financing Statements, Etc.  Except for
Permitted Liens, as of the Closing Date there will be no financing statement,
security agreement, chattel mortgage, real estate mortgage, equipment lease,
financing lease, option, encumbrance or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien or encumbrance on,
or security interest in, any Unencumbered Property.  Neither the Borrower nor
MCRC has pledged or granted any lien on or security interest in or otherwise
encumbered or transferred any of their respective interests in any Subsidiary
(including in the case of MCRC, its interests in MCRLP, and in the case of the

 

52

--------------------------------------------------------------------------------


 

Borrower, its interests in the Operating Subsidiaries and the Property Owning
Subsidiaries) or in any Partially-Owned Entity.

 

§6.14.              Absence of Liens The Borrower or a Property Owning
Subsidiary is the owner of or the holder of a ground leasehold interest under an
Eligible Ground Lease in the Unencumbered Properties free from any lien,
security interest, encumbrance and any other claim or demand, except for
Permitted Liens.

 

§6.15.              Certain Transactions.  Except as set forth on Schedule 6.15
or for transactions that have been determined by the Board of Directors of the
relevant Borrower, MCRC or Subsidiary (or its respective general partner) to be
on terms as favorable to such Person as in an arms-length transaction with a
third party, none of the officers, partners, directors, or employees of the
Borrower, MCRC or any of their respective Subsidiaries is presently a party to
any transaction with the Borrower, MCRC or any of their respective Subsidiaries
(other than for or in connection with services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural Person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest has a
substantial interest or is an officer, director, trustee or partner.

 

§6.16.              Employee Benefit Plans.

 

§6.16.1  In General.  Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and, to the extent applicable, the Code, including
but not limited to the provisions thereunder respecting prohibited transactions
and the bonding of fiduciaries and other persons handling plan funds as required
by §412 of ERISA. The Borrower has heretofore delivered to the Administrative
Agent the most recently completed annual report, Form 5500, with all required
attachments, and actuarial statement required to be submitted under §103(d) of
ERISA, with respect to each Guaranteed Pension Plan.

 

§6.16.2  Terminability of Welfare Plans.  No Employee Benefit Plan, which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
provides benefit coverage subsequent to termination of employment, except as
required by Title I, Part 6 of ERISA or the applicable state insurance laws. The
Borrower may terminate each such Plan at any time (or at any time subsequent to
the expiration of any applicable bargaining agreement) in the discretion of the
Borrower without material liability to any Person other than for claims arising
prior to termination.

 

§6.16.3  Guaranteed Pension Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or

 

53

--------------------------------------------------------------------------------


 

otherwise, has been timely made.  No waiver of an accumulated funding deficiency
or extension of amortization periods has been received with respect to any
Guaranteed Pension Plan, and neither the Borrower nor MCRC nor any ERISA
Affiliate is obligated to or has posted security in connection with an amendment
to a Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code.  No liability to the PBGC (other than required insurance premiums, all of
which have been paid through the Closing Date) has been incurred by the Borrower
nor MCRC nor any ERISA Affiliate with respect to any Guaranteed Pension Plan and
there has not been any ERISA Reportable Event (other than an ERISA Reportable
Event as to which the requirement of 30 days’ notice has been waived), or any
other event or condition which presents a material risk of termination of any
Guaranteed Pension Plan by the PBGC.  Based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within twelve months of the
date of this representation), and on the actuarial methods and assumptions
employed for that valuation, the aggregate benefit liabilities of all such
Guaranteed Pension Plans within the meaning of §4001 of ERISA did not exceed the
aggregate value of the assets of all such Guaranteed Pension Plans, disregarding
for this purpose the benefit liabilities and assets of any Guaranteed Pension
Plan with assets in excess of benefit liabilities, by more than $500,000.

 

§6.16.4  Multiemployer Plans.  Neither the Borrower nor MCRC nor any ERISA
Affiliate has incurred any material liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at material risk
of entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

 

§6.17.              Regulations U and X.  The proceeds of the Loans shall be
used for the purposes described in §7.12.  No portion of any Loan is to be used
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224, provided the
Borrower may purchase MCRC stock as long as it does not at any time cause the
Lenders to be in violation of Regulations U and X and such action does not
otherwise constitute a Default or an Event of Default.

 

§6.18.              Environmental Compliance.  The Borrower has caused
environmental assessments to be conducted and/or taken other steps to
investigate the past and present environmental condition and usage of the Real
Estate and the operations conducted thereon.  Based upon such assessments and/or
investigation, except as set forth on Schedule 6.18 or in any update to Schedule
6.18 in the case of any new Real Estate that becomes an Unencumbered Property
under this Agreement after the Closing Date, to the Borrower’s knowledge, the
Borrower represents and warrants that as of the Closing Date as to all Real
Estate held by it as of the Closing Date and as of the date any new Real Estate
becomes an Unencumbered Property under this Agreement as to such new
Unencumbered Property:

 

54

--------------------------------------------------------------------------------


 

(a)                                 None of the Borrower, MCRC, any of their
respective Subsidiaries or any operator of the Real Estate or any portion
thereof, or any operations thereon is in violation, or alleged violation (in
writing), of any judgment, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance or order relating to health,
safety or the environment (hereinafter “Environmental Laws”), which violation or
alleged violation (in writing) has, or its remediation would have, by itself or
when aggregated with all such other violations or alleged violations, a Material
Adverse Effect or constitutes a Disqualifying Environmental Event.

 

(b)                                 None of the Borrower, MCRC or any of their
respective Subsidiaries has received notice from any third party, including,
without limitation, any federal, state or local Governmental Authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substances as defined by 42 U.S.C. § 9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which it has generated, transported or disposed of has
been found at any site at which a federal, state or local agency or other third
party has conducted or has ordered that the Borrower, MCRC or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances; which event
described in any such notice would have a Material Adverse Effect or constitutes
a Disqualifying Environmental Event.

 

(c)                                  (i) No portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws; and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of any Real Estate except in accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower, MCRC, their respective Subsidiaries or to the knowledge of the
Borrower, without any independent inquiry other than as set forth in the
environmental assessments, the operators of the Real Estate, or any ground or
space tenants on any Real Estate, no Hazardous Substances have been generated or
are being used on such Real Estate except in accordance with applicable
Environmental Laws, (iii) there has been no present or past releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from the Real Estate, (iv) to the knowledge of the Borrower
without any independent inquiry other than as set

 

55

--------------------------------------------------------------------------------


 

forth in the environmental assessments, there have been no Releases on, upon,
from or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on such
Real Estate, and (v) any Hazardous Substances that have been generated by the
Borrower or MCRC or any of their respective Subsidiaries at any of the Real
Estate have been transported off-site only by carriers having an identification
number issued by the EPA, treated or disposed of only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws; any of which events described in clauses (i) through (v) above would have
a Material Adverse Effect, or constitutes a Disqualifying Environmental Event.

 

(d)                                 By virtue of the use of the Loans proceeds
contemplated hereby, or as a condition to the effectiveness of any of the Loan
Documents, none of the Borrower, MCRC, any Subsidiary or any of the Real Estate
is subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement.

 

§6.19.              Subsidiaries.  As of the Closing Date, Schedule 6.19 sets
forth all of the respective Subsidiaries of MCRC or MCRLP, and Schedule 6.19
will be updated annually at the time of delivery of the financial statements
pursuant to §7.4(a) to reflect any changes.

 

§6.20.              Loan Documents.  All of the representations and warranties
of the Borrower and the Guarantors made in this Agreement and in the other Loan
Documents or any document or instrument delivered to the Administrative Agent or
the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects and do not include any untrue
statement of a material fact or omit to state a material fact required to be
stated or necessary to make such representations and warranties not materially
misleading.

 

§6.21.              REIT Status.  MCRC has not taken any action that would
prevent it from maintaining its qualification as a REIT or from maintaining such
qualification at all times during the term of the Loans.

 

§6.22.              Subsequent Property Owning Subsidiaries.  The foregoing
representations and warranties in §6.3 through §6.20, as the same are true,
correct and applicable to each Property Owning Subsidiary that owns any Real
Estate that the Borrower has elected to treat as an Unencumbered Property
existing on the Closing Date, and shall be true, correct and applicable to each
such subsequent Property Owning Subsidiary in all material respects as of the
date it becomes a Property Owning Subsidiary that owns any Real Estate that the
Borrower has elected to treat as an Unencumbered Property.

 

§6.23.              OFAC.  None of the Borrower, MCRC, or any of their
Subsidiaries, or, to the knowledge of the Borrower, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions , (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii)

 

56

--------------------------------------------------------------------------------


 

located, organized or resident in a Designated Jurisdiction.  The Borrower,
MCRC, their Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, their directors and agents are in compliance with
applicable Sanctions in all material respects.  No Loan, use of the proceeds of
any Loan or other transactions contemplated hereby will violate applicable
Sanctions.  Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.  The Borrower, MCRC, and their Subsidiaries are in compliance in all
material respects with the Act.

 

§6.24                 Anti-Corruption Laws.  The Borrower, MCRC and their
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions (“Anti-Corruption
Laws”), and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.  No Loan, use of the proceeds of
any Loan or other transactions contemplated hereby will violate Anti-Corruption
Laws.

 

§7.                               AFFIRMATIVE COVENANTS OF THE BORROWER .  The
Borrower for itself and on behalf of each of MCRC and their respective
Subsidiaries (if and to the extent expressly included in Subsections contained
in this Section) covenants and agrees that, so long as any Loan or Note is
outstanding or the Lenders have any obligation or commitment to make any Loans:

 

§7.1.                     Punctual Payment.  The Borrower will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all interest, fees, charges and other amounts provided for in this Agreement and
the other Loan Documents, all in accordance with the terms of this Agreement and
the Notes, and the other Loan Documents.

 

§7.2.                     Maintenance of Office.  The Borrower and each of the
Guarantors will maintain its chief executive office in Edison, New Jersey, or at
such other place in the United States of America as each of them shall designate
upon written notice to the Administrative Agent to be delivered within five
(5) days of such change, where notices, presentations and demands to or upon the
Borrower and the Guarantors, as the case may be, in respect of the Loan
Documents may be given or made.

 

§7.3.                     Records and Accounts.  The Borrower and MCRC will
(a) keep true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP in all material respects,
and will cause each of its Subsidiaries that owns Real Estate to keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP in all material respects, (b) maintain
adequate accounts and reserves for all taxes (including income taxes),
contingencies, depreciation and amortization of its properties and the
properties of its Subsidiaries and (c) at all times engage
PricewaterhouseCoopers LLP or other Accountants as the independent certified
public accountants of MCRC, MCRLP and their respective Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s)

 

57

--------------------------------------------------------------------------------


 

engagement as the independent certified public accountants of MCRC, MCRLP and
their respective Subsidiaries and the appointment in such capacity of a
successor firm as Accountants.

 

§7.4.                     Financial Statements, Certificates and Information. 
The Borrower will deliver and will cause MCRC to deliver to the Administrative
Agent:

 

(a)                                 as soon as practicable, but in any event not
later than ninety (90) days after the end of each of its fiscal years, unless,
in the case of MCRC, MCRC has filed for an extension in accordance with
§7.4(g) hereof, in which case such annual financial statements shall be due in
accordance with the proviso to §7.4(g):

 

(i)                                     in the case of MCRLP, the audited
consolidated balance sheet of MCRLP and its subsidiaries at the end of such
year, the related audited consolidated statements of operations, owner’s equity
(deficit) and cash flows for the year then ended, in each case (except for
statements of cash flow and owner’s equity) with supplemental consolidating
schedules provided by MCRLP; and

 

(ii)                                  in the case of MCRC, the audited
consolidated balance sheet of MCRC and its subsidiaries (including, without
limitation, MCRLP and its subsidiaries) at the end of such year, the related
audited consolidated statements of operations, stockholders’ equity (deficit)
and cash flows for the year then ended, in each case with supplemental
consolidating schedules (except for statements of cash flow and stockholders’
equity) provided by MCRC;

 

each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by an auditor’s report prepared by the
Accountants without a “going-concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit;

 

(b)                                 as soon as practicable, but in any event not
later than forty-five (45) days after the end of each of its first three
(3) fiscal quarters:

 

(i)                                     in the case of MCRLP, copies of the
unaudited consolidated balance sheet of MCRLP and its subsidiaries as at the end
of such quarter, the related unaudited consolidated statements of operations,
owner’s equity (deficit) and cash flows for the portion of MCRLP’s fiscal year
then elapsed, with supplemental consolidating schedules (except with respect to
statements of cash flow and owner’s equity) provided by MCRLP; and

 

(ii)                                  in the case of MCRC, copies of the
unaudited consolidated balance sheet of MCRC and its subsidiaries (including,
without limitation, MCRLP and its subsidiaries) as at the end of such quarter,
the related unaudited consolidated statements of operations, stockholders’
equity (deficit) and cash flows for the portion of MCRC’s fiscal year then
elapsed, with supplemental consolidating schedules (except with respect to
statements of cash flow and stockholders’ equity) provided by MCRC;

 

58

--------------------------------------------------------------------------------


 

all in reasonable detail and prepared in accordance with GAAP on the same basis
as used in preparation of MCRC’s Form 10-Q statements filed with the SEC,
together with a certification by the chief financial officer or senior vice
president of finance of MCRLP or MCRC, as applicable, that the information
contained in such financial statements fairly presents the financial position of
MCRLP or MCRC (as the case may be) and its subsidiaries on the date thereof
(subject to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) (for the fourth fiscal
quarter of each fiscal year) above and (b) (for the first three fiscal quarters
of each fiscal year), a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance of the MCRLP or
MCRC, as applicable, and (if applicable) reconciliations to reflect changes in
GAAP since the applicable Financial Statement Date, but only to the extent that
such changes in GAAP affect the financial covenants set forth in §9 hereof; and,
in the case of MCRLP, setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §8.6 and §9 hereof;

 

(d)                                 promptly if requested by the Administrative
Agent, a copy of each report (including any so-called letters of reportable
conditions or letters of no material weakness) submitted to the Borrower, MCRC
or any of their respective Subsidiaries by the Accountants in connection with
each annual audit of the books of the Borrower, MCRC, or such Subsidiary by such
Accountants or in connection with any interim audit thereof pertaining to any
phase of the business of the Borrower, MCRC or any other Guarantor or any such
Subsidiary;

 

(e)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature sent to the
holders of any Indebtedness of the Borrower or MCRC (other than the Loans) for
borrowed money, to the extent that the information or disclosure contained in
such material refers to or could reasonably be expected to have a Material
Adverse Effect;

 

(f)                                   subject to subsection (g) below,
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature filed with the SEC or sent to the stockholders of MCRC;

 

(g)                                  as soon as practicable, but in any event
not later than ninety (90) days after the end of each fiscal year of MCRC,
copies of the Form 10-K statement filed by MCRC with the SEC for such fiscal
year, and as soon as practicable, but in any event not later than forty-five
(45) days after the end of each fiscal quarter of MCRC, copies of the Form 10-Q
statement filed by MCRC with the SEC for such fiscal quarter, provided that, in
either case, if MCRC has filed an extension for the filing of such statements,
MCRC shall deliver such statements to the Administrative Agent within ten
(10) days after the filing thereof with the SEC which filing shall be within
fifteen (15) days of MCRC’s filing for such extension or such sooner time as
required to avert a Material Adverse Effect on MCRC;

 

(h)                                 from time to time, but not more frequently
than once each calendar quarter so long as no Default or Event of Default has
occurred and is continuing, such other financial

 

59

--------------------------------------------------------------------------------


 

data and information about the Borrower, MCRC, their respective Subsidiaries,
the Real Estate and the Partially-Owned Entities as the Administrative Agent or
any Lender acting through the Administrative Agent may reasonably request, and
which is prepared by such Person in the normal course of its business or is
required for securities and tax law compliance, including pro forma financial
statements described in §9.9(b)(ii), complete rent rolls for the Unencumbered
Properties and summary rent rolls for the other Real Estate, and insurance
certificates with respect to the Real Estate (including the Unencumbered
Properties) and tax returns (following the occurrence of a Default or Event of
Default or, in the case of MCRC, to confirm MCRC’s REIT status), but excluding
working drafts and papers and privileged documents; and

 

(i) simultaneously with the delivery of the financial statements referred to in
subsections (a) (for the fourth fiscal quarter of each fiscal year) above and
(b) (for the first three fiscal quarters of each fiscal year) above, updates to
Schedule 6.3(a) and Schedule 6.3(c) hereto, and simultaneously with the delivery
of the financial statements referred to in subsection (a) above, updates to
Schedule 6.19 hereto.

 

§7.5.                     Notices.

 

(a)                                 Defaults.  The Borrower will, and will cause
MCRC and each of their respective Subsidiaries, as applicable, to, promptly
notify the Administrative Agent in writing of the occurrence of any Default or
Event of Default.  If any Person shall give any notice or take any other action
in respect of (x) a claimed default (whether or not constituting a Default or
Event of Default under this Agreement) or (y) a claimed default by the Borrower,
MCRC or any of their respective Subsidiaries, as applicable, under any note,
evidence of Indebtedness, indenture or other obligation for borrowed money to
which or with respect to which any of them is a party or obligor, whether as
principal, guarantor or surety, and such default would permit the holder of such
note or obligation or other evidence of Indebtedness to accelerate the maturity
thereof or otherwise cause the entire Indebtedness to become due, the Borrower,
MCRC or such Subsidiary, as the case may be, shall forthwith give written notice
thereof to the Administrative Agent, describing the notice or action and the
nature of the claimed failure to comply.

 

(b)                                 Environmental Events.  The Borrower will,
and will cause MCRC and each of their respective Subsidiaries to, promptly give
notice in writing to the Administrative Agent (i) upon the Borrower’s, MCRC’s or
such Subsidiary’s obtaining knowledge of any material violation of any
Environmental Law affecting any Real Estate or the Borrower’s, MCRC’s or such
Subsidiary’s operations or the operations of any of their Subsidiaries,
(ii) upon the Borrower’s, MCRC’s or such Subsidiary’s obtaining knowledge of any
known Release of any Hazardous Substance at, from, or into any Real Estate which
it reports in writing or is reportable by it in writing to any Governmental
Authority and which is material in amount or nature or which could materially
adversely affect the value of such Real Estate, (iii) upon the Borrower’s,
MCRC’s or such Subsidiary’s receipt of any notice of material violation of any
Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws or any matter that may be a Disqualifying
Environmental Event, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to
(A) the Borrower’s,

 

60

--------------------------------------------------------------------------------


 

MCRC’s or such Subsidiary’s or any other Person’s operation of any Real Estate,
(B) contamination on, from or into any Real Estate, or (C) investigation or
remediation of off-site locations at which the Borrower, MCRC or such Subsidiary
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Substances, or (iv) upon the Borrower’s, MCRC’s or such
Subsidiary’s obtaining knowledge that any expense or loss has been incurred by
such Governmental Authority in connection with the assessment, containment,
removal or remediation of any Hazardous Substances with respect to which the
Borrower, MCRC or such Subsidiary or any Partially-Owned Entity may be liable or
for which a lien may be imposed on any Real Estate; provided any of which events
described in clauses (i) through (iv) above would have a Material Adverse Effect
or constitute a Disqualifying Environmental Event with respect to any
Unencumbered Property.

 

(c)                                  Notification of Claims against Unencumbered
Properties.  The Borrower will, and will cause each Property Owning Subsidiary
to, promptly upon becoming aware thereof, notify the Administrative Agent in
writing of any setoff, claims, withholdings or other defenses to which any of
the Unencumbered Properties are subject, which (i) would have a material adverse
effect on the value of such Unencumbered Property, (ii) would have a Material
Adverse Effect, or (iii) with respect to such Unencumbered Property, would
constitute a Disqualifying Environmental Event or a Lien which is not a
Permitted Lien.

 

(d)                                 Notice of Litigation and Judgments.  The
Borrower will, and will cause MCRC to, and the Borrower will cause each of its
Subsidiaries to, give notice to the Administrative Agent in writing within ten
(10) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could reasonably be expected to have a Material Adverse Effect or
materially adversely affect any Unencumbered Property, or to which the Borrower,
MCRC or any of their respective Subsidiaries is or is to become a party
involving an uninsured claim against the Borrower, MCRC or any of their
respective Subsidiaries that could reasonably be expected to have a Materially
Adverse Effect or materially adversely affect the value or operation of the
Unencumbered Properties and stating the nature and status of such litigation or
proceedings.  The Borrower will, and will cause each of MCRC and their
respective Subsidiaries to, give notice to the Administrative Agent, in writing,
in form and detail reasonably satisfactory to the Administrative Agent, within
ten (10) days of any judgment not covered by insurance, final or otherwise,
against the Borrower, MCRC or any of their Subsidiaries in an amount in excess
of $5,000,000.

 

§7.6.                     Existence of Borrower and Property Owning
Subsidiaries; Maintenance of Properties.  The Borrower for itself and for each
Property Owning Subsidiary insofar as any of the statements in this §7.6 relate
to such Property Owning Subsidiary will do or cause to be done all things
necessary to, and shall, preserve and keep in full force and effect its
existence as a limited partnership or its existence as another legally
constituted entity, and will do or cause to be done all things necessary to
preserve and keep in full force all of its material rights and franchises and
those of its Subsidiaries.  The Borrower (a) will cause all necessary repairs,
renewals, replacements, betterments and improvements to be made to all Real
Estate owned or controlled by it or by any of its Subsidiaries or any Property
Owning Subsidiary, all as in the judgment of the Borrower or such Subsidiary or
such Property Owning Subsidiary may be

 

61

--------------------------------------------------------------------------------


 

necessary so that the business carried on in connection therewith may be
properly conducted at all times, subject to the terms of the applicable Leases
and partnership agreements or other entity charter documents, (b) will cause all
of its other properties and those of its Subsidiaries and the Property Owning
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries or such Property Owning Subsidiary to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, ordinary wear and tear excepted, and (c) will, and will cause each of
its Subsidiaries and each Property Owning Subsidiary to, continue to engage
primarily in the businesses now conducted by it and in related businesses
consistent with the requirements of the fourth sentence of §7.7 hereof; provided
that nothing in this §7.6 shall prevent the Borrower from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder and does not in the
aggregate have a Material Adverse Effect on the Borrower, MCRC and their
respective Subsidiaries taken as a whole.

 

§7.7.                     Existence of MCRC; Maintenance of REIT Status of MCRC;
Maintenance of Properties.  Except as expressly set forth in the second
paragraph of this §7.7, the Borrower will cause MCRC to do or cause to be done
all things necessary to preserve and keep in full force and effect MCRC’s
existence as a Maryland corporation.  The Borrower will cause MCRC at all times
to maintain its status as a REIT and not to take any action which could lead to
its disqualification as a REIT.  The Borrower shall cause MCRC at all times to
maintain its listing on the New York Stock Exchange or any successor thereto. 
The Borrower will cause MCRC to continue to operate as a fully-integrated,
self-administered and self-managed real estate investment trust which, together
with its Subsidiaries (including, without limitation MCRLP) owns and operates an
improved property portfolio comprised primarily (i.e., 85% or more by value) of
office, office/flex, warehouse, industrial/warehouse and multi-family
residential properties.  The Borrower will cause MCRC not to engage in any
business other than the business of acting as a REIT and serving as the general
partner and limited partner of MCRLP, as a member, partner or stockholder of
other Persons and as a Guarantor.  The Borrower shall cause MCRC to conduct all
or substantially all of its business operations through MCRLP or through
subsidiary partnerships or other entities in which (x) MCRLP directly or
indirectly owns at least 95% of the economic interests and (y) MCRC directly or
indirectly (through wholly-owned Subsidiaries) acts as sole general partner or
managing member.  The Borrower shall cause MCRC not to own real estate assets
outside of its interests in MCRLP.  The Borrower will cause MCRC and its
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force all of its rights and franchises and those of its Subsidiaries. 
The Borrower will cause MCRC (a) to cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, ordinary wear and tear
excepted, (b) to cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of MCRC may be
necessary so that the business carried on in connection therewith may be
properly conducted at all times, and (c) to cause each of its Subsidiaries to
continue to engage primarily in the businesses now conducted by it and in
related businesses, consistent with the requirements of the fourth sentence of
this §7.7; provided that nothing in this §7.7 shall prevent MCRC from
discontinuing the operation

 

62

--------------------------------------------------------------------------------


 

and maintenance of any of its properties or any of those of its Subsidiaries if
such discontinuance is, in the judgment of MCRC, desirable in the conduct of its
or their business and such discontinuance does not cause a Default or an Event
of Default hereunder and does not in the aggregate materially adversely affect
the business of MCRC and its Subsidiaries on a consolidated basis.

 

Notwithstanding the foregoing, MCRC shall be permitted to change its
organizational status to become a Maryland business trust (the “MCRC
Organizational Change”), provided the following conditions are satisfied:
(i) the Borrower gives the Administrative Agent at least ten (10) Business Days
prior written notice of such change; (ii) no Event of Default has occurred and
is continuing at the time such change occurs and no Default or Event of Default
would result therefrom; (iii) such change would not otherwise reasonably be
expected to have a Material Adverse Effect; (iv) MCRC reaffirms its obligations
under the MCRC Guaranty; (v) counsel for MCRC issues updated legal opinions
reasonably acceptable to the Administrative Agent and its counsel as to the
consummation of the MCRC Organizational Change and the continued enforceability
of the MCRC Guaranty; and (vi) MCRC and the Borrower provide any other
documentation reasonably requested by the Administrative Agent.

 

§7.8.                     Insurance.  The Borrower will, and will cause MCRC to,
maintain with respect to its properties, and will cause each of its Subsidiaries
to maintain with financially sound and reputable insurers, insurance with
respect to such properties and its business against such casualties and
contingencies as shall be commercially reasonable and in accordance with the
customary and general practices of businesses having similar operations and real
estate portfolios in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent for
such businesses.

 

§7.9.                     Taxes.  The Borrower will, and will cause MCRC and
each of their respective Subsidiaries to, pay or cause to be paid real estate
taxes, other taxes, assessments and other governmental charges against the Real
Estate before the same become delinquent and will duly pay and discharge, or
cause to be paid and discharged, before the same shall become overdue, all
taxes, assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower
or such Subsidiary will pay all such taxes, assessments, charges, levies or
claims forthwith upon the commencement of proceedings to foreclose any lien that
may have attached as security therefor.  If requested by the Administrative
Agent, the Borrower will provide evidence of the payment of real estate taxes,
other taxes, assessments and other governmental charges against the Real Estate
in the form of receipted tax bills or other form reasonably acceptable to the
Administrative Agent.  Notwithstanding the foregoing, a breach of the covenants
in this §7.9 shall only constitute an Event of Default if such breach results in
a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

§7.10.              Inspection of Properties and Books.  The Borrower will, and
will cause MCRC and each of their respective Subsidiaries to, permit the
Lenders, coordinated through the Administrative Agent, (a) on an annual basis as
a group, or more frequently if required by law or by regulatory requirements of
a Lender or if a Default or an Event of Default shall have occurred and be
continuing, to visit and inspect any of the properties of the Borrower, MCRC or
any of their respective Subsidiaries, and to examine the books of account of the
Borrower, MCRC and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and (b) to discuss the affairs, finances and accounts of the
Borrower, MCRC and their respective Subsidiaries with, and to be advised as to
the same by, its officers, all at such reasonable times and intervals during
normal business hours as the Administrative Agent may reasonably request;
provided that the Borrower shall only be responsible for the costs and expenses
incurred by the Administrative Agent in connection with such inspections after
the occurrence and during the continuance of an Event of Default; and provided
further that the Administrative Agent and each Lender agrees to treat any
non-public information delivered or made available by the Borrower to it in
accordance with the provisions of §30.

 

§7.11.              Compliance with Laws, Contracts, Licenses, and Permits.  The
Borrower will, and will cause MCRC to, comply with, and will cause each of their
respective Subsidiaries to comply with (a) all applicable laws and regulations
now or hereafter in effect wherever its business is conducted, including,
without limitation, all Environmental Laws and all applicable federal and state
securities laws, (b) the provisions of its partnership agreement and certificate
or corporate charter and other charter documents and by-laws, as applicable,
(c) all material agreements and instruments to which it is a party or by which
it or any of its properties may be bound (including the Real Estate and the
Leases) and (d) all applicable decrees, orders, and judgments; provided that any
such decree, order or judgment need not be complied with if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower, MCRC or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto; and provided further that the
Borrower, MCRC or such Subsidiary will comply with any such decree, order or
judgment forthwith upon the commencement of proceedings to foreclose any Lien
that may have attached as security therefor.

 

§7.12.              Use of Proceeds.  Subject at all times to the other
provisions of this Agreement, the Borrower will use the proceeds of the Loans
solely for general working capital needs and other general corporate purposes. 
Without limiting the right of the Borrower to make requests for Loans as
provided in §2.5 hereof, it is agreed by the Lenders that, from time to time, on
not less than five (5) Business Days’ notice, the Borrower may request proceeds
of the Loans be specifically used to refinance certain secured mortgage
Indebtedness of the Borrower and/or its Subsidiaries, in which event, a portion
of the Loans equal to the amount of the advances made hereunder in connection
with such refinancing, at the Borrower’s election, may be secured by a mortgage
on the property securing the mortgage to be refinanced (a “Refinancing
Mortgage”). Any such Refinancing Mortgage and any other agreement,
certifications, opinions and other documents will be (i) in form and substance
reasonably acceptable to the Administrative Agent and its counsel, (ii) be
consistent in all material respects with the terms of this Agreement, and
(iii) subject to being released or assigned by the Administrative Agent at the
request of the Borrower (it being understood and agreed that the Administrative
Agent shall not be required to give any representations or warranties with
respect to any such release or assignment, including

 

64

--------------------------------------------------------------------------------


 

with respect to any aspects of the Indebtedness secured thereby).  In addition,
in connection with each Refinancing Mortgage, the Administrative Agent, at the
request and expense of Borrower, will provide subordination, non-disturbance and
attornment agreements.  No Real Estate that is subject to a Refinancing Mortgage
shall qualify as an Unencumbered Property under this Agreement.

 

§7.13.              Subsidiary Guarantors; Solvency.

 

(a)                                 If, after the Closing Date, a Subsidiary
elects to provide a Subsidiary Guaranty in order to cause Real Estate owned by
such Subsidiary to qualify as Unencumbered Property hereunder, the Borrower
shall cause such Person (which Person must be or become a wholly-owned
Subsidiary) to execute and deliver a Subsidiary Guaranty to the Administrative
Agent and the Lenders in substantially the form of Exhibit B hereto.  Such
Guaranty shall evidence consideration and equivalent value.  The Borrower will
not permit any Property Owning Subsidiary that owns or ground leases any
Unencumbered Properties to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Property Owning Subsidiary in the ownership of the Unencumbered
Properties.

 

(b)                                 The Borrower, MCRC, and each Property Owning
Subsidiary that owns any Real Estate that the Borrower has elected to treat as
an Unencumbered Property is solvent, other than for Permitted Event(s) permitted
by this Agreement which shall be the only Non-Material Breaches under this
§7.13(b).  The Borrower and MCRC each acknowledge that, subject to the
indefeasible payment and performance in full of the Obligations, the rights of
contribution among each of the them and such Property Owning Subsidiaries are in
accordance with applicable laws and in accordance with each such Person’s
benefits under the Loans and this Agreement.  The Borrower further acknowledges
that, subject to the indefeasible payment and performance in full of the
Obligations, the rights of subrogation of such Property Owning Subsidiaries as
against the Borrower and MCRC are in accordance with applicable laws.

 

§7.14.              Further Assurances.  The Borrower will, and will cause MCRC
and each of their respective Subsidiaries to, cooperate with, and to cause each
of its Subsidiaries to cooperate with, the Administrative Agent and the Lenders
and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their reasonable
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.

 

§7.15.              Environmental Indemnification.  The Borrower covenants and
agrees that it and its Subsidiaries will indemnify and hold the Administrative
Agent and each Lender, and each of their respective Affiliates, harmless from
and against any and all claims, expense, damage, loss or liability incurred by
the Administrative Agent or any Lender (including all reasonable costs of legal
representation incurred by the Administrative Agent or any Lender in connection
with any investigative, administrative or judicial proceeding, whether or not
the Administrative Agent or any Lender is party thereto, but excluding, as
applicable for the Administrative Agent or a Lender, any claim, expense, damage,
loss or liability as a result of the gross negligence or willful misconduct of
the Administrative Agent or such Lender or any of their respective Affiliates)

 

65

--------------------------------------------------------------------------------


 

relating to (a) any Release or threatened Release of Hazardous Substances on any
Real Estate; (b) any violation of any Environmental Laws with respect to
conditions at any Real Estate or the operations conducted thereon; (c) the
investigation or remediation of off-site locations at which the Borrower, MCRC
or any of their respective Subsidiaries or their predecessors are alleged to
have directly or indirectly disposed of Hazardous Substances; or (d) any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances relating to Real Estate (including, but not limited to,
claims with respect to wrongful death, personal injury or damage to property). 
In litigation, or the preparation therefor, the Lenders and the Administrative
Agent shall be entitled to select their own counsel and participate in the
defense and investigation of such claim, action or proceeding, and the Borrower
shall bear the expense of such separate counsel of the Administrative Agent and
the Lenders if (i) in the written opinion of counsel to the Administrative Agent
and the Lenders, use of counsel of the Borrower’s choice could reasonably be
expected to give rise to a conflict of interest, (ii) the Borrower shall not
have employed counsel reasonably satisfactory to the Administrative Agent and
the Lenders within a reasonable time after notice of the institution of any such
litigation or proceeding, or (iii) the Borrower authorizes the Administrative
Agent and the Lenders to employ separate counsel at the Borrower’s expense.  It
is expressly acknowledged by the Borrower that this covenant of indemnification
shall survive the payment of the Loans and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents
permitted under this Agreement.

 

§7.16.              Response Actions.  The Borrower covenants and agrees that if
any Release or disposal of Hazardous Substances shall occur or shall have
occurred on any Real Estate owned by it or any of its Subsidiaries, the Borrower
will cause the prompt containment and removal of such Hazardous Substances and
remediation of such Real Estate if necessary to comply with all Environmental
Laws.

 

§7.17.              Environmental Assessments.  If the Required Lenders have
reasonable grounds to believe that a Disqualifying Environmental Event has
occurred with respect to any Unencumbered Property, after reasonable notice by
the Administrative Agent, whether or not a Default or an Event of Default shall
have occurred, the Required Lenders may determine that the affected Real Estate
no longer qualifies as an Unencumbered Property; provided that prior to making
such determination, the Administrative Agent shall give the Borrower reasonable
notice and the opportunity to obtain one or more environmental assessments or
audits of such Unencumbered Property prepared by a hydrogeologist, an
independent engineer or other qualified consultant or expert approved by the
Administrative Agent, which approval will not be unreasonably withheld, to
evaluate or confirm (i) whether any Release of Hazardous Substances has occurred
in the soil or water at such Unencumbered Property and (ii) whether the use and
operation of such Unencumbered Property materially complies with all
Environmental Laws (including not being subject to a matter that is a
Disqualifying Environmental Event).  Such assessment will then be used by the
Administrative Agent to determine whether a Disqualifying Environmental Event
has in fact occurred with respect to such Unencumbered Property.  All such
environmental assessments shall be at the sole cost and expense of the Borrower.

 

66

--------------------------------------------------------------------------------


 

§7.18.              Employee Benefit Plans.

 

(a)                                 In General.  Each Employee Benefit Plan
maintained by the Borrower, MCRC or any of their respective ERISA Affiliates
will be operated in compliance in all material respects with the provisions of
ERISA and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions.

 

(b)                                 Terminability of Welfare Plans.  With
respect to each Employee Benefit Plan maintained by the Borrower, MCRC or any of
their respective ERISA Affiliates which is an employee welfare benefit plan
within the meaning of §3(1) or §3(2)(B) of ERISA, the Borrower, MCRC, or any of
their respective ERISA Affiliates, as the case may be, has the right to
terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without material liability
other than liability to pay claims incurred prior to the date of termination.

 

(c)                                  Unfunded or Underfunded Liabilities.  The
Borrower will not, and will not permit MCRC or any of their ERISA Affiliates to,
at any time, have accruing or accrued unfunded or underfunded liabilities with
respect to any Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer
Plan, or permit any condition to exist under any Multiemployer Plan that would
create a withdrawal liability.

 

§7.19.              No Amendments to Certain Documents.  The Borrower will not,
and will not permit MCRC or any of their respective Subsidiaries to, at any time
cause or permit its certificate of limited partnership, agreement of limited
partnership, articles of incorporation, by-laws, certificate of formation,
operating agreement or other charter documents, as the case may be, to be
modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Administrative Agent,
if such changes would adversely affect MCRC’s REIT status or otherwise
materially adversely affect the rights of the Administrative Agent and the
Lenders hereunder or under any other Loan Document.

 

§7.20.              Distributions in the Ordinary Course.  In the ordinary
course of business MCRLP causes all of its and MCRC’s Subsidiaries to make net
transfers of cash and cash equivalents upstream to MCRLP and MCRC, and MCRLP and
MCRC shall continue to follow such ordinary course of business.  MCRLP shall not
make net transfers of cash and cash equivalents downstream to its and MCRC’s
Subsidiaries except for any transfers of cash and cash equivalents in connection
with the extension of Intercompany Secured Debt and except in the ordinary
course of business consistent with past practice.

 

§7.21.  Anti-Corruption Laws; Sanctions.  The Borrower will, and will cause MCRC
and each of their Subsidiaries to, conduct its businesses in compliance with
Anti-Corruption Laws and applicable Sanctions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

§8.  CERTAIN NEGATIVE COVENANTS OF THE BORROWER.  The Borrower for itself and on
behalf of MCRC and their respective Subsidiaries covenants and agrees that, so

 

67

--------------------------------------------------------------------------------


 

long as any Loan or Note is outstanding or any of the Lenders has any obligation
or commitment to make any Loans:

 

§8.1.                     Restrictions on Indebtedness.

 

The Borrower and MCRC may, and may permit their respective Subsidiaries to,
create, incur, assume, guarantee or be or remain liable for, contingently or
otherwise, any Indebtedness other than the specific Indebtedness which is
prohibited under this §8.1 and with respect to which each of the Borrower and
MCRC will not, and will not permit any Subsidiary to, create, incur, assume,
guarantee or be or remain liable for, contingently or otherwise, singularly or
in the aggregate as follows:

 

(a)                                 Indebtedness which would result in a Default
or Event of Default under §9 hereof or under any other provision of this
Agreement; and

 

(b)                                 Guarantees of the Indebtedness of any Other
Investment which are not permitted under the definition of “Other Investment”
herein.

 

The terms and provisions of this §8.1 are in addition to, and not in limitation
of, the covenants set forth in §9 of this Agreement.

 

§8.2.                     Restrictions on Liens, Etc.  None of the Borrower,
MCRC, or any Property Owning Subsidiary will: (a) create or incur or suffer to
be created or incurred or to exist any lien, encumbrance, mortgage, pledge,
negative pledge (which, for clarity, shall exclude any agreement that
(x) conditions the ability to encumber assets on the maintenance of one or more
specified financial covenant ratios or (y) requires the maintenance of one or
more specified financial covenant ratios relating to unencumbered assets, but in
each case does not generally prohibit the encumbrance of assets or prohibit the
encumbrance of specific assets), charge, restriction or other security interest
of any kind upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; or (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse (the foregoing items (a) through (e) being sometimes referred
to in this §8.2 collectively as “Liens”), in each case, with respect to any Real
Estate that the Borrower has elected to treat as an Unencumbered Property (or
the owner thereof); provided that the Borrower, MCRC and any Subsidiary may
create or incur or suffer to be created or incurred or to exist the following
Liens with respect to any Real Estate that the Borrower has elected to treat as
an Unencumbered Property (or the owner thereof):

 

68

--------------------------------------------------------------------------------


 

(i)                                     Liens securing taxes, assessments,
governmental charges (including, without limitation, water, sewer and similar
charges) or levies or claims for labor, material and supplies that are not yet
due and payable;

 

(ii)                                  deposits or pledges made in connection
with, or to secure payment of, worker’s compensation, unemployment insurance,
old age pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

 

(iii)                               encumbrances on properties consisting of
easements, rights of way, covenants, notice of use limitations under
Environmental Laws, restrictions on the use of real property and defects and
irregularities in the title thereto; landlord’s or lessor’s Liens under Leases
to which the Borrower, MCRC, or any Subsidiary is a party or bound; purchase
options granted at a price not less than the market value of such property; and
other similar Liens or encumbrances on properties, none of which interferes
materially and adversely with the use of the property affected in the ordinary
conduct of the business of the owner thereof, and which matters neither
(x) individually or in the aggregate have a Material Adverse Effect nor
(xx) make title to such property unmarketable by the conveyancing standards in
effect where such property is located;

 

(iv)                              any Leases (excluding Synthetic Leases)
entered into in good faith with Persons that are not Affiliates; provided that
Leases with Affiliates on market terms and with monthly market rent payments
required to be paid are Permitted Liens;

 

(v)                                 Liens in respect of judgments or awards that
have been in force for less than the applicable period for taking an appeal, so
long as execution is not levied thereunder or in respect of which, at the time,
a good faith appeal or proceeding for review is being prosecuted, and in respect
of which a stay of execution shall have been obtained pending such appeal or
review; provided that the Borrower shall have obtained a bond or insurance with
respect thereto to the Administrative Agent’s reasonable satisfaction; and

 

(vi)                              Liens consisting of mortgages, deeds of trust
or other security interests granted by a Property Owning Subsidiary to the
Borrower, MCRC or a wholly-owned Subsidiary that is not liable for any Recourse
Indebtedness to secure intercompany Indebtedness owing from such Property Owning
Subsidiary to the Borrower, MCRC or such wholly-owned Subsidiary; provided that
at all times such Indebtedness and Liens (sometimes referred to herein
collectively as the “Intercompany Secured Debt”) shall be held by the Borrower,
MCRC or such wholly-owned Subsidiary and the Borrower’s, MCRC or such
wholly-owned Subsidiary’s rights or interests therein shall not be subject to
any Liens.

 

Notwithstanding the foregoing provisions of this §8.2, the failure of any Real
Estate to comply with the covenants set forth in this §8.2 shall result in such
Real Estate’s no longer qualifying as Unencumbered Property under this
Agreement, but such disqualification shall not by itself constitute a Default or
Event of Default, unless the cause of such non-qualification otherwise
constitutes a Default or an Event of Default.

 

69

--------------------------------------------------------------------------------


 

§8.3.                     Merger, Consolidation and Disposition of Assets.

 

None of the Borrower, MCRC, any Operating Subsidiary, any Property Owning
Subsidiary that owns any Real Estate that the Borrower has elected to treat as
an Unencumbered Property or any wholly-owned Subsidiary will:

 

(a)                                 Become a party to any merger, consolidation
or reorganization without the prior Unanimous Lender Approval, except that so
long as no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto, the merger, consolidation or reorganization
of one or more Persons with and into the Borrower, MCRC, any Property Owning
Subsidiary, or any wholly-owned Subsidiary, shall be permitted if (i) such
action is not hostile, (ii) the Borrower, MCRC, any Property Owning Subsidiary,
or any wholly owned Subsidiary, as the case may be, is the surviving entity or
such merger, consolidation or reorganization involves only MCRC and its
Affiliates and is done in connection with an MCRC Organizational Change
otherwise permitted under this Agreement, and (iii) such merger, consolidation
or reorganization does not cause a Default or Event of Default under
§12.1(m) hereof; provided, that for any such merger, consolidation or
reorganization (other than (v) the merger or consolidation of one or more
Affiliates of MCRC with and into MCRC, or of MCRC into such Affiliate, in either
case in connection with an MCRC Organizational Change otherwise permitted under
this Agreement, (w) the merger or consolidation of one or more Subsidiaries of
MCRLP with and into MCRLP, (x) the merger or consolidation of two or more
Subsidiaries of MCRLP, (y) the merger or consolidation of one or more
Subsidiaries of MCRC with and into MCRC, or (z) the merger or consolidation of
two or more Subsidiaries of MCRC), the Borrower shall provide to the
Administrative Agent a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance or other thereon
designated officer of the Borrower and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §9 hereof and
certifying that no Default or Event of Default has occurred and is continuing,
or would occur and be continuing after giving effect to such merger,
consolidation or reorganization and all liabilities, fixed or contingent,
pursuant thereto;

 

(b)                                 Sell, transfer or otherwise dispose of
(collectively and individually, “Sell” or a “Sale”) or grant a Lien to secure
Indebtedness (an “Indebtedness Lien”) on any of its now owned, ground leased or
hereafter acquired assets without obtaining the prior written consent of the
Required Lenders, except for:

 

(i)                                     the Sale of or granting of an
Indebtedness Lien on any Unencumbered Property or other Real Estate so long as
no Default or Event of Default has then occurred and is continuing, or would
occur and be continuing after giving effect to such Sale or Indebtedness Lien;

 

(ii)                                  the Sale of or the granting of an
Indebtedness Lien on any Unencumbered Property while a Default or Event of
Default has then occurred and is continuing; provided, that (A) the Borrower
shall (1) apply the net proceeds of each such permitted Sale or Indebtedness
Lien to the repayment of the Loans or (2) segregate the net proceeds of such
permitted Sale or Indebtedness Lien in an escrow account with the Administrative
Agent or with a financial institution reasonably acceptable to the

 

70

--------------------------------------------------------------------------------


 

Administrative Agent and apply such net proceeds solely to a qualified, deferred
exchange under §1031 of the Code or to another use with the prior written
approval of the Required Lenders or (3) complete an exchange of such
Unencumbered Property for other real property of equivalent value under §1031 of
the Code so long as such other real property becomes an Unencumbered Property
upon acquisition, (B) no Default or Event of Default would occur and be
continuing after giving effect to such Sale or Indebtedness Lien and (C) prior
to the date of such Sale or granting of an Indebtedness Lien for consideration
in excess of $25,000,000, and on the date of any release from the escrow account
of the proceeds of the qualified, deferred exchange under §1031 of the Code in
excess of $25,000,000, the Borrower shall provide to the Administrative Agent a
statement in the form of Exhibit D hereto signed by the chief financial officer
or senior vice president of finance or other thereon designated officer and
setting forth in reasonable detail computations evidencing compliance with the
covenant in §9 hereof and certifying the use of the proceeds of such Sale or
Indebtedness Lien and certifying that no Default or Event of Default would occur
and be continuing after giving effect to such Sale or Indebtedness Lien, and all
liabilities fixed or contingent pursuant thereto or to such release of proceeds;

 

(iii)                               the Sale of or the granting of an
Indebtedness Lien on any Real Estate (other than an Unencumbered Property) while
a Default or Event of Default has then occurred and is continuing; provided,
that (A) the Borrower shall (1) apply the net proceeds of each such Sale or
Indebtedness Lien to the repayment of the Loans or (2) segregate the net
proceeds of such Sale or Indebtedness Lien in an escrow account with the
Administrative Agent or with a financial institution reasonably acceptable to
the Administrative Agent and apply such net proceeds solely to a qualified,
deferred exchange under §1031 of the Code or to another use with the prior
written approval of the Required Lenders or (3) complete an exchange of such
Real Estate for other real property of equivalent value under §1031 of the Code,
(B) no Default or Event of Default would occur and be continuing after giving
effect to such Sale or Indebtedness Lien and (C) prior to the date of any such
Sale or granting of an Indebtedness Lien for consideration in excess of
$75,000,000, the Borrower shall provide to the Administrative Agent a statement
in the form of Exhibit D hereto signed by the chief financial officer or senior
vice president of finance or other thereon designated officer of the Borrower
and setting forth in reasonable detail computations evidencing compliance with
the covenants contained in §9 hereof and certifying that no Default or Event of
Default would occur and be continuing after giving effect to such Sale or
Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto;
and

 

(iv)                              the Sale of or the granting of an Indebtedness
Lien on any of its now owned or hereafter acquired assets (other than Real
Estate) in one or more transactions.

 

§8.4.                     Negative Pledge.  From and after the date hereof,
neither the Borrower nor MCRC will, and will not permit any Subsidiary to, enter
into any agreement or permit to exist any agreement by it, containing any
provision prohibiting or restricting the creation or assumption of any Lien upon
its properties, revenues or assets, whether now owned or hereafter acquired, or
restricting the ability of the Borrower or MCRC to amend or modify this
Agreement

 

71

--------------------------------------------------------------------------------


 

or any other Loan Document, other than the following prohibitions and
restrictions on Liens: (a) prohibitions and restrictions on liens for particular
assets (other than an Unencumbered Property) set forth in a security instrument
in connection with Secured Indebtedness for such assets and the granting or
effect of such liens does not otherwise constitute a Default or Event of
Default, (b) restrictions imposed by applicable law, (c) customary provisions in
joint venture agreements applicable to joint ventures relating to the assets and
equity interests of such joint venture, (d) customary restrictions in leases,
subleases, licenses and asset sale or acquisition agreements relating to the
assets subject thereto, (e) covenants contained in agreements relating to
Unsecured Indebtedness permitted by §8.1 to the extent that such restrictions
are not materially more restrictive to the Borrower than the covenants contained
in this Agreement, and (f) this Agreement and the other Loan Documents.  The
Borrower shall be permitted a period of (i) thirty (30) days to cure any
Non-Material Breach affecting other than MCRC or MCRLP and (ii) ten (10) days to
cure any Non-Material Breach affecting MCRC or MCRLP under this §8.4 before the
same shall be an Event of Default under §12.1(c).

 

§8.5.                     Compliance with Environmental Laws.  None of the
Borrower, MCRC, or any Subsidiary will do any of the following:  (a) use any of
the Real Estate or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances except for quantities of
Hazardous Substances used in the ordinary course of business and in compliance
with all applicable Environmental Laws, (b) cause or permit to be located on any
of the Real Estate any underground tank or other underground storage receptacle
for Hazardous Substances except in compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release causing a
violation of Environmental Laws or a Material Adverse Effect or a violation of
any Environmental Law; provided that a breach of this covenant shall result in
the affected Real Estate no longer being an Unencumbered Property, but shall
only constitute an Event of Default under §12.1(d) if such breach is not a
Non-Material Breach.

 

§8.6.                     Distributions.  During any period when any Event of
Default has occurred and is continuing, neither the Borrower nor MCRC will make
any Distributions in excess of the Distributions required to be made by it in
order to maintain MCRC’s status as a REIT.

 

§8.7.                     Employee Benefit Plans.  None of the Borrower, MCRC or
any ERISA Affiliate will

 

(a)                                 engage in any “prohibited transaction”
within the meaning of §406 of ERISA or §4975 of the Code which could result in a
material liability for the Borrower, MCRC or any of their respective
Subsidiaries; or

 

(b)                                 permit any Guaranteed Pension Plan to incur
an “accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived; or

 

(c)                                  fail to contribute to any Guaranteed
Pension Plan to an extent which, or terminate any Guaranteed Pension Plan in a
manner which, could result in the imposition of a lien or

 

72

--------------------------------------------------------------------------------


 

encumbrance on the assets of the Borrower, MCRC or any of their respective
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or

 

(d)                                 amend any Guaranteed Pension Plan in
circumstances requiring the posting of security pursuant to §307  of ERISA or
§401(a)(29) of the Code; or

 

(e)                                  permit or take any action which would
result in the aggregate benefit liabilities (with the meaning of §4001 of ERISA)
of all Guaranteed Pension Plans exceeding the value of the aggregate assets of
such Plans, disregarding for this purpose the benefit liabilities and assets of
any such Plan with assets in excess of benefit liabilities;

 

provided that none of (a) - (e) shall be an Event of Default under §12.1(c) if
the prohibited matters occurring are in the aggregate within the Dollar limits
permitted within §12.1(l) and are otherwise the subject of the matters that are
covered by the Events of Default in §12.1(l)

 

§8.8.                     Fiscal Year.  The Borrower will not, and will not
permit MCRC or any of their respective Subsidiaries to, change the date of the
end of its fiscal year from that set forth in §6.5; provided that such persons
may change their respective fiscal years if they give the Administrative Agent
thirty (30) days prior written notice of such change and the parties make
appropriate adjustments satisfactory to the Borrower and the Lenders to the
provisions of this Agreement (including without limitation those set forth in
§9) to reflect such change in fiscal year.

 

§8.9.                     Sanctions.  The Borrower will not, and will not permit
MCRC or any of their Subsidiaries to, directly or indirectly, use the proceeds
of any Loan, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise) of Sanctions.

 

§8.10.              Anti-Corruption Laws.  The Borrower will not, and will not
permit MCRC or any of their Subsidiaries to, directly or indirectly use the
proceeds of any Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

 

§9.                               FINANCIAL COVENANTS OF THE BORROWER.  The
Borrower covenants and agrees that, so long as any Loan or Note is outstanding
or any Lender has any obligation or commitment to make any Loan:

 

§9.1.                     Leverage Ratio.  As at the end of any fiscal quarter
or other date of measurement, the Borrower shall not permit the ratio (the
“Total Leverage Ratio”) of Consolidated Total Liabilities (net of, as of such
date of determination, the amount of Unrestricted Cash and Cash Equivalents in
excess of $35,000,000 to the extent that there is an equivalent amount of
Consolidated Total Liabilities that matures within twenty-four (24) months of
such date of

 

73

--------------------------------------------------------------------------------


 

determination) to Consolidated Total Capitalization to exceed 60%; provided that
such ratio may exceed 60% from time to time so long as (a) such ratio does not
exceed 65%, (b) such ratio ceases to exceed 60% within 180 days following each
date such ratio first exceeded 60%, and (c) the Borrower provides a certificate
of a Responsible Officer to the Administrative Agent when such ratio first
exceeds 60% and when such ratio ceases to exceed 60%.

 

§9.2.  Secured Indebtedness.  As at the end of any fiscal quarter or other date
of measurement, the Borrower shall not permit Consolidated Secured Indebtedness
(net of, as of such date of determination, the amount of Unrestricted Cash and
Cash Equivalents in excess of $35,000,000 to the extent that there is an
equivalent amount of Consolidated Secured Indebtedness that matures within
twenty-four (24) months of such date of determination) to exceed 40% of
Consolidated Total Capitalization.

 

§9.3.  [Intentionally Deleted].

 

§9.4.  [Intentionally Deleted.]

 

§9.5.  Fixed Charge Coverage.  As at the end of any fiscal quarter or other date
of measurement, the Borrower shall not permit Consolidated Adjusted Net Income
to be less than one and one-half (1.5) times Consolidated Fixed Charges, based
on the results of the most recent two (2) complete fiscal quarters.

 

§9.6.  Unsecured Indebtedness.  As at the end of any fiscal quarter or other
date of measurement, the Borrower shall not permit the ratio of (i) Consolidated
Unsecured Indebtedness (net of, as of such date of determination, the amount of
Unrestricted Cash and Cash Equivalents in excess of $35,000,000 to the extent
that there is an equivalent amount of Consolidated Unsecured Indebtedness that
matures within twenty-four (24) months of such date of determination) to
(ii) the sum (the “Section 9.6 Sum”), without duplication, of (a) aggregate
Capitalized Unencumbered Property NOI (other than (1) Acquisition Properties and
(2) Unencumbered Properties with a negative Capitalized Unencumbered Property
NOI), plus (b) the cost (after taking into account any impairments) of all
Unencumbered Properties which are Acquisition Properties, plus (c) the value of
all Eligible Cash 1031 Proceeds resulting from the sale of Unencumbered
Properties to exceed 60%; provided that such ratio may exceed 60% from time to
time so long as (x) such ratio does not exceed 65%, (y) such ratio ceases to
exceed 60% within 180 days following each date such ratio first exceeded 60%,
and (z) the Borrower provides a certificate of a Responsible Officer to the
Administrative Agent when such ratio first exceeds 60% and when such ratio
ceases to exceed 60%; and provided further that for purposes of determining the
Section 9.6 Sum, the aggregate amount of the Section 9.6 Sum attributable to
investments in Real Estate, other than (x) office, office flex,
industrial/warehouse and/or multi-family residential properties and (y) any such
other Real Estate that is part of a mixed-use development consisting of at least
50% office, office flex, industrial/warehouse and/or multi-family residential
properties (by leasable square footage of such development), taken in the
aggregate, shall be limited to fifteen (15%) percent of the Section 9.6 Sum.

 

§9.7.  Unencumbered Property Interest Coverage.  As at the end of any fiscal
quarter or other date of measurement, the Borrower shall not permit the
aggregate Adjusted Unencumbered

 

74

--------------------------------------------------------------------------------


 

Property NOI to be less than two (2) times Consolidated Total Unsecured Interest
Expense, based on the results of the most recent two (2) complete fiscal
quarters.

 

§9.8.  [Intentionally Deleted.]

 

§9.9.  Covenant Calculations.

 

(a)                                 For purposes of the calculations to be made
pursuant to §§9.1-9.8 (and the defined terms relevant thereto, including,
without limitation, those relating to “interest expense” and “fixed charges”),
references to Indebtedness or liabilities of the Borrower shall mean
Indebtedness or liabilities (including, without limitation, Consolidated Total
Liabilities) of the Borrower, plus (but without double-counting):

 

(i)                                     all Indebtedness or liabilities of the
Operating Subsidiaries, MCRC and any other wholly-owned Subsidiary (excluding
any such Indebtedness or liabilities owed to the Borrower or MCRC; provided
that, as to MCRC, MCRC has a corresponding Indebtedness or liability to the
Borrower),

 

(ii)                                  all Indebtedness or liabilities of each
Partially-Owned Entity (including for Capitalized Leases), but only to the
extent, if any, that said Indebtedness or liability is Recourse to the Borrower,
MCRC or their respective Subsidiaries or any of their respective assets (other
than their respective interests in such Partially-Owned Entity); provided that
Recourse Indebtedness arising from such Person’s acting as general partner or
guarantor of collection only (and not of payment or performance) of a
Partially-Owned Entity shall be limited to the amount by which the Indebtedness
exceeds the liquidation value of the Real Estate and other assets owned by such
Partially-Owned Entity if the creditor owed such Indebtedness is required by law
or by contract to seek repayment of such Indebtedness from such Real Estate and
other assets before seeking repayment from such Person, and

 

(iii)                               Indebtedness or liabilities of each
Partially-Owned Entity to the extent of the pro-rata share of such Indebtedness
or liability allocable to the Borrower, MCRC or their respective Subsidiaries
without double counting.

 

(b)                                 For purposes of §§9.1-9.8 hereof,
Consolidated Adjusted Net Income, Revised Consolidated Adjusted Net Income,
Adjusted Unencumbered Property NOI and Revised Adjusted Unencumbered Property
NOI (and all defined terms and calculations using such terms) shall be adjusted
(i) to deduct the actual results of any Real Estate disposed of by the Borrower,
MCRC or any of their respective Subsidiaries during the relevant fiscal period
(for Revised Consolidated Adjusted Net Income and Revised Adjusted Unencumbered
Property NOI only), and (ii) to the extent applicable, to include the pro rata
share of results attributable to the Borrower from unconsolidated Subsidiaries
of MCRC, the Borrower and their respective Subsidiaries and from unconsolidated
Partially-Owned Entities; provided that income shall not be included until
received without restriction in cash by the Borrower.

 

75

--------------------------------------------------------------------------------


 

(c)                                  For purposes of §§9.1 - 9.8 hereof,
together with each other section of this Agreement that refers or relates to
GAAP, if any change in GAAP after the Financial Statement Date results in a
change in the calculation to be performed in any such section, solely as a
result of such change in GAAP, then (i) the Borrower’s compliance with such
covenant(s) or section shall be determined on the basis of GAAP in effect as of
the Financial Statement Date until such provision is amended in accordance with
clause (ii) below, and (ii) the Administrative Agent and the Borrower shall
negotiate in good faith a modification of any such covenant(s) or sections so
that the economic effect of the calculation of such covenant(s) or sections
using GAAP as so changed is as close as feasible to what the economic effect of
the calculation of such covenant(s) or sections would have been using GAAP in
effect as of the Financial Statement Date.

 

(d)                                 For purposes of §§9.1-9.8 hereof,
Consolidated Total Capitalization and the Section 9.6 Sum shall be adjusted
(without double-counting) to include the Eligible Cash 1031 Proceeds from any
Real Estate disposed of by the Borrower, MCRC or any of their respective
Subsidiaries and for which the results have been deducted pursuant to §9.9(b).

 

§10.                        CONDITIONS TO THE CLOSING DATE.  The obligations of
the Lenders to make the initial Term Loans shall be subject to the satisfaction
of the following conditions precedent:

 

§10.1.              Loan Documents.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect.

 

§10.2.              Certified Copies of Organization Documents.  The
Administrative Agent shall have received (i) from the Borrower a copy, certified
as of a recent date by the Secretary of State of Delaware and certified as of
the Closing Date by a duly authorized officer of the Borrower (or its general
partner) to be true and complete, of each of its certificate of limited
partnership and agreement of limited partnership as in effect on the Closing
Date, and (ii) from MCRC a copy, certified as of a recent date by the Secretary
of State of Maryland and certified as of a date within thirty (30) days prior to
the Closing Date by the appropriate officer of the State of Maryland to be true
and correct, of the corporate charter of MCRC, in each case along with any other
organization documents of the Borrower (and its general partner) or MCRC, as the
case may be, and each as in effect on the date of such certification.

 

§10.3.              By-laws; Resolutions.  All action on the part of the
Borrower and MCRC necessary for the valid execution, delivery and performance by
the Borrower and MCRC of this Agreement and the other Loan Documents to which
any of them is or is to become a party as of the Closing Date shall have been
duly and effectively taken, and evidence thereof satisfactory to the Lenders
shall have been provided to the Administrative Agent.  Without limiting the
foregoing, the Administrative Agent shall have received from MCRC true copies of
its by-laws and the resolutions adopted by its board of directors authorizing
the transactions described herein and evidencing the due authorization,
execution and delivery of the Loan Documents to which MCRC and the Borrower are
a party, each certified by the secretary as of a recent date to be true and
complete.

 

76

--------------------------------------------------------------------------------


 

§10.4.              Incumbency Certificate; Authorized Signers.  The
Administrative Agent shall have received from each of the Borrower and MCRC an
incumbency certificate, dated as of the Closing Date, signed by a duly
authorized officer of such Person and giving the name of each individual who
shall be authorized: (a) to sign, in the name and on behalf of such Person, each
of the Loan Documents to which such Person is or is to become a party as of the
Closing Date; (b) in the case of the Borrower, to make Loan Requests and
Conversion Requests on behalf of the Borrower; and (c) in the case of the
Borrower, to give notices and to take other action on behalf of the Borrower
under the Loan Documents.

 

§10.5.              Certificates of Insurance.  The Administrative Agent shall
have received (a) current certificates of insurance as to all of the insurance
maintained by the Borrower and its Subsidiaries on the Real Estate (including
flood insurance if necessary) from the insurer or an independent insurance
broker, identifying insurers, types of insurance, insurance limits, and policy
terms; and (b) such further information and certificates from the Borrower, its
insurers and insurance brokers as the Administrative Agent may reasonably
request.

 

§10.6.              Opinion of Counsel Concerning Organization and Loan
Documents.  Each of the Lenders and the Administrative Agent shall have received
favorable opinions addressed to the Lenders and the Administrative Agent in form
and substance reasonably satisfactory to the Lenders and the Administrative
Agent from (a) Seyfarth Shaw LLP, as counsel to the Borrower, MCRC and their
respective Subsidiaries, with respect to New York and New Jersey law and certain
matters of Delaware law and (b) Ballard Spahr LLP, as corporate counsel to MCRC,
with respect to Maryland law.

 

§10.7.              Tax Law Compliance.  Each of the Lenders and the
Administrative Agent shall also have received from Seyfarth Shaw LLP, as counsel
to the Borrower and MCRC, a favorable opinion addressed to the Lenders and the
Administrative Agent, in form and substance satisfactory to each of the Lenders
and the Administrative Agent, with respect to the qualification of MCRC as a
REIT and certain other tax laws matters.

 

§10.8.                    Certifications from Government Officials.  The
Administrative Agent shall have received long-form certifications from
government officials evidencing the legal existence, good standing and foreign
qualification of the Borrower and MCRC as of a recent date.

 

§10.9.                    Proceedings and Documents.  All proceedings in
connection with the transactions contemplated by this Agreement, the other Loan
Documents and all other documents incident thereto shall be satisfactory in form
and substance to each of the Lenders’, the Borrower’s and the Administrative
Agent’s counsel, and the Administrative Agent, each of the Lenders and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.

 

§10.10.             Fees.  The Borrower shall have paid to the Administrative
Agent, for the accounts of the Lenders, Bank of America, the Arrangers or for
its own account, as applicable, all of the fees and expenses that are due and
payable as of the Closing Date in accordance with this Agreement and the Fee
Letter.

 

77

--------------------------------------------------------------------------------


 

§10.11.             Closing Certificate; Compliance Certificate.  The Borrower
shall have delivered a Closing Certificate to the Administrative Agent, the form
of which is attached hereto as Exhibit E.  The Borrower shall have delivered a
compliance certificate in the form of Exhibit D hereto evidencing compliance
with the covenants set forth in §9 hereof, the absence of any Default or Event
of Default, and the accuracy of all representations and warranties in all
material respects.

 

§10.12.             Representations True; No Event of Default; Compliance
Certificate.  Each of the representations and warranties of the Borrower and
MCRC contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true at and as
of the time of the making of such Loan, with the same effect as if made at and
as of that time (except to the extent (i) of changes resulting from transactions
contemplated or not prohibited by this Agreement or the other Loan Documents
(ii) of changes occurring in the ordinary course of business, (iii) that such
representations and warranties relate expressly to an earlier date and (iv) that
such untruth is disclosed when first known to the Borrower or MCRC in the next
delivered compliance certificate, and is a Non-Material Breach); and no Default
or Event of Default under this Agreement shall have occurred and be continuing
on the date of any Loan Request or on the Drawdown Date of any Loan.  Each of
the Lenders shall have received a certificate of the Borrower as provided in
§2.5(iv)(c).

 

§10.13.             No Legal Impediment.  No change shall have occurred in any
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Administrative Agent or any Lender would make it illegal for any
Lender to make such Loan.

 

§10.14.             Governmental Regulation.  Each Lender shall have received
such statements in substance and form reasonably satisfactory to such Lender as
such Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.

 

Without limiting the generality of §14.4, for purposes of determining compliance
with the conditions specified in this §10, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

§10A.                           Subsequent Subsidiary Guarantors.  As a
condition to the effectiveness of any subsequent Subsidiary Guaranty, each
subsequent Subsidiary Guarantor shall deliver such documents, agreements,
instruments and opinions as the Administrative Agent shall reasonably require as
to such Subsidiary Guarantor that are analogous to the deliveries made by the
Borrower as of the Closing Date pursuant to §10.2 through §10.4 and §10.8.  For
avoidance of doubt, this §10A is not considered a part of §10 for purposes of
this Agreement.

 

§11.                        [RESERVED].

 

78

--------------------------------------------------------------------------------


 

§12.                        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1.              Events of Default and Acceleration.  If any of the following
events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of the Loans when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment; none of the foregoing is a Non-Material Breach.

 

(b)                                 the Borrower shall fail to pay any interest
on the Loans or any other sums due hereunder or under any of the other Loan
Documents (including, without limitation, amounts due under §7.15) when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure continues for five (5) days; none of the foregoing is a Non-Material
Breach.

 

(c)                                  the Borrower, MCRC or any of their
respective Subsidiaries shall fail to comply with any of their respective
covenants contained in: §7.1 within ten (10) days of any such amount being due
(except with respect to interest, fees and other sums covered by clause
(b) above or principal covered by clause (a) above); §7.6 (as to the legal
existence of MCRLP for which no period to cure is granted); §7.7 (as to the
legal existence and REIT status of MCRC for which no period to cure is granted);
§7.12; §7.19 within ten (10) days of the occurrence of same; §8 (except with
respect to §8.4 for Non-Material Breaches only, or §8.5); or §9; none of the
foregoing is a Non-Material Breach.

 

(d)                                 the Borrower, MCRC or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any other Loan Document (other than those
specified elsewhere in this §12) and such failure continues for thirty (30) days
(other than a Non-Material Breach (excluding §8.4 for which the Non-Material
Breach must be cured within the thirty or ten days, as applicable, provided
therein) and such cure period shall not extend any specific cure period set
forth in any term, covenant or agreement covered by this §12.1(d)).

 

(e)                                  any representation or warranty of the
Borrower, MCRC or any of their respective Subsidiaries in this Agreement or any
of the other Loan Documents or in any other document or instrument delivered
pursuant to or in connection with this Agreement shall prove to have been false
in any material respect upon the date when made or deemed to have been made or
repeated (other than a Non-Material Breach).

 

(f)                                   the Borrower, MCRC or any of their
respective Subsidiaries shall (i) fail to pay at maturity, or within any
applicable period of grace or cure, any obligation for borrowed money or credit
received by it (other than current obligations in the ordinary course of
business) or in respect of any Capitalized Leases, in each case only in respect
of any Recourse obligations or credit in an aggregate amount in excess of
$50,000,000 (determined in accordance with §9.9 hereof) or (ii) fail to observe
or perform any material term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing borrowed money or credit received

 

79

--------------------------------------------------------------------------------


 

(other than current obligations in the ordinary course of business) or in
respect of any Capitalized Leases, in each case only in respect of any Recourse
obligations or credit in an aggregate amount in excess of $50,000,000
(determined in accordance with §9.9 hereof), for such period of time (after the
giving of appropriate notice if required) as would permit the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or require any such obligations to be prepaid, redeemed, repurchased or
defeased prior to the maturity thereof; and none of the foregoing is a
Non-Material Breach.

 

(g)                                  the Borrower, MCRC, or any Material
Subsidiary excluding any Material Subsidiary which is the subject of a Permitted
Event) shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, MCRC, or any Material
Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) or of any substantial part of the properties or assets of the
Borrower, MCRC, or any Material Subsidiary (excluding any Material Subsidiary
which is the subject of a Permitted Event) or shall commence any case or other
proceeding relating to the Borrower, MCRC, or any Material Subsidiary (excluding
any Material Subsidiary which is the subject of a Permitted Event) under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Borrower, MCRC, or any
Material Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) and (i) the Borrower, MCRC, or any Material Subsidiary
(excluding any Material Subsidiary which is the subject of a Permitted Event)
shall indicate its approval thereof, consent thereto or acquiescence therein or
(ii) any such petition, application, case or other proceeding shall continue
undismissed, or unstayed and in effect, for a period of seventy-five (75) days.

 

(h)                                 a decree or order is entered appointing any
trustee, custodian, liquidator or receiver or adjudicating the Borrower, MCRC or
any Material Subsidiary (excluding any Material Subsidiary which is the subject
of a Permitted Event) bankrupt or insolvent, or approving a petition in any such
case or other proceeding, or a decree or order for relief is entered in respect
of the Borrower, MCRC or any Material Subsidiary (excluding any Material
Subsidiary which is the subject of a Permitted Event) in an involuntary case
under federal bankruptcy laws as now or hereafter constituted, and such
proceeding, decree or order shall continue undismissed, or unstayed and in
effect, for a period of seventy-five (75) days.

 

(i)                                     there shall remain in force,
undischarged, unsatisfied and unstayed, for a period of more than thirty (30)
days, any uninsured final judgment against the Borrower, MCRC or any Material
Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) that, with other outstanding uninsured final judgments,
undischarged, unsatisfied and unstayed, against the Borrower, MCRC or any
Material Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) exceeds in the aggregate $10,000,000.

 

80

--------------------------------------------------------------------------------


 

(j)                                    any of the Loan Documents or any material
provision of any Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Administrative
Agent, or any Guaranty shall be canceled, terminated, revoked or rescinded at
any time or for any reason whatsoever, or any action at law, suit or in equity
or other legal proceeding to make unenforceable, cancel, revoke or rescind any
of the Loan Documents shall be commenced by or on behalf of the Borrower or any
of its Subsidiaries or MCRC or any of its Subsidiaries, or any court or any
other Governmental Authority of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
as to any material terms thereof, other than as any of the same may occur from a
Permitted Event permitted by this Agreement.

 

(k)                                 any “Event of Default” or default (after
notice and expiration of any period of grace, to the extent provided, and if
none is specifically provided or denied, then for a period of thirty (30) days
after notice), as defined or provided in any of the other Loan Documents, shall
occur and be continuing.

 

(l)                                     the Borrower or any ERISA Affiliate
incurs any liability to the PBGC or a Guaranteed Pension Plan pursuant to Title
IV of ERISA in an aggregate amount exceeding $5,000,000, or the Borrower or any
ERISA Affiliate is assessed withdrawal liability pursuant to Title IV of ERISA
by a Multiemployer Plan requiring aggregate annual payments exceeding
$5,000,000, or any of the following occurs with respect to a Guaranteed Pension
Plan: (i) an ERISA Reportable Event, or a failure to make a required installment
or other payment (within the meaning of §302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event
(A) could be expected to result in liability of the Borrower or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $5,000,000 and (B) could constitute grounds for the termination of
such Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan; to the extent that any
breach of §6.16 or §7.18 is a matter that constitutes a specific breach of a
provision of this §12.1(l), the breach of §6.16 or §7.18 shall not be a
Non-Material Breach.

 

(m)                             Notwithstanding the provisions of §8.3(a),
(x) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
voting stock of MCRC in a transaction or a series of related transactions or
(y) occupation of a majority of the seats (other than vacant seats) on the board
of directors of MCRC by Persons who were neither (i) nominated by the board of
directors of MCRC nor (ii) appointed by directors so nominated;

 

81

--------------------------------------------------------------------------------


 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent with the consent of the Required Lenders may, and upon the
request of the Required Lenders shall, by notice in writing to the Borrower,
declare all amounts owing with respect to this Agreement, the Notes and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower and MCRC;
provided that in the event of any Event of Default specified in §12.1(g) or
§12.1(h) with respect to the Borrower or MCRC, all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from any of the Lenders or the any of Administrative Agent or action by the
Lenders or the Administrative Agent.

 

A Non-Material Breach shall require that the Borrower commence and continue to
exercise reasonable diligent efforts to cure such breach (which shall occur
within any specific time period for curing a Non-Material Breach elsewhere set
forth in this Agreement if any).  Such efforts may include the removal of the
affected Property as an Unencumbered Property pursuant to a Permitted Event or
otherwise so long as such removal (i) cures such Non-Material Breach (ii) does
not otherwise cause a Default or Event of Default, and (iii) does not have a
Material Adverse Effect on the Borrower, MCRC, and their respective
Subsidiaries, taken as a whole.  Continuing failure of the Borrower to comply
with the requirements to commence and continue to exercise reasonable diligent
efforts to cure such Non-Material Breach shall constitute a material breach
after notice from the Administrative Agent.

 

§12.2.              Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g) or §12.1(h) with respect to the Borrower or MCRC
shall occur, any unused portion of the Commitments hereunder shall forthwith
terminate and the Lenders shall be relieved of all obligations to make Loans to
the Borrower.  If any other Event of Default shall have occurred and be
continuing, whether or not the Lenders shall have accelerated the maturity of
the Loans pursuant to §12.1, the Administrative Agent with the consent of the
Required Lenders may, and upon the request of the Required Lenders shall, by
notice to the Borrower, terminate the unused portion of the credit hereunder,
and upon such notice being given such unused portion of the credit hereunder
shall terminate immediately and each of the Lenders shall be relieved of all
further obligations to make Loans.  No such termination of the credit hereunder
shall relieve the Borrower or any Guarantor of any of the Obligations or any of
its existing obligations to the Lenders arising under other agreements or
instruments.

 

§12.3.              Remedies.  In the event that one or more Events of Default
shall have occurred and be continuing, whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Required Lenders
may direct the Administrative Agent to proceed to protect and enforce the rights
and remedies of the Administrative Agent and the Lenders under this Agreement,
the Notes, any or all of the other Loan Documents or under applicable law by
suit in equity, action at law or other appropriate proceeding (including for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents or any instrument pursuant to which the Obligations are
evidenced and, to the full extent permitted by applicable law, the obtaining of
the ex parte appointment of a receiver), and, if any amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right or remedy of the Administrative Agent and

 

82

--------------------------------------------------------------------------------


 

the Lenders under the Loan Documents or applicable law.  No remedy herein
conferred upon the Lenders or the Administrative Agent or the holder of any Loan
or Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or under any of the other Loan Documents or now or hereafter existing
at law or in equity or by statute or any other provision of law.

 

§13.                        SETOFF.  Without demand or notice, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch at
which such deposits are held, but specifically excluding tenant security
deposits, other fiduciary accounts and other segregated escrow accounts required
to be maintained by the Borrower for the benefit of any third party) or other
sums credited by or due from any of the Lenders to the Borrower or its
Subsidiaries or any other property of the Borrower or its Subsidiaries in the
possession of the Administrative Agent or a Lender may be applied to or set off
against the payment of the Obligations.  Each of the Lenders agrees with each
other Lender that (a) if pursuant to any agreement between such Lender and the
Borrower (other than this Agreement or any other Loan Document), an amount to be
set off is to be applied to Indebtedness of the Borrower to such Lender, other
than with respect to the Obligations, such amount shall be applied ratably to
such other Indebtedness and to the Obligations, and (b) if such Lender shall
receive from the Borrower or its Subsidiaries, whether by voluntary payment,
exercise of the right of setoff, counterclaim, cross action, enforcement of the
Obligations by proceedings against the Borrower or its Subsidiaries at law or in
equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note or Notes and Loans held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes and Loans held by all of the Lenders, such Lender will
make such disposition and arrangements with the other Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise, as shall result in each Lender receiving in respect of
the Loans and Notes held by it, its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.  Notwithstanding the foregoing, no Lender shall exercise a right of
setoff if such exercise would limit or prevent the exercise of any other remedy
or other recourse against the Borrower or its Subsidiaries; and provided
further, if a Lender receives any amount in connection with the enforcement by
such Lender against any particular assets held as collateral for Secured
Indebtedness existing on the date hereof and unrelated to the Obligations which
is owing to such Lender by the Borrower, such Lender shall not be required to
ratably apply such amount to the Obligations.

 

§14.                        THE ADMINISTRATIVE AGENT.

 

§14.1.              Authorization.  (a) Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.  With the exception of
§14.1(b) and §14.9 hereof, the provisions of this §14 are solely for the benefit
of the Administrative Agent and the Lenders, and the Borrower shall not have
rights as a third-party

 

83

--------------------------------------------------------------------------------


 

beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in §25), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, MCRC or any of their respective Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

 

(b)                                 The Borrower, without further inquiry or
investigation, shall, and is hereby authorized by the Lenders to, assume that
all actions taken by the Administrative Agent hereunder and in connection with
or under the Loan Documents are duly authorized by the Lenders.  The Lenders
shall notify the Borrower of any successor to Administrative Agent in accordance
with §14.9 by a writing signed by Required Lenders.

 

(c)                                  The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

§14.2.              Employees and Agents.  The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

84

--------------------------------------------------------------------------------


 

§14.3.              No Liability.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in §25) or in the absence of
its own gross negligence or wilful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment.

 

§14.4.              No Representations.  The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in §10 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

§14.5.              Payments.

 

(a)                                 A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees to distribute to each Lender such Lender’s pro rata
share of payments received by the Administrative Agent for the account of the
Lenders, as provided herein or in any of the other Loan Documents.  All such
payments shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.  If payment is not made on the day
received, interest thereon at the overnight federal funds effective rate shall
be paid pro rata to the Lenders.

 

(b)                                 If in the reasonable opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in material liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction, provided that interest thereon at the overnight federal
funds effective rate shall be paid pro rata to the Lenders.  If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its

 

85

--------------------------------------------------------------------------------


 

proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

 

§14.6.              Holders of Notes.  The Administrative Agent may deem and
treat the payee of any Notes or Loans as the absolute owner or purchaser thereof
for all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7.              Indemnity.  The Lenders ratably and severally agree hereby
to indemnify and hold harmless the Administrative Agent (in its capacity as such
and not in its capacity as a Lender) and its Affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Administrative Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Administrative Agent’s or such Affiliate’s
willful misconduct or gross negligence as determined by a court of competent
jurisdiction by a final and non-appealable judgment.  Nothing in this §14.7
shall limit any indemnification obligations of the Borrower hereunder.

 

§14.8.              Administrative Agent as Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

§14.9.                    Successor Administrative Agent.

 

(a)                           The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above, provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                           If the Person serving as Administrative Agent is
found by a court of competent jurisdiction in a final and non-appealable
judgment to have engaged in gross negligence or willful misconduct in its
capacity as Administrative Agent, the Required Lenders

 

86

--------------------------------------------------------------------------------


 

may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                            With effect from the Resignation Effective Date
or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in §4.13(i) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this §14
and §15 and §16 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

§14.10.             Notices.  Any notices or other information required
hereunder to be provided to the Administrative Agent and any formal statement or
notice given by the Administrative Agent to the Borrower or any Lender shall be
promptly forwarded by the Administrative Agent to each of the other Lenders.

 

§14.11.             Other Agents.  Anything herein to the contrary
notwithstanding, none of the Syndication Agents, Documentation Agents, Managing
Agents, Bookrunners, or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder and except for the obligations of the Arrangers arising under
§2.2 of this Agreement.

 

87

--------------------------------------------------------------------------------


 

§15.                        EXPENSES.  The Borrower agrees to pay (a) the
reasonable costs incurred by Bank of America, JPMorgan, WFB and the Arrangers in
producing this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) the reasonable fees, expenses and
disbursements of one outside counsel to both the Administrative Agent and the
Syndication Agents, and one local counsel to the Administrative Agent and the
Syndication Agents, in each case incurred in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, each closing hereunder, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (c) the reasonable fees,
expenses and disbursements of the Administrative Agent and the Syndication
Agents incurred by the Administrative Agent and the Syndication Agents in
connection with the preparation, administration or interpretation of the Loan
Documents and other instruments mentioned herein, each closing hereunder, any
amendments, modifications, approvals, consents or waivers hereto or hereunder,
or the cancellation of any Loan Document upon payment in full in cash of all of
the Obligations or pursuant to any terms of such Loan Document for providing for
such cancellation, including, without limitation, the reasonable fees and
disbursements (including, without limitation, reasonable photocopying costs) of
one counsel to the Administrative Agent and the Syndication Agents in preparing
the documentation, (d) the reasonable fees, costs, expenses and disbursements of
the Arrangers and their Affiliates incurred in connection with the syndication
and/or participations of the Loans, including, without limitation, costs of
preparing syndication materials and photocopying costs, subject to the
limitations set forth in the Fee Letter, (e) all reasonable expenses (including
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Lender or the Administrative Agent or the Syndication Agents, and the fees and
costs of appraisers, engineers, investment bankers, surveyors or other experts
retained by any Lender or the Administrative Agent or the Syndication Agents in
connection with any such enforcement, preservation proceedings or dispute)
incurred by any Lender or the Administrative Agent or the Syndication Agents in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or any of its Subsidiaries or any
Guarantor or the administration thereof after the occurrence and during the
continuance of a Default or Event of Default (including, without limitation,
expenses incurred in any restructuring and/or “workout” of the Loans), and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s or the Administrative Agent’s
relationship with the Borrower, MCRC or any of their respective Subsidiaries, in
each case with respect to the Obligations, (f) all reasonable fees, expenses and
disbursements of the Administrative Agent incurred in connection with UCC
searches and (g) all costs incurred by the Administrative Agent in the future in
connection with its inspection of the Unencumbered Properties after the
occurrence and during the continuance of an Event of Default.  The covenants of
this §15 shall survive payment or satisfaction of payment of amounts owing with
respect to the Notes.

 

§16.                        INDEMNIFICATION.  The Borrower agrees to indemnify
and hold harmless the Administrative Agent, the Syndication Agents, the
Arrangers and each of the Lenders and the shareholders, directors, agents,
officers, employees, subsidiaries and affiliates of the Administrative Agent,
the Syndication Agents, the Arrangers and each of the Lenders (“Related
Parties”) from and against any and all claims, actions and suits sought or
brought by a third party, whether groundless or otherwise, and from and against
any and all liabilities, losses, settlement payments, obligations, damages and
expenses of every nature and character, including

 

88

--------------------------------------------------------------------------------


 

reasonable legal fees and expenses, arising out of or resulting in any way from
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby or thereby or which otherwise arise in connection with the
financing, including, without limitation, (a) any actual or proposed use by the
Borrower or any of its Subsidiaries of the proceeds of any of the Loans, (b) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or (c) pursuant
to §7.15 hereof, in each case including, without limitation, the reasonable fees
and disbursements of counsel incurred in connection with any investigative,
administrative or judicial proceeding (whether or not such indemnified Person is
a party thereto) IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH PERSON,
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.  In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Required Lenders, and the Lenders (as approved by
the Required Lenders) shall be entitled to select their own supervisory counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of each such counsel if (i) in the written
opinion of counsel to the Administrative Agent, the Syndication Agents, the
Arrangers or the Lenders, as the case may be, use of counsel of the Borrower’s
choice could reasonably be expected to give rise to a conflict of interest,
(ii) the Borrower shall not have employed counsel reasonably satisfactory to the
Administrative Agent, the Syndication Agents, the Arrangers or the Lenders, as
the case may be, within a reasonable time after notice of the institution of any
such litigation or proceeding or (iii) the Borrower authorizes the
Administrative Agent, the Syndication Agents, the Arrangers or the Lenders, as
the case may be, to employ separate counsel at the Borrower’s expense.  If and
to the extent that the obligations of the Borrower under this §16 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.  The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder and shall continue in full force and effect as long as the possibility
of any such claim, action, cause of action or suit exists.

 

§17.                        SURVIVAL OF COVENANTS, ETC.  All covenants,
agreements, representations and warranties made herein, in the Notes, in any of
the other Loan Documents shall be deemed to have been relied upon by the
Lenders, the Administrative Agent and the Syndication Agents, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lenders of any of the Loans, as herein contemplated
(regardless of any investigation made by the Administrative Agent or any
Lender), and shall continue in full force and effect so long as the Loans, the
Notes or any of the other Loan Documents remains outstanding or any Lender has
any obligation to make any Loans.  The indemnification obligations of the
Borrower provided herein and in the other Loan Documents shall survive the full
repayment of amounts due and the termination of the obligations of the Lenders
hereunder and thereunder to the extent provided herein and therein.  All
statements contained in any certificate delivered to any Lender or the
Administrative Agent or the

 

89

--------------------------------------------------------------------------------


 

Syndication Agents at any time by or on behalf of the Borrower or any of its
Subsidiaries or any Guarantor pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower or such Subsidiary or such Guarantor hereunder.

 

§18.                        ASSIGNMENT; PARTICIPATIONS; ETC.

 

§18.1.              Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it and the Notes held by it; provided
that (a) (i) except in the case of an assignment to a Lender or a Lender
Affiliate, the Administrative Agent shall have the right to approve any Eligible
Assignee, which approval will not be unreasonably withheld or delayed and
(ii) and, except (x) in the case of an assignment to a Lender or a Lender
Affiliate or (y) if an Event of Default shall have occurred and be continuing,
the Borrower shall have the right to approve any Eligible Assignee, which
approval shall not be unreasonably withheld or delayed, (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement as to such interests,
rights and obligations under this Agreement so assigned, (c) except in the case
of an assignment to a Lender or a Lender Affiliate, each such assignment shall
be in a minimum amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof, (d) unless the assigning Lender shall have assigned its entire
Loans and/or Commitment, each Lender shall have at all times an amount of its
Loans and/or Commitment of not less than $10,000,000, (e) the parties to such
assignment shall execute and deliver to the Administrative Agent, for recording
in the Register (as hereinafter defined), an assignment and assumption,
substantially in the form of Exhibit F hereto (an “Assignment and Assumption”),
together with any Notes subject to such assignment and (f) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more
Persons to whom all syndicate-level information (which may contain material
non-public information about the Borrower, MCRC and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least five (5) Business Days after the execution thereof, (i) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and thereunder, and (ii) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Administrative Agent of the registration
fee referred to in §18.3, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of §4.5,
§4.6 and §16 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment will constitute a waiver
or release of any claim of any party hereto with respect to obligations which
arose prior to the effective date of such assignment.  Without limiting the
foregoing, no assignment by a Defaulting Lender will

 

90

--------------------------------------------------------------------------------


 

constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. If the consent of the Borrower is
required pursuant to this §18.1, and the Borrower does not respond to the
Administrative Agent’s request for consent within ten (10) Business Days of
receipt of such written request, the consent shall be deemed given.

 

§18.2.              Certain Representations and Warranties; Limitations;
Covenants.  By executing and delivering an Assignment and Assumption, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows:  (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto; (b) the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any of its Subsidiaries or any Guarantor
or any other Person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by the Borrower or any of its
Subsidiaries or any Guarantor or any other Person primarily or secondarily
liable in respect of any of the Obligations of any of their obligations under
this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (c) such assignee confirms that
it has received a copy of this Agreement, together with copies of the most
recent financial statements referred to in §6.4 and §7.4 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (d) such
assignee will, independently and without reliance upon the assigning Lender, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto; (g) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and (h) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Assumption.

 

§18.3.              Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a copy of each Assignment
and Assumption delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and the Lenders at any reasonable time and from
time to time upon reasonable prior notice.  Upon each such

 

91

--------------------------------------------------------------------------------


 

recordation other than assignments pursuant to §4.11, the assigning Lender
agrees to pay to the Administrative Agent a registration fee in the sum of
$3,500.

 

§18.4.              New Notes.  Upon its receipt of an Assignment and Assumption
executed by the parties to such assignment, together with each Note subject to
such assignment, the Administrative Agent shall (a) record the information
contained therein in the Register, and (b) give prompt written notice thereof to
the Borrower and the Lenders (other than the assigning Lender).  Within five
(5) Business Days after receipt of such notice, the Borrower, at its own
expense, (i) shall execute and deliver to the Administrative Agent, in exchange
for each surrendered Note, a new Note to the order of such Eligible Assignee in
an amount equal to the amount assumed by such Eligible Assignee pursuant to such
Assignment and Assumption and, if the assigning Lender has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Lender in
an amount equal to the amount retained by it hereunder and (ii) shall deliver an
opinion from counsel to the Borrower in substantially the form delivered on the
Closing Date pursuant to §10.6 as to such new Notes.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of the assigned
Notes.  The surrendered Notes shall be canceled and returned to the Borrower.

 

§18.5.              Participations.  Each Lender may sell participations to one
or more banks or other entities (other than (x) the Borrower, MCRC and their
respective Subsidiaries and Affiliates, (y) a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the benefit
of, a natural Person, or (z) Defaulting Lender or a Subsidiary of Defaulting
Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents without notice or
consent of the Borrower, Administrative Agent or any other party hereto;
provided that (a) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Administrative
Agent and the Lender shall continue to exercise all approvals, disapprovals and
other functions of a Lender, (b) the only rights granted to the participant
pursuant to such participation arrangements with respect to waivers, amendments
or modifications of, or approvals under, the Loan Documents shall be the rights
to approve waivers, amendments or modifications that would reduce the principal
of or the interest rate on any Loans, extend the term (other than any extension
contemplated by the definition of “Maturity Date”) or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (c) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Administrative Agent (not to be unreasonably withheld).

 

The Borrower agrees that each Participant shall be entitled to the benefits of
§4.5, §4.6, §4.8, and §4.13 (subject to the requirements and limitations
therein, including the requirements under §4.13(g) (it being understood that the
documentation required under Section §4.13(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to §18.1; provided that such
Participant (A) agrees

 

92

--------------------------------------------------------------------------------


 

to be subject to the provisions of §4.10 and §4.11 as if it were an assignee
under §18.1; and (B) shall not be entitled to receive any greater payment under
§4.5, §4.6, or §4.13, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

§18.6.              Pledge by Lender.  Notwithstanding any other provision of
this Agreement, any Lender at no cost to the Borrower may at any time pledge or
assign, or grant a security interest in, all or any portion of its interest and
rights under this Agreement (including all or any portion of its Notes) to any
Person. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

 

§18.7.              Successors and Assigns; No Assignment by Borrower.  This
Agreement and the other Loan Documents shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and their successors and permitted assigns.  Notwithstanding
the foregoing, the Borrower shall not assign or transfer any of its rights or
obligations under any of the Loan Documents without prior Unanimous Lender
Approval and the prior written consent of the Administrative Agent (and any such
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and no Lender may assign or otherwise transfer its rights and
obligations hereunder except in accordance with this §18.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in §18.5) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement..

 

§18.8.              Disclosure. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder,
provided that such Lender first obtains a written confidentiality agreement in
favor of the Borrower from the recipient of any such information as required by

 

93

--------------------------------------------------------------------------------


 

§30 hereof.  Any such disclosed information shall be treated by any assignee or
participant and potential assignees or participants with the same standard of
confidentiality set forth in §30 hereof.

 

§18.9.              Syndication.  The Borrower acknowledges that the
Administrative Agent and the Syndication Agents intend, and shall have the
right, by themselves or through their Affiliates, to syndicate or enter into
co-lending arrangements with respect to the Loans and the Total Commitment
pursuant and subject to this §18, and the Borrower agrees to reasonably
cooperate with the Administrative Agent’s, the Syndication Agents’ and their
Affiliates’ syndication and/or co-lending efforts, such cooperation to include,
without limitation, the provision of information reasonably requested by
potential syndicate members.

 

§19.                        NOTICES, ETC.  (a) Except as otherwise expressly
provided in this Agreement, all notices and other communications made or
required to be given pursuant to this Agreement or the Notes or the other Loan
Documents shall be in writing and shall be delivered in hand, or mailed by
United States registered or certified first class mail, return receipt
requested, postage prepaid; or sent by overnight courier; or sent by facsimile
and confirmed by delivery via overnight courier or postal service; addressed as
follows:

 

(i)                                     if to the Borrower or any Guarantor, to
it at Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey
08837, Attention:  Gary Wagner, Esq., Chief Legal Officer, and Mr. Anthony Krug,
Chief Financial Officer, with a copy to Blake Hornick, Esq., Seyfarth Shaw LLP,
620 Eighth Avenue, Suite 3200, New York, NY 10018, or to such other address for
notice as the Borrower or any Guarantor shall have last furnished in writing to
the Administrative Agent;

 

(ii)                                  if to the Administrative Agent, to it at
Bank of America, N.A., Global Technology Operations, MC# IL4-135-09-61, 135 S.
LaSalle Street, Chicago, IL 60603; Attention: Denise Jones, Agency Management,
(Telecopy No. 877-206-8413), with copies to Bank of America, N.A., 901 Main
Street, 64th Floor, Dallas, TX 75202; Attention: John Sletten, Real Estate
Corporate Banking (Telecopy No. 214-209-0995), or at such other address for
notice as the Administrative Agent shall last have furnished in writing to the
Person giving the notice; and

 

(iii)                               if to any Lender, at the address set forth
in its Administrative Questionnaire, or such other address for notice as such
Lender shall have last furnished in writing to the Person giving the notice,
provided that if the Borrower has not been provided with a copy of a Lender’s
Administrative Questionnaire or otherwise furnished with such Lender’s address,
Borrower shall be permitted to deliver notices to such Lender care of the
Administrative Agent at its address set forth above.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), provided that such notice is confirmed by delivery via overnight
courier or

 

94

--------------------------------------------------------------------------------


 

postal service as required above.  Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
§2 if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent (or the Borrower, in the case of notice to it)
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”) in accordance with its obligations under
§30.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  Except as provided in §24, in no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages

 

95

--------------------------------------------------------------------------------


 

of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

§20.                        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. 
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWER AND THE GUARANTORS AND THE ADMINISTRATIVE
AGENT AND THE LENDERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK,
NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE
GUARANTORS OR THE ADMINISTRATIVE AGENT OR THE LENDERS BY MAIL AT THE ADDRESS
SPECIFIED IN §19.  EACH OF THE BORROWER AND THE GUARANTORS AND THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVES ANY OBJECTION THAT EITHER OF
THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT
OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

§21.                        HEADINGS.  The captions in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.

 

§22.                        COUNTERPARTS.  This Agreement and any amendment
hereof may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument.  In proving this
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic methods shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

§23.                        ENTIRE AGREEMENT, ETC.  The Loan Documents and any
other documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby, may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties, and supersede any and all previous
agreements and understandings, oral or written, relating to the transactions
contemplated hereby.  There are no unwritten oral agreements among the parties. 
Neither this

 

96

--------------------------------------------------------------------------------


 

Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §25.

 

§24.                        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. 
EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWER AND THE
GUARANTORS AND THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING
OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, THE BORROWER AND EACH OF THE GUARANTORS HEREBY WAIVES ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  NO INDEMNITEE
REFERRED TO IN §16 ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE EXTENT ARISING FROM
SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR BREACH OF ITS
CONFIDENTIALITY UNDERTAKINGS IN §30 AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT.  EACH OF THE BORROWER AND
THE GUARANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
LENDER OR THE ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH LENDER OR THE ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

§25.                        CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as
otherwise expressly provided in this Agreement, any acceptance, consent,
approval or other authorization required or permitted by this Agreement may be
given, and any term of this Agreement or of any of the other Loan Documents may
be amended, and the performance or observance by the Borrower or any Guarantor
of any terms of this Agreement or the other Loan Documents or the continuance of
any default, Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders and the acknowledgement of the
Administrative Agent.

 

97

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Unanimous Lender Approval shall be required for
any amendment, modification or waiver of this Agreement or the other Loan
Documents that:

 

(i)                                     reduces or forgives any principal of any
unpaid Loan or any interest thereon (including any interest “breakage” costs) or
any fees due any Lender hereunder; or

 

(ii)                                  changes the unpaid principal amount of, or
the rate of interest on, any Loan; or

 

(iii)                               changes the date fixed for any payment of
principal of or interest on any Loan (including, without limitation, any
extension of the Maturity Date other than in accordance with the second sentence
of the definition of “Maturity Date”) or any fees payable hereunder; or

 

(iv)                              changes the amount of any Lender’s Commitment
(other than pursuant to an assignment permitted under §18.1 hereof or as
consented to by such Lender) or increases the aggregate principal amount of the
Commitments under this Agreement, except as provided in §2.2; or

 

(v)                                 releases or reduces the liability of MCRC
pursuant to its Guaranty; or

 

(vi)                              modifies this §25 or any other provision
herein or in any other Loan Document which by the terms thereof expressly
requires Unanimous Lender Approval; or

 

(vii)                           changes the definitions of Required Lenders or
Unanimous Lender Approval; or

 

(viii)                        changes §13 or §14.5 in a manner that would alter
the pro rata sharing of payments required thereby;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder (including, without
limitation, §4.12) without the prior written consent of the Administrative Agent
and the approval of the Required Lenders shall not be required for the making of
any New Term Loans pursuant to §2.2.

 

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Administrative Agent or the Lenders.  No notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any

 

98

--------------------------------------------------------------------------------


 

abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  Any waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default or Event of Default at the time.

 

§26.                        SEVERABILITY.  The provisions of this Agreement are
severable, and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.

 

§27.                        [RESERVED].

 

§28.                        USA PATRIOT ACT.  Each Lender hereby notifies the
Borrower and the Guarantors that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower and the Guarantors, which information includes the names and
addresses of the Borrower and the Guarantors and other information that will
allow such Lender to identity the Borrower and the Guarantors in accordance with
the Act.  The Borrower shall, and shall cause MCRC and each Subsidiary to,
provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Act.

 

§29.                        USURY SAVINGS CLAUSE.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

 

§30.                        CONFIDENTIALITY.

 

(a)                                 Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement running in favor

 

99

--------------------------------------------------------------------------------


 

of the Borrower and containing provisions substantially the same as those of
this Section including a provision providing that such agreement shall survive
any contemplated transaction, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the prior written consent of the Borrower or (viii) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the Loans. 
For the purposes of this Section, “Information” means all information received
from the Borrower, MCRC or their respective Subsidiaries relating to the
Borrower, MCRC, any such Subsidiary or their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower, MCRC or such
Subsidiary; provided that, in the case of information received from the
Borrower, MCRC or such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Each of the Administrative Agent and the Lenders shall be responsible for any
breach of the confidentiality provisions by any Affiliate or other third party
to which such party disclosed any Information unless such Affiliate or other
third party (other than any third party that is already bound by an ethical or
legal duty of confidentiality) has executed and delivered its own
confidentiality agreement running in favor of the Borrower and containing
provisions substantially the same as those of this Section, including a
provision providing that such agreement shall survive any contemplated
transaction.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN §30(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER, MCRC AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, MCRC AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER

 

100

--------------------------------------------------------------------------------


 

REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

(d)                                 The provisions of this §30 shall survive the
full repayment of amounts due and the termination of this Agreement for a period
of one (1) year.

 

§31.                        NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, any Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

§32.                        ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN
OTHER DOCUMENTS.  The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Completed Loan Requests, Conversion Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws

 

101

--------------------------------------------------------------------------------


 

based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

 

MACK-CALI REALTY, L.P.

 

 

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Anthony Krug

 

Name:

Anthony Krug

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually and as Administrative Agent

 

 

 

 

 

By:

/s/ John Sletten

 

Name:

John Sletten

 

Title:

Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Rita Lai

 

Name:

Rita Lai

 

Title:

Authorized Signer

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

Name:

Matthew Ricketts

 

Title:

Managing Director

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Ashish Tandon

 

Name:

Ashish Tandon

 

Title:

Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Diane Parente Miller

 

Name:

Diane Parente Miller

 

Title:

Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ J. Richard Litton

 

Name:

J. Richard Litton

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Jone C. Rowland

 

Name:

Jone C. Rowland

 

Title:

Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF TERM LOAN NOTE

 

$              

 

               , 201   

 

FOR VALUE RECEIVED, the undersigned MACK-CALI REALTY, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
                   (the “Lender”) at the Administrative Agent’s Head Office (as
defined in the Loan Agreement defined below):

 

(a)  prior to or on the Maturity Date the principal amount of
                           Dollars ($               ) or, if less, the aggregate
unpaid principal amount of Term Loans advanced by the Lender to the Borrower
pursuant to the Term Loan Agreement dated as of January 7, 2016 (as amended and
in effect from time to time, the “Loan Agreement”), among the Borrower, the
Lender, Bank of America, N.A., as Administrative Agent, and the other parties
thereto; and

 

(b)  interest on the principal balance hereof from time to time outstanding at
the times and at the rates provided in the Loan Agreement.

 

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Loan Agreement.  The Lender and any holder
hereof pursuant to the Loan Agreement or by operation of law is entitled to the
benefits of the Loan Agreement and the other Loan Documents, and may enforce the
agreements of the Borrower contained therein, and any holder hereof may exercise
the respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Loan Agreement.

 

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of the Term Loan or at the time of
receipt of any payment of principal of this Note, an appropriate notation on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of such Loan
or (as the case may be) the receipt of such payment.  The outstanding amount of
the Loan set forth on the grid attached to this Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Lender with respect to the Term Loan shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrower hereunder or under the Loan Agreement to make payments of
principal of and interest on this Note when due to the extent of the unpaid
principal and interest amount as of any date of determination.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Loan Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Loan Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §19 OF THE LOAN AGREEMENT.  THE BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

This Note shall be deemed to take effect as a sealed instrument under the laws
of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Note to be sealed and signed
in its partnership name by its duly authorized officer as of the day and year
first above written.

 

 

MACK-CALI REALTY, L.P.

 

 

WITNESS:

By: Mack-Cali Realty Corporation,

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

Anthony Krug

 

 

Title:

Chief Financial Officer

 

Exhibit A-3

--------------------------------------------------------------------------------


 

 

 

 

 

Amount of

 

Balance of

 

 

 

 

 

Amount

 

Principal Paid

 

Principal

 

Notation

 

Date

 

of Loan

 

or Prepaid

 

Unpaid

 

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF SUBSIDIARY GUARANTY

 

Guaranty, dated as of             , 20   by and among                  , a
                  (the “Guarantor”), in favor of each of the Lenders (as defined
herein) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for itself and for the other financial institutions
(collectively, the “Lenders”) which are or may become parties to the Term Loan
Agreement dated as of January 7, 2016 among Mack-Cali Realty, L.P., a Delaware
limited partnership (the “Borrower”), the Administrative Agent, and the Lenders
(the “Loan Agreement”).  Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.

 

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
parties thereto have entered into the Loan Agreement;

 

WHEREAS, the Borrower and the Guarantor are members of a group of related
entities, the success of either one of which is dependent in part on the success
of the other members of such group;

 

WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Loan Agreement (which benefits are hereby acknowledged);

 

WHEREAS, it is a condition precedent to the Administrative Agent’s and the
Lenders’ willingness to extend, and to continue to extend, credit to the
Borrower under the Loan Agreement that the Guarantor execute and deliver this
Guaranty; and

 

WHEREAS, the Guarantor wishes to guaranty the Borrower’s obligations to the
Lenders and the Administrative Agent under and in respect of the Loan Agreement
as herein provided.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Guaranty of Payment and Performance of
Obligations.  In consideration of the Lenders’ extending credit or otherwise in
their discretion giving time, financial or banking facilities or accommodations
to the Borrower, the Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to the Administrative Agent and each Lender that the
Borrower will duly and punctually pay or perform, at the place specified
therefor, or if no place is specified, at the Administrative Agent’s Head
Office, (i) all indebtedness, obligations and liabilities of the Borrower to any
of the Lenders and the Administrative Agent, individually or collectively, under
the Loan Agreement or any of the other Loan Documents or in respect of any of
the Loans or the Notes or other instruments at any time

 

Exhibit B-1

--------------------------------------------------------------------------------


 

evidencing any thereof, whether existing on the date of the Loan Agreement or
arising or incurred thereafter, direct or indirect, secured or unsecured, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, arising by contract, operation of law or otherwise, including all
such which would become due but for the operation of the automatic stay pursuant
to §362(a) of the Federal Bankruptcy Code and the operation of §§502(b) and
506(b) of the Federal Bankruptcy Code; and (ii) without limitation of the
foregoing, all reasonable fees, costs and expenses incurred by the
Administrative Agent or the Lenders in attempting to collect or enforce any of
the foregoing, accrued in each case to the date of payment hereunder
(collectively the “Obligations” and individually an “Obligation”).  This
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual payment and performance by the Borrower of the Obligations and not of
their collectability only and is in no way conditioned upon any requirement that
any Lender or the Administrative Agent first attempt to collect any of the
Obligations from the Borrower or resort to any security or other means of
obtaining payment of any of the Obligations which any Lender or the
Administrative Agent now has or may acquire after the date hereof or upon any
other contingency whatsoever.  Upon any Event of Default which is continuing by
the Borrower in the full and punctual payment and performance of the
Obligations, the liabilities and obligations of the Guarantor hereunder shall,
at the option of the Administrative Agent, become forthwith due and payable to
the Administrative Agent and to the Lender or Lenders owed the same without
demand or notice of any nature, all of which are expressly waived by the
Guarantor, except for notices required to be given to the Borrower under the
Loan Documents.  Payments by the Guarantor hereunder may be required by any
Lender or the Administrative Agent on any number of occasions.

 

2.                                      Guarantor’s Further Agreements to Pay. 
The Guarantor further agrees, as the principal obligor and not as a guarantor
only, to pay to each Lender and the Administrative Agent forthwith upon demand,
in funds immediately available to such Lender or the Administrative Agent, all
costs and expenses (including court costs and legal fees and expenses) incurred
or expended by the Administrative Agent or such Lender in connection with this
Guaranty and the enforcement hereof, together with interest on amounts
recoverable under this Guaranty from the time after such amounts become due at
the default rate of interest set forth in the Loan Agreement; provided that if
such interest exceeds the maximum amount permitted to be paid under applicable
law, then such interest shall be reduced to such maximum permitted amount.

 

3.                                      Payments.  The Guarantor covenants and
agrees that the Obligations will be paid strictly in accordance with their
respective terms regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto.  Without limiting the
generality of the foregoing, the Guarantor’s obligations hereunder with respect
to any Obligation shall not be discharged by a payment in a currency other than
the currency in which the Obligation is denominated (the “Obligation Currency”)
or at a place other than the place specified for the payment of the Obligation,
whether pursuant to a judgment or otherwise, to the extent that the amount so
paid on conversion to the Obligation Currency

 

Exhibit B-2

--------------------------------------------------------------------------------


 

and transferred to New York, New York, U.S.A., under normal banking procedures
does not yield the amount of Obligation Currency due thereunder.

 

4.                                      Taxes.  All payments hereunder shall be
made without any counterclaim or set-off, free and clear of, and without
reduction by reason of, any taxes, levies, imposts, charges and withholdings,
restrictions or conditions of any nature (“Taxes”), which are now or may
hereafter be imposed, levied or assessed by the United States or any political
subdivision or taxing authority thereof (or any non-United States jurisdiction
in which there is Real Estate) on payments hereunder, all of which will be for
the account of and paid by the Guarantor.  If for any reason, any such reduction
is made or any Taxes are paid by the Administrative Agent or any Lender (except
for taxes on income or profits of such Administrative Agent or Lender), the
Guarantor agrees to pay to the Administrative Agent or such Lender such
additional amounts as may be necessary to ensure that the Administrative Agent
or such Lender receives the same net amount which it would have received had no
reduction been made or Taxes paid.  Notwithstanding anything to the contrary set
forth herein, the Guarantor’s obligations with respect to Taxes hereunder shall
be subject to the same limitations as are applicable to the Borrower’s
obligations with respect to Taxes that are set forth in Section 4.13 of the Loan
Agreement.

 

5.                                      Consent to Jurisdiction.  The Guarantor
agrees that any suit for the enforcement of this Guaranty or any of the other
Loan Documents may be brought in the courts of the State of New York sitting in
New York, New York or any federal court sitting in New York, New York and
consents to the non-exclusive jurisdiction of such courts and the service of
process in any such suit being made upon the Guarantor by mail at the address
specified herein.  Except to the extent such waiver is expressly prohibited by
law, the Guarantor hereby waives any objection that it may now or hereafter have
to the venue of any such suit or any such court or that such suit is brought in
an inconvenient court.

 

6.                                      Liability of the Guarantor.  The
Administrative Agent and each Lender have and shall have the absolute right to
enforce the liability of the Guarantor hereunder without resort to any other
right or remedy including any right or remedy under any other guaranty or
against any other Guarantor, and the release or discharge of any Guarantor or
other guarantor of any Obligations shall not affect the continuing liability of
the Guarantor hereunder.

 

It is the intention and agreement of the Guarantor, the Administrative Agent and
the Lenders that the obligations of the Guarantor under this Guaranty shall be
valid and enforceable against the Guarantor to the maximum extent permitted by
applicable law.  Accordingly, if any provision of this Guaranty creating any
obligation of the Guarantor in favor of the Administrative Agent and the Lenders
shall be declared to be invalid or unenforceable in any respect or to any
extent, it is the stated intention and agreement of the Guarantor, the
Administrative Agent and the Lenders that any balance of the obligation created
by such provision and all other obligations of the Guarantor to the
Administrative Agent and the Lenders created by other provisions of this
Guaranty shall

 

Exhibit B-3

--------------------------------------------------------------------------------


 

remain valid and enforceable.  Likewise, if by final order a court of competent
jurisdiction shall declare any sums which the Administrative Agent or the
Lenders may be otherwise entitled to collect from the Guarantor under this
Guaranty to be in excess of those permitted under any law (including any federal
or state fraudulent conveyance or like statute or rule of law) applicable to the
Guarantor’s obligations under this Guaranty, it is the stated intention and
agreement of the Guarantor, the Administrative Agent and the Lenders that all
sums not in excess of those permitted under such applicable law shall remain
fully collectible by the Administrative Agent and the Lenders from the
Guarantor.  Nothing in the foregoing limits the covenant of the Borrower
contained in §7.13(b) of the Loan Agreement.

 

7.                                      Representations and Warranties;
Covenants.  (a) the Guarantor hereby makes and confirms the representations and
warranties made on its behalf by the Borrower pursuant to §6 of the Loan
Agreement, as if such representations and warranties were set forth herein.  The
Guarantor hereby agrees to perform the covenants set forth in §§7 and 8 of the
Loan Agreement (to the extent such covenants expressly apply to the Guarantor)
as if such covenants were set forth herein.  The Guarantor acknowledges that it
is, on a collective basis with the Borrower and all other “Guarantors” (as
defined in the Loan Agreement), bound by the covenants set forth in §9 of the
Loan Agreement.  The Guarantor hereby confirms that it shall be bound by all
acts or omissions of the Borrower pursuant to the Loan Agreement.  The Guarantor
acknowledges and agrees to the terms of §5.1 of the Loan Agreement.

 

(b)                                 The Guarantor is a limited liability
company, limited partnership, corporation, or other legal entity, as applicable,
duly formed or organized, validly existing and in good standing under the laws
of the state of its formation or organization and each other state in which its
business necessitates it to foreign qualify; the Guarantor has all requisite
limited liability company, limited partnership, corporate or other legal entity
power, as applicable, to own its respective properties and conduct its
respective business as now conducted and as presently contemplated; and the
Guarantor is in good standing as a foreign entity and is duly authorized to do
business in the jurisdictions where the Unencumbered Properties or other Real
Estate owned or ground-leased by it are located and in each other jurisdiction
where such qualification is necessary except where a failure to be so qualified
in such other jurisdiction would not have a materially adverse effect on any of
its businesses, assets or financial condition.  The execution, delivery and
performance of this Guaranty and the transactions contemplated hereby (i) are
within the authority of the Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Guarantor and any member, manager,
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute,
rule or regulation to which the Guarantor is subject or any judgment, order,
writ, injunction, license or permit applicable to the Guarantor, (iv) do not
conflict with any provision of the Certificate of Organization or Formation, the
limited liability company agreement, articles of incorporation, bylaws, or other
authority documents of the Guarantor or the authority documents of any
controlling Person thereof, and (v) do not contravene any provisions of, or
constitute a default, Default or Event of Default hereunder or a failure to
comply with any term, condition or

 

Exhibit B-4

--------------------------------------------------------------------------------


 

provision of, any other agreement, instrument, judgment, order, decree, permit,
license or undertaking binding upon or applicable to the Guarantor or any of the
Guarantor’s properties (except for any such failure to comply under any such
other agreement, instrument, judgment, order, decree, permit, license, or
undertaking as would not materially and adversely affect the condition
(financial or otherwise), properties, business or results of operations of the
Guarantor) or result in the creation of any mortgage, pledge, security interest,
lien, encumbrance or charge upon any of the properties or assets of the
Guarantor.

 

(c)                                  The Guaranty has been duly executed and
delivered and constitutes the legal, valid and binding obligations of the
Guarantor, subject only to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and to the fact that the
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

(d)                                 The execution, delivery and performance by
the Guarantor of this Guaranty and the transactions contemplated hereby do not
require (i) the approval or consent of any governmental agency or authority
other than those already obtained, or (ii) filing with any governmental agency
or authority, other than filings which will be made with the SEC when and as
required by law.

 

8.                                      Effectiveness.  The obligations of the
Guarantor under this Guaranty shall continue in full force and effect and shall
remain in operation until all of the Obligations shall have been paid in full or
otherwise fully satisfied, and continue to be effective or be reinstated, as the
case may be, if at any time payment or other satisfaction of any of the
Obligations is rescinded or must otherwise be restored or returned upon the
bankruptcy, insolvency, or reorganization of the Borrower, or otherwise, as
though such payment had not been made or other satisfaction occurred.  No
invalidity, irregularity or unenforceability of the Obligations by reason of
applicable bankruptcy laws or any other similar law, or by reason of any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Obligations, shall impair, affect, be a defense to or claim
against the obligations of the Guarantor under this Guaranty.

 

9.                                      Freedom of Lender to Deal with Borrower
and Other Parties.  The Administrative Agent and each Lender shall be at
liberty, without giving notice to or obtaining the assent of the Guarantor and
without relieving the Guarantor of any liability hereunder, to deal with the
Borrower and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Obligations, in such manner as the
Administrative Agent or such Lender in its sole discretion deems fit, and to
this end the Guarantor gives to the Administrative Agent and each Lender full
authority in its sole discretion to do any or all of the following things:
(a) extend credit, make loans and afford other financial accommodations to the
Borrower at such times, in such amounts and on such terms as the Administrative
Agent or such Lender may approve, (b) vary the terms and grant extensions of any
present or future indebtedness or obligation of the Borrower or of any other
party to the Administrative Agent or such Lender, (c) grant

 

Exhibit B-5

--------------------------------------------------------------------------------


 

time, waivers and other indulgences in respect thereto, (d) vary, exchange,
release or discharge, wholly or partially, or delay in or abstain from
perfecting and enforcing any security or guaranty or other means of obtaining
payment of any of the Obligations which the Administrative Agent or any Lender
now has or may acquire after the date hereof, (e) accept partial payments from
the Borrower or any such other party, (f) release or discharge, wholly or
partially, any endorser or guarantor, and (g) compromise or make any settlement
or other arrangement with the Borrower or any such other party.

 

10.                               Unenforceability of Obligations Against
Borrower; Invalidity of Security or Other Guaranties.  If for any reason the
Borrower has no legal existence or are under no legal obligation to discharge
any of the Obligations undertaken or purported to be undertaken by it or on its
behalf, or if any of the moneys included in the Obligations have become
irrecoverable from the Borrower by operation of law or for any other reason,
this Guaranty shall nevertheless be binding on the Guarantor to the same extent
as if the Guarantor at all times had been the principal debtor on all such
Obligations.  This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be prejudiced or rendered
unenforceable by the invalidity of any such other guaranty or security.

 

11.                               Waivers by Guarantor.  The Guarantor waives
notice of acceptance hereof, notice of any action taken or omitted by the
Administrative Agent or any Lender in reliance hereon, and any requirement that
the Administrative Agent or any Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrower or asserting any other
rights of the Administrative Agent or any Lender hereunder.  The Guarantor also
irrevocably waives, to the fullest extent permitted by law, all defenses in the
nature of suretyship that at any time may be available in respect of the
Guarantor’s obligations hereunder by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect.

 

12.                               Restriction on Subrogation and Contribution
Rights.  Notwithstanding any other provision to the contrary contained herein or
provided by applicable law, unless and until all of the Obligations have been
indefeasibly paid in full in cash and satisfied in full, the Guarantor hereby
irrevocably defers and agrees not to enforce any and all rights it may have at
any time (whether arising directly or indirectly, by operation of law or by
contract) to assert any claim against the Borrower on account of payments made
under this Guaranty, including, without limitation, any and all rights of or
claim for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Administrative Agent or any Lender or any affiliate of
the Administrative Agent or any Lender.  In addition, the Guarantor will not
claim any set-off or counterclaim against the Borrower in respect of any
liability it may have to the Borrower unless and until all of the Obligations
have been indefeasibly paid in full in cash and satisfied in full.

 

Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, the Guarantor acknowledges that all other “Guarantors” shall
have contribution rights against the Guarantor in accordance with applicable law
and in

 

Exhibit B-6

--------------------------------------------------------------------------------


 

accordance with each such Person’s benefits received under the Loan Agreement
and the Loans.

 

13.                               Demands.  Any demand on or notice made or
required to be given pursuant to this Guaranty shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, return receipt requested, sent by overnight courier, or
sent by telegraph, telecopy, telefax or telex and confirmed by delivery via
courier or postal service, addressed as follows:

 

(a)

if to the Guarantor, at

 

Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837

Attention:

Mr. Anthony Krug, Chief Financial Officer, and
Gary Wagner, Esq., Chief Legal Officer

 

or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative

Agent with a copy to:

 

Seyfarth Shaw LLP

620 Eighth Avenue

New York, NY 10018

Attention: Blake Hornick, Esq.

 

or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative

Agent; and

 

(b)

 if to the Administrative Agent, at

 

Bank of America, N.A.

Global Technology Operations

MC# IL4-135-09-61

135 S. LaSalle Street

Chicago, IL 60603

Attention: Denise Jones, Agency Management

 

with copies to,

 

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202

Attenton: John Sletten, Real Estate Corporate Banking

Telecopy No. 214-209-0995

 

Exhibit B-7

--------------------------------------------------------------------------------


 

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the

Guarantor; and

 

Morgan, Lewis & Bockius LLP,

One Federal Street

Boston, Massachusetts 02110

Attention: Stephen M. Miklus, Esq.

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the

Guarantor; and

 

(c)

if to any Lender, at such Lender’s address as set forth in Schedule 1.2 to the
Loan Agreement or as shall

have last been furnished in writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile or (ii) if sent by registered or
certified first-class mail, postage prepaid, return receipt requested, on the
fifth Business Day following the mailing thereof.

 

14.                               Amendments, Waivers, Etc.  No provision of
this Guaranty can be changed, waived, discharged or terminated except by an
instrument in writing signed by the Administrative Agent and the Guarantor
expressly referring to the provision of this Guaranty to which such instrument
relates; and no such waiver shall extend to, affect or impair any right with
respect to any Obligation which is not expressly dealt with therein.  No course
of dealing or delay or omission on the part of the Administrative Agent or the
Lenders or any of them in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto.

 

15.                               Further Assurances.  The Guarantor at its sole
cost and expense agrees to do all such things and execute, acknowledge and
deliver all such documents and instruments as the Administrative Agent from time
to time may reasonably request in order to give full effect to this Guaranty and
to perfect and preserve the rights and powers of the Administrative Agent and
the Lenders hereunder.

 

16.                               Miscellaneous Provisions.  This Guaranty is
intended to take effect as a sealed instrument to be governed by and construed
in accordance with the laws of the State of New York and shall inure to the
benefit of the Administrative Agent, each Lender and its respective successors
in title and assigns permitted under the Loan Agreement, and shall be binding on
the Guarantor and the Guarantor’s successors in title, assigns and legal
representatives.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions. 
Captions are for ease of reference only and shall not affect the meaning of the
relevant provisions.  The meanings

 

Exhibit B-8

--------------------------------------------------------------------------------


 

of all defined terms used in this Guaranty shall be equally applicable to the
singular and plural forms of the terms defined.

 

17.                               WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT
SUCH WAIVER IS EXPRESSLY PROHIBITED BY LAW, THE GUARANTOR HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM
OR DISPUTE HOWSOEVER ARISING, AMONG THE GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND/OR THE LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE
EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY THE GUARANTOR, THE
ADMINISTRATIVE AGENT OR THE LENDERS AND DELIVERED TO THE ADMINISTRATIVE AGENT OR
THE LENDERS, AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN
SUCH A WAIVER OF JURY TRIAL.  THE GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS
ARE INFORMED AND FREELY MADE.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first above written.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B-10

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF LOAN REQUEST

 

Bank of America, N.A.,

as Administrative Agent

 

This Loan Request is made pursuant to §2.5 of the Term Loan Agreement dated as
of January 7, 2016 among Mack-Cali Realty, L.P. (the “Borrower”), Bank of
America, N.A., individually and as Administrative Agent, and certain other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the “Loan Agreement”).  Unless otherwise defined herein, the terms
used in this Loan Request have the meanings given them in the Loan Agreement.

 

1.  The Borrower hereby requests:

 

Term Loan

 

2.  The principal amount of the Term Loan requested in this Loan Request is:

 

$              

 

3.  The proposed Drawdown Date of the Term Loan requested in this Loan Request
is:

 

, 20

 

4.  The Interest Period requested for the LIBOR Rate Loan requested in this Loan
Request (if any) is:

 

 

5.  The Type of Loan being requested in this Loan Request (if any) is:

 

Alternate Base Rate Loan

 

LIBOR Rate Loan

 

6.  Please disburse the proceeds of the requested Loan as follows:

 

Exhibit C-1

--------------------------------------------------------------------------------


 

WITNESS my hand this     day of        , 20  .

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:    Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President]

 

Exhibit C-2

--------------------------------------------------------------------------------


 

Exhibit D-1

 

COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER OR

CHIEF EXECUTIVE OFFICER OR SENIOR VICE PRESIDENT OF

FINANCE OR EXECUTIVE VICE PRESIDENT OR PRESIDENT

 

(Loan Request)

 

The undersigned Chief Financial Officer/ Chief Executive Officer/ Chief
Accounting Officer/ Executive Vice President/ President of Mack-Cali Realty
Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to §2.5(iv)(c) of the Term
Loan Agreement dated as of January 7, 2016 among the Borrower, Bank of America,
N.A., individually and as Administrative Agent, certain other Lenders and other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the “Loan Agreement”).  Unless otherwise defined herein, the terms
used in this Compliance Certificate and Schedule 1 attached hereto have the
meanings given them in the Loan Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries (as defined in
the Loan Agreement) with the covenants contained in §9.1 and §9.6 of the Loan
Agreement on a pro-forma basis after giving effect to the requested Loan, all of
which data and computations, to the knowledge and belief of the chief financial
officer or chief executive officer or chief accounting officer or executive vice
president or president executing and delivering this Compliance Certificate on
behalf of the Borrower (the “Chief Financial Officer” or “Chief Executive
Officer” or “Chief Accounting Officer” or “Executive Vice President” or
“President” as the case may be), are true, complete and correct.

 

The activities of the Borrower, MCRC and their respective Subsidiaries and
subsidiaries (as defined in the Loan Agreement) since the date of the last
Compliance Certificate submitted by the Borrower to the Agent have been reviewed
by the Chief Financial Officer/ Chief Executive Officer/ Chief Accounting
Officer/ Executive Vice President/ President and/or by employees or agents under
his/her immediate supervision.  Based upon such review, to the knowledge and
belief of the Chief Financial Officer/ Chief Executive Officer/ Chief Accounting
Officer/ Executive Vice President/ President, both before and after giving
effect to the requested Loan, (1) no Default or Event of Default exists on the
date hereof or will exist under the Loan Agreement or any other Loan Document on
the Drawdown Date of such Loan, and (2) after taking into account such requested
Loan, no Default or Event of Default will exist as of the Drawdown Date.

 

To the knowledge and belief of the Chief Financial Officer/ Chief Executive
Officer/ Chief Accounting Officer/ Executive Vice President/ President, each of
the

 

Exhibit D-1-1

--------------------------------------------------------------------------------


 

representations and warranties of the Borrower and MCRC contained in the Loan
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Loan Agreement was true as of the date as
of which they were made and is also true at and as of the date hereof and will
be true at and as of the time of the making of the requested Loan, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or not prohibited by the Loan Agreement
or the other Loan Documents and changes occurring in the ordinary course of
business, and except to the extent that such representations and warranties
relate expressly to an earlier date) or to the extent of a Non-Material Breach,
the effect of which is included in the Schedule 1 calculations as required by
the Loan Agreement.

 

The Chief Financial Officer/ Chief Executive Officer/ Chief Accounting Officer/
Executive Vice President/ President certifies that he/she is authorized to
execute and deliver this Compliance Certificate on behalf of the Borrower.

 

WITNESS our hands this    day of            , 20  .

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit D-1-2

--------------------------------------------------------------------------------


 

Exhibit D-2

 

COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER

OR CHIEF ACCOUNTING OFFICER

 

(MCRLP Financial Statements)

 

The undersigned Chief Financial Officer/ Chief Accounting Officer of Mack-Cali
Realty Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to §7.4(c) of the Term Loan
Agreement dated as of January 7, 2016 among the Borrower, Bank of America, N.A.,
individually and as Administrative Agent, certain other Lenders and other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the “Loan Agreement”).  Unless otherwise defined herein, the terms
used in this Compliance Certificate and Schedule 1 attached hereto have the
meanings given them in the Loan Agreement.

 

As required by §7.4(c) of the Loan Agreement, financial statements of the
Borrower and its subsidiaries (as defined in the Loan Agreement) for the [year]
[quarter] ended       , 20   (the “Financial Statements”) prepared in accordance
with GAAP in all material respects (subject, in the case of quarterly
statements, to year-end adjustments none of which are anticipated to be
materially adverse, except as specifically disclosed in this Compliance
Certificate) accompany this Compliance Certificate.  The Financial Statements
present fairly the financial position of the Borrower and its subsidiaries (as
defined in the Loan Agreement) as at the date thereof and the results of
operations of the Borrower and its subsidiaries for the period covered thereby.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries with the
covenants contained in §8.6 and §9 of the Loan Agreement, all of which data and
computations, to the knowledge and belief of the chief financial officer or
chief accounting officer executing and delivering this Compliance Certificate on
behalf of the Borrower (the “Chief Financial Officer” or “Chief Accounting
Officer”), are true, complete and correct.

 

The activities of the Borrower and its subsidiaries (as defined in the Loan
Agreement) during the period covered by the Financial Statements have been
reviewed by the Chief Financial Officer/ Chief Accounting Officer and/or by
employees or agents under his immediate supervision.  Based upon such review,
during the period covered by the Financial Statements, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed in this Compliance Certificate.

 

Exhibit D-2-1

--------------------------------------------------------------------------------


 

The Chief Financial Officer/ Chief Accounting Officer certifies that he is
authorized to execute and deliver this Compliance Certificate on behalf of the
Borrower.

 

WITNESS our hands this    day of            , 20  .

 

 

MACK-CALI REALTY, L.P.

 

 

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-2-2

--------------------------------------------------------------------------------


 

Exhibit D-3

 

COMPLIANCE CERTIFICATE

OF CHIEF FINANCIAL OFFICER OR

CHIEF ACCOUNTING OFFICER

 

(MCRC Financial Statements)

 

The undersigned Chief Financial Officer/ Chief Accounting Officer of Mack-Cali
Realty Corporation (“MCRC”) HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to §7.4(c) of the Term Loan
Agreement dated as of January 7, 2016 among Mack-Cali Realty, L.P. (the
“Borrower”), Bank of America, N.A., individually and as Administrative Agent,
certain other Lenders and other parties as provided therein (as the same may now
or hereafter be amended from time to time, the “Loan Agreement”).  Unless
otherwise defined herein, the terms used in this Compliance Certificate and
Schedule 1 attached hereto have the meanings given them in the Loan Agreement.

 

As required by §7.4(c) of the Loan Agreement, financial statements of MCRC and
its respective subsidiaries (as defined in the Loan Agreement) for the [year]
[quarter] ended       , 20   (the “Financial Statements”) prepared in accordance
with GAAP in all material respects (subject, in the case of quarterly
statements, to year-end adjustments none of which are anticipated to be
materially adverse, except as specifically disclosed in this Compliance
Certificate) accompany this Compliance Certificate.  The Financial Statements
delivered herewith present fairly the financial position of MCRC and its
subsidiaries (as defined in the Loan Agreement) as at the date thereof and the
results of operations of MCRC and its subsidiaries for the period covered
thereby.

 

The activities of MCRC and its subsidiaries (as defined in the Loan Agreement)
during the period covered by the Financial Statements have been reviewed by the
chief financial officer/ chief accounting officer of MCRC and/or by employees or
agents under his immediate supervision.  Based upon such review, during the
period covered by the Financial Statements, and as of the date of this
Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed in this Compliance Certificate.

 

Exhibit D-3-1

--------------------------------------------------------------------------------


 

WITNESS our hands this    day of            , 20  .

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-3-2

--------------------------------------------------------------------------------


 

Exhibit D-4

 

COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER OR

CHIEF EXECUTIVE OFFICER OR SENIOR VICE PRESIDENT OF

FINANCE OR EXECUTIVE VICE PRESIDENT OR PRESIDENT

 

[(Merger, Consolidation or Reorganization)] [(Disposition of Unencumbered
Property or Disposition of other Real Estate)] [(Closing Compliance
Certificate)]

 

The undersigned Chief Financial Officer/ Chief Executive Officer/ Chief
Accounting Officer/ Executive Vice President/ President of Mack-Cali Realty
Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to [§8.3(a)], [§8.3(b)(ii)],
or [§8.3(b)(iii)] of the Term Loan Agreement dated as of January 7, 2016 among
the Borrower, Bank of America, N.A., individually and as Administrative Agent,
certain other Lenders and other parties as provided therein (as the same may now
or hereafter be amended from time to time, the “Loan Agreement”).  The Borrower
hereby gives the Administrative Agent notice of [a merger, consolidation or
reorganization pursuant to §8.3(a) of the Loan Agreement] [the intention to Sell
an Unencumbered Property or to grant an Indebtedness Lien on an Unencumbered
Property pursuant to §8.3(b)(ii) or for other Real Estate in the case of
§ 8.3(b)(iii) of the Loan Agreement or to release from an escrow account
Eligible Cash 1031 Proceeds from the exchange of Real Estate under §1031 of the
Code pursuant to §8.3(b)(ii)].  Unless otherwise defined herein, the terms used
in this Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Loan Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries (as defined in
the Loan Agreement) with the covenants contained in §9 of the Loan Agreement on
a pro forma basis after giving effect to [such merger, consolidation or
reorganization] [such proposed Sale or Indebtedness Lien] [the Closing Date] and
all liabilities, fixed or contingent, pursuant thereto, all of which data and
computations, to the knowledge and belief of the chief financial officer or
chief executive officer or chief accounting officer or executive vice president
or president executing and delivering this Compliance Certificate on behalf of
the Borrower (the “Chief Financial Officer” or “Chief Executive Officer” or
“Chief Accounting Officer” or “Executive Vice President” or “President”, as the
case may be), are true, complete and correct.

 

The activities of the Borrower, MCRC and their respective Subsidiaries and
subsidiaries (as defined in the Loan Agreement) have been reviewed by the Chief
Financial Officer/ Chief Executive Officer/ Chief Accounting Officer/ Executive
Vice President/ President and/or by employees or agents under his/her immediate
supervision.

 

Exhibit D-4-1

--------------------------------------------------------------------------------


 

Based upon such review, to the best knowledge and belief of the Chief Financial
Officer/ Chief Executive Officer/ Chief Accounting Officer/ Executive Vice
President/ President, [(for §8.3(b)(ii) or (iii)) a Default or Event of Default
has occurred and is continuing, but (a) the Borrower intends to (i) apply the
net proceeds of the proposed Sale or Indebtedness Lien to the repayment of the
Loan, (ii) segregate the net proceeds in an escrow account and apply them solely
to a qualified, deferred exchange under §1031 of the Code or (iii) complete an
exchange for other real property of equivalent value under §1031 of the Code,
which real property will become an Unencumbered Property upon acquisition and
(b) after serving effect to the proposed Sale or Indebtedness Lien, no Default
or Event of Default would occur and be continuing.]

 

The Chief Financial Officer/ Chief Executive Officer/ Chief Accounting Officer/
Executive Vice President/ President certifies that he/she is authorized to
execute and deliver this Compliance Certificate on behalf of the Borrower and
MCRC.

 

WITNESS our hands this    day of            , 20  .

 

 

MACK-CALI REALTY, L.P.

 

 

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-4-2

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF CLOSING CERTIFICATE

 

[LETTERHEAD OF MACK-CALI REALTY, L.P.]

 

January 7, 2016

 

Bank of America, N.A., individually

and as Administrative Agent, and the other

lending institutions party to the Credit

Agreement described below

Global Technology Operations

MC# IL4-135-09-61

135 S. LaSalle Street

Chicago, IL  60603

Attention:  Denise Jones, Agency Management

 

Re:                             Closing Certificate under the Term Loan
Agreement dated as of January 7, 2016 (the “Loan Agreement”)

 

Ladies and Gentlemen:

 

The undersigned hereby certifies to you, in accordance with the provisions of
§10.11 of the Loan Agreement, that (a) the representations and warranties of the
Borrower contained in the Loan Agreement and in each document and instrument
delivered pursuant to or in connection therewith are true as of the date hereof,
(b) no Default or Event of Default has occurred and is continuing on the date
hereof, and (c) all Real Estate which is an Unencumbered Property on the date
hereof, to the knowledge of the undersigned, (i) is not subject to any Liens
(including any such Liens imposed by the organizational documents of the owner
of such asset but excluding Permitted Liens), (ii) is not the subject of a
Disqualifying Environmental Event and (iii) otherwise qualifies as an
Unencumbered Property pursuant to the definition thereof.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, the terms used in this Closing Certificate have
the meanings given them in the Loan Agreement.

 

 

Very Truly Yours,

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-4-2

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
                         (the “Assignor”) and                           (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended,
amended and restated, or modified and in effect from time to time, the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

Subject to the terms and conditions of this Assignment and Assumption Agreement
and §18.1 and §18.2 of the Loan Agreement, for an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Loan Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(a) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Loan Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any guarantees included in such facilities), provided, however, that
the Assignor shall retain its rights to be indemnified pursuant to §16 of the
Loan Agreement with respect to any claims or actions arising prior to the
Effective Date and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above, except to the extent related to
or arising out of the rights that the Assignor retained pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

 

[and is an Affiliate of               1]

 

--------------------------------------------------------------------------------

1  Select Lender as applicable.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

3.                                     
Borrower:                                                                                                                 
MACK-CALI REALTY, L.P.

 

4.                                      Administrative
Agent:                                                 Bank of America, N.A.,

as the administrative agent under the Loan Agreement

 

5.                                      Loan
Agreement:                                                                        
The Term Loan Agreement, dated as of January 7, 2016, among the Borrower, Bank
of America, N.A., individually and as Administrative Agent, certain other
Lenders and other parties as provided therein.

 

6.                                      Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned
of
Commitment/Loans2

 

Commitment

 

$

 

 

$

 

 

 

%

Loans

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade
Date:                                                                                                      
              ]3

 

8.                                     
Fee:                                                                                                                                                
The [Assignor/Assignee] shall pay the Administrative Agent the fee required by
the Loan Agreement prior to the Effective Date.

 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit F-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consented to and] Accepted:

 

BANK OF AMERICA, N.A.,

acting in its capacity as Administrative

Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:

 

MACK-CALI REALTY, L.P.

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

Exhibit F-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Reference is made to the Term Loan Agreement, dated as of January 7, 2016, among
the Borrower, Bank of America, N.A., individually and as Administrative Agent,
certain other Lenders and other parties as provided therein (as the same may now
or hereafter be amended from time to time, the “Loan Agreement”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Assignment and Assumption to which this annex is attached and if not defined
therein, shall have the meanings given to them in the Loan Agreement.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1                   Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of MCRC, the Borrower, any of their Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by MCRC, the Borrower, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Credit
Document.

 

1.2.                Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement, and it is an Eligible Assignee, (ii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, and (iii) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to §§6.4 and 7.4 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, (iv) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee, and
(v) if the Assignee is not already a Lender under the Loan Agreement, attached
to this Assignment and Assumption is an Administrative Questionnaire duly
completed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any

 

Exhibit K-1

--------------------------------------------------------------------------------


 

other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.              General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Exhibit K-2

--------------------------------------------------------------------------------


 

Exhibit L

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

                              , 20    

 

Bank of America, N.A.,

as Administrative Agent

Global Technology Operations

MC# IL4-135-09-61

135 S. LaSalle Street

Chicago, IL  60603

Attention:  Denise Jones, Agency Management

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of January 7,
2016 (such agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”; capitalized terms used herein
without definition shall have the respective meanings assigned to those terms in
the Loan Agreement) among Mack-Cali Realty, L.P. as the Borrower, the
institutions from time to time party thereto as Lenders and Bank of America,
N.A., as Administrative Agent.  The Borrower hereby gives you notice pursuant to
§2.6 of the Loan Agreement for the Loans specified below that they elect to:

 

1.                                      [Continue as LIBOR Rate Loans
$             in aggregate principal amount of the outstanding LIBOR Rate Loans,
the current Interest Period of which ends on               , 20   ].

 

2.                                      [Convert to [Alternate Base Rate Loans]
[LIBOR Rate Loans] $               in aggregate principal amount of the
outstanding [LIBOR Rate Loans] [Alternate Base Rate Loans], the current Interest
Period of which ends on              ].

 

3.                                      The date for such [continuation] [and]
[conversion] shall be                .

 

4.                                      [The Interest Period for such continued
or converted (as applicable) LIBOR Rate Loans is requested to be [a
                  month period].

 

The Borrower hereby certifies to the Agent and each of the Lenders that on the
date hereof there are no prohibitions under the Loan Agreement to the requested
conversion/continuation, no such prohibitions will exist on the date of the
requested

 

Exhibit N-1

--------------------------------------------------------------------------------


 

conversion/continuation, the requested [conversion] [continuation] is in
accordance with the provisions of §2.6 of the Loan Agreement.

 

Executed as of this       day of                             , 20   .

 

 

MACK-CALI REALTY CORPORATION,

 

as Borrower Representative

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

[Chief Financial Officer/Chief Executive
Officer/Chief Accounting
Officer/Executive Vice President/President]

 

Exhibit N-2

--------------------------------------------------------------------------------


 

EXHIBIT O-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of January 7, 2016
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Mack-Cali Realty, L.P., a Delaware limited partnership (the
“Borrower”), the lenders party thereto (each a “Lender” and collectively, the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:              , 20[  ]

 

Exhibit O-1-1

--------------------------------------------------------------------------------


 

EXHIBIT O-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of January 7, 2016
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Mack-Cali Realty, L.P., a Delaware limited partnership (the
“Borrower”), the lenders party thereto (each a “Lender” and collectively, the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Exhibit O-2-1

--------------------------------------------------------------------------------


 

EXHIBIT O-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of January 7, 2016
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Mack-Cali Realty, L.P., a Delaware limited partnership (the
“Borrower”), the lenders party thereto (each a “Lender” and collectively, the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Exhibit O-3-1

--------------------------------------------------------------------------------


 

EXHIBIT O-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of January 7, 2016
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Mack-Cali Realty, L.P., a Delaware limited partnership (the
“Borrower”), the lenders party thereto (each a “Lender” and collectively, the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Exhibit O-4-2

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

 

Schedule CBD

 

CBD Properties

 

Property Address

 

City / State

 

 

 

Harborside Financial Center 1

 

Jersey City, NJ

Harborside Financial Center 2

 

Jersey City, NJ

Harborside Financial Center 3

 

Jersey City, NJ

Harborside Financial Center 4-A

 

Jersey City, NJ

Harborside Financial Center 5

 

Jersey City, NJ

101 Hudson Street

 

Jersey City, NJ

Hyatt Regency Jersey City

 

Jersey City, NJ

 

 

 

1400 L Street, NW

 

Washington, DC

1201 Connecticut Avenue, NW

 

Washington, DC

 

 

 

125 Broad Street — Unit A and Unit C

 

New York, NY

 

 

 

Curtis Center

 

Philadelphia, PA

100 Independence Mall West

 

Philadelphia, PA

 

--------------------------------------------------------------------------------


 

Schedule EG

Eligible Ground Leases

 

Landlord

 

Tenant

 

Property

County of Westchester

 

Mid-Westchester Realty Associates L.L.C.

 

11 Skyline Drive,
Hawthorne, NY

County of Westchester

 

12 Skyline Associates L.L.C.

 

12 Skyline Drive,
Hawthorne, NY

County of Westchester

 

14/16 Skyline Realty L.L.C.

 

14/16 Skyline Drive,
Hawthorne, NY

County of Westchester

 

Mid-Westchester Realty Associates L.L.C.

 

15 Skyline Drive,
Hawthorne, NY

County of Westchester

 

Mid-Westchester Realty Associates L.L.C.

 

17 Skyline Drive,
Hawthorne, NY

The Trustees of Princeton University

 

College Road Realty L.L.C.

 

500 College Road East,
Princeton, NJ

Tamburelli Properties, Inc.

 

Mack-Cali Realty, L.P.

 

61 S. Paramus Road,
Paramus, NJ

 

--------------------------------------------------------------------------------


 

Schedule EMPL

List of Employee Agreements with Key Management Individuals

as of [            ], 2016

 

1.              Employment Agreement dated June 3, 2015 by and between Mitchell
E. Rudin and Mack-Cali Realty Corporation.

 

2.              Employment Agreement dated June 3, 2015 by and between Michael
J. DeMarco and Mack-Cali Realty Corporation.

 

3.              Employment Agreement dated October 23, 2012 by and between
Marshall B. Tycher and Mack-Cali Realty Corporation.

 

4.              Severance Agreement dated March 4, 2015 by and between Anthony
Krug and Mack-Cali Realty Corporation.

 

5.              Severance Agreement dated March 4, 2015 by and between Gary T.
Wagner and Mack-Cali Realty Corporation.

 

--------------------------------------------------------------------------------


 

SCHEDULE SG

 

Subsidiary Guarantors

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

LENDERS’ COMMITMENTS

 

Lender

 

Commitment

 

Commitment
Percentage

 

Bank of America, N.A.

 

$

70,000,000

 

20.000000000

%

JPMorgan Chase Bank, N.A.

 

$

70,000,000

 

20.000000000

%

Wells Fargo Bank, N.A.

 

$

70,000,000

 

20.000000000

%

Capital One, National Association

 

$

55,000,000

 

15.714285714

%

U.S. Bank National Association

 

$

50,000,000

 

14.285714286

%

PNC Bank, National Association

 

$

25,000,000

 

7.142857143

%

Citibank, N.A.

 

$

10,000,000

 

2.857142857

%

 

 

 

 

 

 

TOTAL:

 

$

350,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 6.1(b)

 

Capitalization; Outstanding Securities, Etc.

As of [January       ], 2016

 

MCRLP (“MCRLP”)

 

(a)         General Partner:  Mack-Cali Realty Corporation (“MCRC”)

 

(b)         General Partner Percentage Interest:  89.5%

 

(c)          Limited Partners:  Various Unit Holders

 

(d)         Aggregate Limited Partners Percentage Interest:  10.5%

 

(e)          Outstanding Securities or Agreements Exchangeable for or
Convertible into General Partnership Interests:  None1

 

(f)           Outstanding Commitments, Etc. of MCRLP or MCRC to Issue, Sell,
Transfer, Etc. General Partnership Interests:  None

 

SUBSIDIARIES

 

Corporations - General Partners2

 

Mack-Cali Sub I, Inc.

Mack-Cali Sub III, Inc.

Mack-Cali Sub VI, Inc.

Mack-Cali Sub X, Inc.

Mack-Cali Sub XI, Inc.

Mack-Cali Sub XVII, Inc.

 

Limited Partnerships-Operating

 

Mack-Cali Realty, L.P.3

Roseland Residential, L.P.4

 

--------------------------------------------------------------------------------

1    Each of the Mack-Cali Realty, L.P. unitholders may convert all or a portion
of their LP units into common shares of Mack-Cali Realty Corporation.

2    Each of the Corporations-General Partners is authorized to issue 1,000
shares of common stock; 100 shares of each Corporation - General Partner are
currently issued and outstanding.  MCRC owns all of the issued and outstanding
shares of each of the Corporations-General Partners.

3  MCRLP is owned as follows: MCRC owns an 89.5% general partner interest and
various holders own an aggregate 10.5% limited partnership interest.

4  RRLP is owned as follows: Roseland Residential Trust (“RRT”) owns a 99.9%
general partner interest and Roseland Residential Holding L.L.C. owns a .1%
limited partnership interest.

 

--------------------------------------------------------------------------------


 

Property Ownership Entities-MCRLP (Other than PA and TX)5

 

11 Commerce Drive Associates L.L.C.

Six Commerce Drive Associates L.L.C.

20 Commerce Drive Associates L.L.C.

Century Plaza Associates L.L.C.

C.W. Associates L.L.C.

Mack-Cali Building V Associates L.L.C.

500 Columbia Turnpike Associates L.L.C.

Mack-Cali Chestnut Ridge L.L.C.

Roseland II L.L.C.

Office Associates L.L.C.

600 Parsippany Associates L.L.C.

1717 Realty Associates L.L.C.

Monmouth / Atlantic Realty Associates L.L.C.

Commercenter Realty Associates L.L.C.

Mount Airy Realty Associates L.L.C.

300 Tice Realty Associates L.L.C.

Bridge Plaza Realty Associates L.L.C.

Mack-Cali Plaza I L.L.C.

Cali Harborside (Fee) Associates L.P.

Cal-Harbor II & III Urban Renewal Associates L.P.

Cal-Harbor IV Urban Renewal Associates L.P.

Cal-Harbor V Urban Renewal Associates L.P.

Cal-Harbor V Leasing Associates L.L.C.

Cal-Harbor VI Urban Renewal Associates L.P.

Cal-Harbor VII Urban Renewal Associates L.P.

Cal-Harbor VII Leasing Associates L.L.C.

Mack-Cali CW Realty Associates L.L.C.

Cross Westchester Realty Associates L.L.C.

Elmsford Realty Associates L.L.C.

Talleyrand Realty Associates L.L.C.

Mid-Westchester Realty Associates L.L.C.

Mack-Cali Mid-West Realty Associates L.L.C.

So. Westchester Realty Associates L.L.C.

Mack-Cali So. West Realty Associates L.L.C.

 

--------------------------------------------------------------------------------

5    Each of the Property Ownership Entities (Other than PA and TX) is owned
directly or indirectly by some combination of (1) Corporations - General
Partners, (2) Mack-Cali Realty Corporation and (3) MCRLP, except where noted.

 

--------------------------------------------------------------------------------


 

Mack-Cali WP Realty Associates L.L.C.

White Plains Realty Associates L.L.C.

Princeton Corporate Center Realty Associates L.L.C.

Princeton Overlook Realty L.L.C.

BMP South Realty L.L.C.

Linwood Realty L.L.C.

Mountainview Realty L.L.C.

Mack-Cali Campus Realty L.L.C.

Sylvan/Campus Realty L.L.C.

9 Campus Realty L.L.C.

Mack-Cali Morris Realty L.L.C.

One Sylvan Realty L.L.C.

120 Passaic Street LLC

Mack-Cali B Properties L.L.C.

Mack-Cali Bridgewater Realty L.L.C.

Mack-Cali F Properties L.P.

M-C Properties Co. Realty L.L.C.

Mack-Cali Properties Co.

Phelan Realty Associates L.P.

College Road Realty L.L.C.

Skyline Realty L.L.C.

12 Skyline Associates L.L.C.

Mack-Cali Taxter Associates L.L.C.

Mack-Cali East Lakemont L.L.C.

4 Gatehall Realty L.L.C.

5/6 Skyline Realty L.L.C.

CWLT Roseland Exchange L.L.C.

BMP Moorestown Realty L.L.C.

Maple 6 Campus L.L.C.

14 Commerce Realty L.L.C.

4 Sentry Realty L.L.C.

5 Wood Hollow Realty L.L.C.

Terri Realty Associates L.L.C.

Triad Realty Associates L.L.C.

West Avenue Realty Associates L.L.C.

Knightsbridge Realty L.L.C.

Kemble Plaza II Realty L.L.C.

1 Commerce Realty L.L.C.

1 Executive Realty L.L.C.

 

--------------------------------------------------------------------------------


 

101 Executive Realty L.L.C.

102 Executive Realty L.L.C.

1256 N. Church Realty L.L.C.

1507 Lancer Realty L.L.C.

2 Commerce Realty L.L.C.

2 Executive Realty L.L.C.

2 Twosome Realty L.L.C.

201 Commerce Realty L.L.C.

225 Executive Realty L.L.C.

30 Twosome Realty L.L.C.

31 Twosome Realty L.L.C.

343 Thornall Holding L.L.C.

40 Twosome Realty L.L.C.

400 Chestnut Realty L.L.C.

41 Twosome Realty L.L.C.

461 From Realty L.L.C.

470 Chestnut Realty L.L.C.

50 Twosome Realty L.L.C.

530 Chestnut Realty L.L.C.

6 Parsippany L.L.C.

97 Forster Realty L.L.C.

Eleventh Springhill Lake Associates L.L.C.

Fourteen Springhill Lake Associates L.L.C.

M-C Church Realty L.L.C.

M-C Harborside Promenade LLC

M-C Hudson LLC

M-C Lenola Realty L.L.C.

M-C Plaza II & III L.L.C.

M-C Plaza IV L.L.C.

M-C Plaza V L.L.C.

M-C Red Bank Realty L.L.C.

Mack-Cali Short Hills L.L.C.

Mack-Cali Springing L.L.C.

Mack-Cali Woodbridge L.L.C.

Parsippany 4/5 Realty L.L.C.

Palladium Realty L.L.C.

Tenth Springhill Lake Associates L.L.C.

Twelfth Springhill Lake Associates L.L.C.

Maple 4 Campus L.L.C.

25 Commerce Realty L.L.C.

600 Horizon Center L.L.C.

12 Vreeland Realty L.L.C.

343 Thornall SPE LLC

35 Waterview SPE LLC

Newark Center Holding L.L.C.

3 Campus Realty L.L.C.

 

--------------------------------------------------------------------------------


 

55 Corporate Realty LLC

The Gale Services Company, LLC

The Gale Company, LLC

The Gale Real Estate Advisors Company, L.L.C.

The Gale Investment Services Company, LLC

The Gale Management Company, LLC

2 Paragon Realty L.L.C.6

3 Paragon Realty L.L.C.6

4 Paragon Realty L.L.C.

100 Willowbrook Realty L.L.C.6

101 Hudson Street Associates

101 Hudson Urban Renewal Associates

101 Hudson Leasing Associates

4 Sylvan SPE LLC7

20 Waterview SPE LLC7

85 Livingston SPE LLC7

6 Becker SPE LLC7

210 Clay SPE LLC7

10 Independence SPE LLC7

2 Independence SPE LLC7

4 Becker SPE LLC7

1280 Wall SPE LLC7

75 Livingston SPE LLC7

One Grande SPE LLC7

101 Commerce Realty L.L.C.

14 Sylvan Realty L.L.C.

35 Waterview Holding L.L.C.

395 W. Passaic L.L.C.

CCMA Nominee L.L.C.

Hanover 3201 Realty L.L.C.

M-C 125 Broad A L.L.C.

M-C 125 Broad C L.L.C.

M-C 2 South Gold L.L.C.8

M-C 3 AAA L.L.C.8

M-C 5 AAA L.L.C.8

M-C 6 AAA L.L.C.8

MC Hudson Realty L.L.C.

MC Hudson Holding L.L.C.

One River Associates9

Parsippany 202 Realty L.L.C.

Parsippany Hanover Realty II L.L.C.

 

--------------------------------------------------------------------------------

6  Entities are wholly owned by Mack-Cali Freehold L.L.C.

7  Entities are wholly owned by Gale SLG NJ Mezz LLC

8  Entities are wholly owned by Phelan Realty Associates L.P.

9  Entity is a limited partnership owned by MC One River General L.L.C. (1%
general partner) and MC One River Limited L.L.C. (99% limited partner)

 

--------------------------------------------------------------------------------


 

Sixteenth Springhill Lake Associates LLC

Gale SLG NJ Operating Partnership, L.P.10

Gale SLG NJ GP LLC11

Mack-Green-Gale LLC

Gale SLG NJ Mezz LLC12

MC Roseland Crystal Lake, L.L.C.

M-C Campus Town L.L.C.

M-C 101 Hudson Associates L.L.C.

MC Kemble Holding L.L.C.

MC Knightsbridge Holding L.P.

MC One River General L.L.C.

MC One River Limited L.L.C.

Mack-Cali Texas Property L.P.13

1 Water Street L.L.C.

Curtis Center II Mezz D L.L.C.

Curtis Center II Mezz E L.L.C.14

Curtis Center II Mezz F L.L.C.15

Curtis Center TIC II L.L.C.16

Curtis Center I Mezz A L.L.C.

Curtis Center I Mezz B L.L.C.17

Curtis Center I Mezz C L.L.C.18

Curtis Center TIC I L.L.C.19

MC Exchange Place L.L.C.

Mack-Cali Freehold L.L.C.

 

Property Ownership Entities-RRLP20

 

M-C Harsimus Partners L.L.C.

M-C Plaza VI & VII L.L.C.

Mack-Cali Johnson Road L.L.C.

MC 55 Corporate Manager L.L.C.

Littleton Realty Associates L.L.C.

Greenbelt/Springhill Lake Associates, LLC

 

--------------------------------------------------------------------------------

10  Gale SLG NJ Operating Partnership, L.P. (“OPLP”) is owned as follows: Gale
SLG NJ GP LLC owns a 3.173% general partnership interest, Mack-Green-Gale LLC
owns a 93.720% limited partnership interest and various holders own a 3.107%
limited partnership interest.

11  Entity wholly owned by Mack-Green-Gale LLC

12  Entity wholly owned by OPLP

13  Mack-Cali Texas Property L.P. (“MCTPLP”) is owned as follows: Mack-Cali Sub
XVII, Inc. owns a 1% general partner interest and MCRLP owns a 99% limited
partner interest.

14  Wholly owned by Curtis Center II Mezz D L.L.C.

15  Wholly owned by Curtis Center II Mezz E L.L.C.

16  Wholly owned by Curtis Center II Mezz F L.L.C.

17  Wholly owned by Curtis Center I Mezz A L.L.C.

18  Wholly owned by Curtis Center I Mezz B L.L.C.

19  Wholly owned by Curtis Center I Mezz C L.L.C.

20  Entities are wholly owned by RRLP unless otherwise noted

 

--------------------------------------------------------------------------------


 

MC Roseland NJ Holdings L.L.C.

MC Roseland MA Holdings L.L.C.

MC Roseland NY Holdings L.L.C.

MC Roseland VA Holdings L.L.C.

MC Roseland Epsteins L.L.C.21

MC Roseland Jersey City II L.L.C.21

MC Roseland Monaco L.L.C.21

Roseland /Overlook, L.L.C.22

MC Roseland Port Imperial South 15 L.L.C.21

CHAI JV Member L.L.C.23

233 Canoebrook Associates L.L.C.

Roseland /Short Hills L.L.C.

MC Roseland/North Retail, L.L.C.21

Roseland/Harrison, L.L.C.21

Roseland/Eastchester, L.L.C.24

Roseland/Lincoln Harbor, L.L.C.21

MC Roseland Marbella South L.L.C.21

Roseland/Port Imperial, L.L.C.21

MC Roseland Port Imperial 13, L.L.C.21

MC Roseland Portside at Pier One L.L.C.22

Roseland/Overlook 2C/3B, L.L.C.22

Roseland/Riverwalk G, L.L.C.21

MC Roseland Hillsborough, L.L.C.21

MC Roseland/Waterfront Partners, L.L.C.21

Roseland/Port Imperial South, L.L.C.21

MC Roseland Portside L.L.C.22

Alterra I L.L.C.22

Mack-Cali TC L.L.C.22

Alterra II L.L.C.25

Marbella Land Holding, L.L.C.26

Portside Master Company, L.L.C.27

Portside Holdings, L.L.C.28

Mack-Cali Harborside Unit A L.L.C.

701 2nd St. WDC Member L.L.C.

Andover Place Apts. L.L.C.22

Greenbelt GKA Realty LLC

Greenbelt I-1 Realty L.L.C.

Greenbelt L Realty L.L.C.

MC Richmond NB L.L.C.

 

--------------------------------------------------------------------------------

21  Entity wholly owned by MC Roseland NJ Holdings L.L.C.

22  Entity wholly owned by MC Roseland MA Holdings L.L.C.

23  Entity wholly owned by MC Roseland VA Holdings L.L.C.

24  Entity wholly owned by MC Roseland NY Holdings L.L.C.

25  Entity wholly owned by MC 55 Corporate Drive LLC

26  Entity wholly owned by Roseland Marbella South, L.L.C.

27  Entity is owned 85% by MC Roseland Portside at Pier One L.L.C. and 15% by an
unaffiliated third party

28  Entity is owned 85% by MC Roseland Portside L.L.C. and 15% by an
unaffiliated third party

 

--------------------------------------------------------------------------------


 

MC Riverwatch NB L.L.C.

MC Roseland Washington Street, L.P.

MC Roseland Worcester L.L.C.22

Overlook Ridge Chase II L.L.C.22

Overlook Ridge JV 2C/3B, L.L.C.29

Overlook Ridge JV LLC30

Park Square TIC L.L.C.

PSA Rahway TIC L.L.C.

Rahway Apts. TIC L.L.C.

Roseland Residential Holding L.L.C.31

RRT Greenbelt Holding L.L.C.

MC 55 Corporate Drive L.L.C.32

XS Hotel Associates L.L.C.33

XS Hotel Urban Renewal Associates L.L.C.34

MC Monument Apartment L.P.

LR Overlook Phase III, L.L.C.35

Overlook Ridge Apartment Investors, LLC36

55 Corporate Realty L.L.C.

M-C Chestnut Street Realty L.L.C.

MC Port Imperial Hotel L.L.C.

MC Roseland Port Imperial 11, L.L.C.21

Portside 5/6, L.L.C.37

Portside 1/4, L.L.C.37

Roseland Freehold L.L.C.21

Harborside Unit A Urban Renewal, L.L.C.38

 

Business Trusts

 

Mack-Cali Property Trust39

Mack-Cali Sub XV Trust40

M-C Penn Management Trust40

Roseland Residential Trust41

 

--------------------------------------------------------------------------------

29  Entity is wholly owned by Roseland/Overlook 2C/3B, L.L.C.

30  Entity is wholly owned by Roseland/Overlook, L.L.C.

31  Entity wholly owned by RRT

32  Entity owned 50% by 55 Corporate Partners L.L.C. & 50% by MC 55 Corporate
Manager L.L.C.

33  Entity is wholly owned by XS Hotel Urban Renewal Associates L.L.C.

34  Entity wholly owned 90% by MC Port Imperial Hotel L.L.C. and the remaining
10% by an unaffiliated third party

35  Entity wholly owned by Overlook Ridge JV, LLC

36  On or about January 5, 2016, this entity will be wholly owned by Overlook
Ridge JV 2C/3B, L.L.C.

37  Wholly owned by Portside Holdings L.L.C.

38  Entity owned 85% by Mack-Cali Harborside Unit A L.L.C. and 15% by an
unaffiliated third party

39  Mack-Cali Property Trust (“MCPT”) is owned as follows: MCRLP owns a 99.9% 
common interest and approximately 130 individuals own an aggregate .1% preferred
interest

40  These are MD business trusts which are authorized to issue 200 shares of
common stock, 100 shares are currently issued and outstanding held by MCPT.

41  RRT is owned 89.16% by MCRLP; 10.55% by MCPT and .29% by MCTPLP

 

--------------------------------------------------------------------------------


 

Property Ownership Entities (PA)42

 

Five Sentry Realty Associates L.P.

Mack-Cali-R Company No. 1 L.P.

M C100 IMW Holding L.P.

MC Curtis Center Investor L.L.C.43

MC Monument Holding L.P.

MC OPM Holding L.P.

MC Rosetree Holding L.P.

MC Sentry Holding L.P.

MC Westlakes Holding L.P.

MC Madison Holding L.P.

 

Property Ownership Entities (TX)44

 

Clearbrook Road Associates L.L.C.

3 Odell Realty L.L.C.

4 Sentry Holding L.L.C.

Mack-Cali Holmdel LLC

14/16 Skyline Realty L.L.C.

225 Corporate Realty L.L.C.

1266 Soundview Realty L.L.C.

 

Miscellaneous Entities

 

West Ave. Maintenance Corp.45

Talley Maintenance Corp.45

South West Maintenance Corp.45

Main Martine Maintenance Corp.45

Mid-West Maintenance Corp.45

Mack-Cali Realty Acquisition Corp.46

Mack-Cali E Commerce L.L.C.47

PW/MS OP Sub III, LLC48

PW/MS Management Co., Inc.49

 

--------------------------------------------------------------------------------

42  The PA limited partnerships are owned: 9i) Mack-Cali Sub XV Trust owns a 1%
general partnership interest and (ii) MCPT owns a 99% limited partnership
interest.

43  Entity is wholly owned by MCPT.

44  These limited liability companies are wholly owned by MCTPLP.

45  Each of the Maintenance Corporations is authorized to issue 200 shares of
common stock; 10 shares of each Maintenance Corporation are issued and
outstanding.  MCRC owns all the issued and outstanding shares of common stock of
each Maintenance Corporation.

46  Mack-Cali Realty Acquisition Corp. is authorized to issue 1000 shares of
common stock; 10 shares of such corporation are issued and outstanding.  MCRC
owns all the issues and outstanding shares of common stock.

47  MCRLP is the sole member of these limited liability companies.

48  This entity is wholly owned by The Gale Management Company, L.L.C.

 

--------------------------------------------------------------------------------


 

Mack-Cali Facility L.L.C.50

Mack-Cali Management L.L.C.47

MC Free Wi-Fi L.L.C.47

Garden State Vehicle Leasing L.L.C.47

Empire State Vehicle Leasing L.L.C.47

Roseland Management Services L.P.51

Roseland Acquisition Corp.52

Roseland QRS Inc.52

Roseland Residential TRS Corp.53

 

Joint Ventures54

 

Cal-Harbor So. Pier Urban Renewal Associates L.P.

Plaza VIII & IX Associates L.L.C.

Red Bank Corporate Plaza, LLC

MC 55 Condo Associates LLC

MCPRC, LLC

One Campus Associates LLC

150 Main Street, LLC

Port Imperial South, LLC

Port Imperial South 4/5 Garage, L.L.C.

Port Imperial South 4/5 Retail, L.L.C.

 

Corporations / Limited Liability Companies (TRS)

 

Mack-Cali TRS Holding Corporation55

Mack-Cali D.C. Management Corp.56

Mack-Cali Advantage Services Corporation57

Mack-Cali Realty Construction Corporation58

MCPT TRS Holding Corporation59

 

--------------------------------------------------------------------------------

49  The sole shareholder of PW/MS Management Co., Inc. is PW/MS OP Sub III, LLC.

50  This entity is wholly owned by The Gale Real Estate Services Company L.L.C.

51  This entity is owned 99% by MC Roseland TRS Operating L.L.C. and 1% by
Roseland Services L.L.C.

52  5,000 common shares issued and outstanding to MCRC

53  5,000 common shares issued and outstanding to RRT

54  These entities are Partially Owned Entities as defined in the Term Loan
Agreement

55  Mack-Cali TRS Holding Corporation is authorized to issue 1000 shares of
common stock; of which 1000 shares have been issued to MCRLP.

56  Mack-Cali D.C. Management Corp. is authorized to issue 1000 shares of common
stock; 100 shares are issued and outstanding.  Mack-Cali TRS Holding Corporation
owns all the issued and outstanding shares.

57  Mack-Cali Advantage Services Corporation is authorized to issue 1000 shares
of common stock.  MCRLP owns 1000 shares, which are the only issued and
outstanding shares.

58  Mack-Cali Realty Construction Corporation is authorized to issue 1000 shares
of common stock; 100 shares of such corporation are issued and outstanding. 
Mack-Cali Services, Inc. owns all of the issued and outstanding shares of common
stock.

59  MCPT TRS Holding Corporation is authorized to issue 1000 shares of common
stock; all of which are issued to MCPT.

 

--------------------------------------------------------------------------------


 

Mack-Cali Services, Inc.60

Gale Real Estate Services Company L.L.C.

The Gale Construction Services Company, LLC61

The Gale Contracting Company, LLC62

M-C Construction Services, Inc.

Garden State Café Licensing L.L.C.

MC Roseland TRS Operating L.L.C.

Roseland/Port Imperial South, L.L.C.63

Roseland 4/5 Holding, L.L.C.63

BA Roseland L.L.C.63

Roseland Services L.L.C.63

Roseland Management Holding, L.L.C.63

Roseland Management Company, L.L.C.64

Roseland Design, L.L.C.63

Roseland Asset Services, L.L.C.63

Roseland/RBA, L.L.C.63

Empire State Café Licensing L.L.C.

Empire State Funding L.L.C.

Harborside Hospitality Corp.65

Hanover Hospitality Corp.65

MC Parsippany Hospitality Corp.65

Nutmeg State Café Licensing L.L.C.

MC Port Imperial Hotel TRS L.L.C.63

Port Imperial South 1/3 Garage L.L.C.66

Port Imperial South 1/3 Holding L.L.C.

Port Imperial South 1/3 Retail, L.L.C.66

Roseland Hospitality Corp.67

 

Protective Trusts

 

MCPT Trust68

MCRC Trust69

 

--------------------------------------------------------------------------------

60  Mack-Cali Services, Inc. (“MCSI”) is authorized to issue 20,000 shares of
common stock; 19,800 shares of common stock are issued and outstanding.  MCRLP
owns all of the issue and outstanding shares of common stock.

61  This entity is wholly owned by Gale Real Estate Services Company, LLC

62  This entity is wholly owned by The Gale Construction Company, L.L.C.

63  These entities are wholly owned by MC Roseland TRS Operating L.L.C.

64  Entity wholly owned by Roseland Management Holding, L.L.C.

65  200 shares of common stock; of which 100 shares are issued and outstanding. 
MCSI owns all of the issued and outstanding shares.

66  Wholly owned by Port Imperial South 1/3 Holding L.L.C.

67  200 shares of common stock authorized; all 200 shares issued to MC Roseland
TRS Operating L.L.C.

68  MCPT Trust is a Delaware trust.  The sole beneficiary of this trust is MCPT
TRS Holding Corporation.

69  MCRC Trust is a Delaware trust.  The sole beneficiary of this trust is
Mack-Cali TRS Holding Corporation.

 

--------------------------------------------------------------------------------


 

Joint Ventures (Gale)70

 

M-C Newark LLC

M-C Vreeland LLC

M-C 3 Campus, LLC

M-C Transit, LLC

55 Corporate Partners, LLC

Gale ONC Associates, L.L.C.71

 

MCPT Entities72

 

Roseland Owners Associates L.L.C.

Vaughn Princeton Associates L.L.C.

Horizon Center Realty Associates L.L.C.

Jumping Brook Realty Associates L.L.C.

300 Horizon Realty L.L.C.

201 Willowbrook Funding L.L.C.

M-C Capitol Associates L.L.C.

3 Sylvan Realty L.L.C.73

3 Sylvan Holding L.L.C.74

Metroview 333 Realty L.L.C.74

 

Non-Profit/Owner Association Entities75

 

Campus Conservation and Management Association, Inc.

Mack-Cali Business Campus Association, Inc.

Princeton Junction Metro Office Center Association, Inc.

The Horizon Center Property Owners Association Inc.

The Mack-Cali Foundation76

The Commercial 4/5 Condominium Association Inc.

 

Outstanding Securities or Agreements Exchangeable for or Convertible Into
Shares, or Equity Interests, in MCRC’s Subsidiaries:  None

 

--------------------------------------------------------------------------------

70  Entities are owned 99.9% by a Mack-Cali subsidiary and .1% by Stan Gale
subsidiary, except where noted.

71  Entity wholly owned by M-C Newark LLC

72  Entities are wholly owned by MCPT.

72  200 shares of common stock authorized; of which 100 shares issued to MCPT

73  Entity wholly owned by 3 Sylvan Holding L.L.C.

74  As of the date of this Schedule, this entity is wholly owned by a qualified
intermediary.  When the reverse exchange closes, the entity will be wholly owned
by MCPT.

75  Entities own and/or maintain common areas in corporate parks and are owned
by each owner of property in the respective parks.  All entities are controlled
and managed by Mack-Cali.

76  Not-for-profit charitable foundation.

 

--------------------------------------------------------------------------------


 

Outstanding Commitments, Etc. of MCRC’S Subsidiaries to Issue, Sell, Transfer,
Etc. Shares, or Equity Interests, in MCRC’s Subsidiaries:  None

 

Shares of, or Equity Interests In, MCRC’s Subsidiaries Held by MCRC Subject to
Restriction on Transfer:  None

 

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

Schedule 6.3(a)

Unencumbered Properties

As of December 31, 2015

 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

1

 

1 BARKER AVENUE

 

1 BARKER AVENUE

 

WHITE PLAINS

 

NY

2

 

1 EXECUTIVE PLAZA

 

1 EXECUTIVE BOULEVARD

 

YONKERS

 

NY

3

 

1 ODELL PLAZA

 

1 ODELL PLAZA

 

YONKERS

 

NY

4

 

1 SKYLINE DRIVE

 

1 SKYLINE DRIVE

 

HAWTHORNE

 

NY

5

 

1 WAREHOUSE LANE

 

1 WAREHOUSE LANE

 

ELMSFORD

 

NY

6

 

1 WATER STREET

 

1 WATER STREET

 

WHITE PLAINS

 

NY

7

 

1 WESTCHESTER PLAZA

 

1 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

8

 

10 SKYLINE DRIVE

 

10 SKYLINE DRIVE

 

HAWTHORNE

 

NY

9

 

100 CLEARBROOK ROAD

 

100 CLEARBROOK ROAD

 

ELMSFORD

 

NY

10

 

100 COMMERCE WAY

 

100 COMMERCE WAY

 

TOTOWA

 

NJ

11

 

100 CORPORATE BOULEVARD

 

100 CORPORATE BOULEVARD

 

YONKERS

 

NY

12

 

100 HORIZON CENTER BOULEVARD

 

100 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

13

 

100 WILLOW BROOK ROAD

 

100 WILLOW BROOK ROAD

 

FREEHOLD

 

NJ

14

 

101 HUDSON STREET

 

101 HUDSON STREET

 

JERSEY CITY

 

NJ

15

 

105 EISENHOWER PARKWAY

 

105 EISENHOWER PARKWAY

 

ROSELAND

 

NJ

16

 

11 CLEARBROOK ROAD

 

11 CLEARBROOK ROAD

 

ELMSFORD

 

NY

17

 

11 COMMERCE DRIVE ASSOC., LLC

 

11 COMMERCE DRIVE

 

CRANFORD

 

NJ

18

 

11 COMMERCE WAY

 

11 COMMERCE WAY

 

TOTOWA

 

NJ

19

 

11 MARTINE AVENUE

 

11 MARTINE AVENUE

 

WHITE PLAINS

 

NY

20

 

11 SKYLINE DRIVE

 

11 SKYLINE DRIVE

 

HAWTHORNE

 

NY

21

 

12 SKYLINE DRIVE

 

12 SKYLINE DRIVE

 

HAWTHORNE

 

NY

22

 

120 COMMERCE WAY

 

120 COMMERCE WAY

 

TOTOWA

 

NJ

23

 

120 PASSAIC STREET

 

120 PASSAIC STREET

 

ROCHELLE PARK

 

NJ

24

 

1201 CONNECTICUT AVENUE, NW

 

1201 CONNECTICUT AVE, NW

 

WASHINGTON

 

DC

25

 

125 BROAD STREET CONDO A

 

125 BROAD STREET

 

NEW YORK

 

NY

26

 

125 BROAD STREET CONDO C

 

125 BROAD STREET

 

NEW YORK

 

NY

27

 

1305 CAMPUS PARKWAY

 

1305 CAMPUS PARKWAY

 

WALL

 

NJ

28

 

1320 WYCKOFF ROAD

 

1320 WYCKOFF AVE.

 

WALL

 

NJ

29

 

1324 WYCKOFF ROAD BLDG. E

 

1324 WYCKOFF AVE.

 

WALL

 

NJ

30

 

1325 CAMPUS PARKWAY

 

1325 CAMPUS PARKWAY

 

WALL

 

NJ

31

 

1340 CAMPUS PARKWAY

 

1340 CAMPUS PARKWAY

 

WALL

 

NJ

32

 

1345 CAMPUS PARKWAY

 

1345 CAMPUS PARKWAY

 

WALL

 

NJ

33

 

1350 CAMPUS PARKWAY

 

1350 CAMPUS PARKWAY

 

WALL

 

NJ

34

 

14 COMMERCE REALTY L.L.C.

 

14 COMMERCE DRIVE

 

CRANFORD

 

NJ

35

 

140 COMMERCE WAY

 

140 COMMERCE WAY

 

TOTOWA

 

NJ

36

 

1400 L STREET, NW

 

1400 L STREET, NW

 

WASHINGTON

 

DC

37

 

1433 HIGHWAY 34, BLDGS. ABC

 

1433 ROUTE 34

 

WALL

 

NJ

38

 

15 SKYLINE DRIVE

 

15 SKYLINE DRIVE

 

HAWTHORNE

 

NY

39

 

150 CLEARBROOK ROAD

 

150 CLEARBROOK ROAD

 

ELMSFORD

 

NY

40

 

17 SKYLINE DRIVE

 

17 SKYLINE DRIVE

 

HAWTHORNE

 

NY

41

 

175 CLEARBROOK ROAD

 

175 CLEARBROOK ROAD

 

ELMSFORD

 

NY

42

 

2 EXECUTIVE PLAZA

 

2 EXECUTIVE PLAZA

 

YONKERS

 

NY

43

 

2 PARAGON WAY

 

2 PARAGON WAY

 

FREEHOLD

 

NJ

 

1

--------------------------------------------------------------------------------


 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

44

 

2 SKYLINE DRIVE

 

2 SKYLINE DRIVE

 

HAWTHORNE

 

NY

45

 

2 SOUTH GOLD DRIVE

 

2 SOUTH GOLD DRIVE

 

HAMILTON TWP.

 

NJ

46

 

2 WAREHOUSE LANE

 

2 WAREHOUSE LANE

 

ELMSFORD

 

NY

47

 

2 WESTCHESTER PLAZA

 

2 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

48

 

20 COMMERCE DRIVE ASSOC., LLC

 

20 COMMERCE DRIVE

 

CRANFORD

 

NJ

49

 

20 COMMERCE WAY

 

20 COMMERCE WAY

 

TOTOWA

 

NJ

50

 

200 CLEARBROOK ROAD

 

200 CLEARBROOK ROAD

 

ELMSFORD

 

NY

51

 

200 CORPORATE BLVD S.

 

200 CORPORATE BLVD S.

 

YONKERS

 

NY

52

 

200 HORIZON DRIVE

 

200 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

53

 

200 SAW MILL RIVER ROAD

 

200 SAW MILL RIVER ROAD

 

HAWTHORNE

 

NY

54

 

222 MOUNT AIRY ROAD, BASKING RIDGE

 

222 MT. AIRY ROAD

 

BASKING RIDGE

 

NJ

55

 

230 WHITE PLAINS ROAD

 

230 WHITE PLAINS ROAD

 

TARRYTOWN

 

NY

56

 

233 MOUNT AIRY ROAD, BASKING RIDGE

 

233 MT. AIRY ROAD

 

BASKING RIDGE

 

NJ

57

 

25 COMMERCE DRIVE

 

25 COMMERCE DRIVE

 

CRANFORD

 

NJ

58

 

250 CLEARBROOK ROAD

 

250 CLEARBROOK ROAD

 

ELMSFORD

 

NY

59

 

29 COMMERCE WAY

 

29 COMMERCE WAY

 

TOTOWA

 

NJ

60

 

3 AAA DRIVE

 

3 AAA DRIVE

 

HAMILTON TWP.

 

NJ

61

 

3 BARKER AVENUE

 

3 BARKER AVENUE

 

WHITE PLAINS

 

NY

62

 

3 EXECUTIVE BOULEVARD

 

3 EXECUTIVE BOULEVARD

 

YONKERS

 

NY

63

 

3 ODELL REALTY LLC

 

3 ODELL PLAZA

 

YONKERS

 

NY

64

 

3 PARAGON WAY

 

3 PARAGON WAY

 

FREEHOLD

 

NJ

65

 

3 WAREHOUSE LANE

 

3 WAREHOUSE LANE

 

ELMSFORD

 

NY

66

 

3 WESTCHESTER PLAZA

 

3 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

67

 

300 EXECUTIVE BOULEVARD

 

300 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

68

 

300 HORIZON DRIVE

 

300 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

69

 

300 TICE REALTY ASSOCIATES LLC

 

300 TICE BOULEVARD

 

WOODCLIFF LAKE

 

NJ

70

 

343 THORNALL SPE LLC

 

343 THORNALL STREET

 

EDISON

 

NJ

71

 

35 WATERVIEW SPE LLC

 

35 WATERVIEW BOULEVARD

 

PARSIPPANY

 

NJ

72

 

350 EXECUTIVE BOULEVARD

 

350 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

73

 

395 W. PASSAIC LLC

 

395 WEST PASSAIC

 

ROCHELLE PARK

 

NJ

74

 

399 EXECUTIVE BOULEVARD

 

399 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

75

 

4 EXECUTIVE PLAZA

 

4 EXECUTIVE PLAZA

 

YONKERS

 

NY

76

 

4 PARAGON WAY

 

4 PARAGON WAY

 

FREEHOLD

 

NJ

77

 

4 SKYLINE DRIVE

 

4 SKYLINE DRIVE

 

HAWTHORNE

 

NY

78

 

4 WAREHOUSE LANE

 

4 WAREHOUSE LANE

 

ELMSFORD

 

NY

79

 

4 WESTCHESTER PLAZA

 

4 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

80

 

40 COMMERCE WAY

 

40 COMMERCE WAY

 

TOTOWA

 

NJ

81

 

400 CHESTNUT RIDGE

 

400 CHESTNUT RIDGE ROAD

 

WOODCLIFF LAKE

 

NJ

82

 

400 EXECUTIVE BOULEVARD

 

400 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

83

 

419 WEST AVE & EXPANSION

 

419 WEST AVENUE

 

STAMFORD

 

CT

84

 

45 COMMERCE WAY

 

45 COMMERCE WAY

 

TOTOWA

 

NJ

85

 

5 ODELL PLAZA

 

5 ODELL PLAZA

 

YONKERS

 

NY

86

 

5 SKYLINE DRIVE

 

5 SKYLINE DRIVE

 

HAWTHORNE

 

NY

87

 

5 WAREHOUSE LANE

 

5 WAREHOUSE LANE

 

ELMSFORD

 

NY

 

2

--------------------------------------------------------------------------------


 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

88

 

5 WESTCHESTER PLAZA

 

5 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

89

 

5 WOOD HOLLOW REALTY

 

5 WOOD HOLLOW ROAD

 

PARSIPPANY

 

NJ

90

 

50 EXECUTIVE BOULEVARD

 

50 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

91

 

50 MAIN STREET

 

50 MAIN STREET

 

WHITE PLAINS

 

NY

92

 

500 COLLEGE ROAD EAST

 

500 COLLEGE ROAD EAST

 

PLAINSBORO

 

NJ

93

 

500 COLUMBIA TURNPIKE ASSOCIATES, LLC

 

325 COLUMBIA TURNPIKE

 

FLORHAM PARK

 

NJ

94

 

500 EXECUTIVE BOULEVARD

 

500 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

95

 

500 HORIZON DRIVE

 

500 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

96

 

500 WEST AVENUE

 

500 WEST AVENUE

 

STAMFORD

 

CT

97

 

525 EXECUTIVE BOULEVARD

 

525 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

98

 

550 WEST AVENUE

 

550 WEST AVENUE

 

STAMFORD

 

CT

99

 

6 EXECUTIVE PLAZA

 

6 EXECUTIVE PLAZA

 

YONKERS

 

NY

100

 

6 SKYLINE DRIVE

 

6 SKYLINE DRIVE

 

HAWTHORNE

 

NY

101

 

6 WAREHOUSE LANE

 

6 WAREHOUSE LANE

 

ELMSFORD

 

NY

102

 

6 WESTCHESTER PLAZA

 

6 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

103

 

60 COMMERCE WAY

 

60 COMMERCE WAY

 

TOTOWA

 

NJ

104

 

600 HORIZON CENTER LLC

 

600 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

105

 

600 PARSIPPANY ASSOC, LLC

 

600 PARSIPPANY ROAD

 

PARSIPPANY

 

NJ

106

 

600 WEST AVENUE

 

600 WEST AVENUE

 

STAMFORD

 

CT

107

 

6301 IVY LANE

 

6301 IVY LANE

 

GREENBELT

 

MD

108

 

6303 IVY LANE

 

6303 IVY LANE

 

GREENBELT

 

MD

109

 

6305 IVY LANE

 

6305 IVY LANE

 

GREENBELT

 

MD

110

 

6404 IVY LANE

 

6404 IVY LANE

 

GREENBELT

 

MD

111

 

6406 IVY LANE

 

6406 IVY LANE

 

GREENBELT

 

MD

112

 

6411 IVY LANE

 

6411 IVY LANE

 

GREENBELT

 

MD

113

 

650 WEST AVENUE

 

650 WEST AVENUE

 

STAMFORD

 

CT

114

 

7 ODELL PLAZA

 

7 ODELL PLAZA

 

YONKERS

 

NY

115

 

7 WESTCHESTER PLAZA

 

7 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

116

 

700 EXECUTIVE BOULEVARD

 

700 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

117

 

700 HORIZON DRIVE

 

700 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

118

 

75 CLEARBROOK ROAD

 

75 CLEARBROOK ROAD

 

ELMSFORD

 

NY

119

 

77 EXECUTIVE BOULEVARD

 

77 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

120

 

8 SKYLINE DRIVE

 

8 SKYLINE DRIVE

 

HAWTHORNE

 

NY

121

 

8 WESTCHESTER PLAZA

 

8 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

122

 

80 COMMERCE WAY

 

80 COMMERCE WAY

 

TOTOWA

 

NJ

123

 

85 EXECUTIVE BOULEVARD

 

85 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

124

 

915 NORTH LENOLA ROAD

 

915 NORTH LENOLA ROAD

 

MOORESTOWN

 

NJ

125

 

999 RIVERVIEW DRIVE

 

999 RIVERVIEW DRIVE

 

TOTOWA

 

NJ

126

 

ALTERRA AT OVERLOOK RIDGE IA

 

11 OVERLOOK RIDGE DRIVE

 

REVERE

 

MA

127

 

ALTERRA AT OVERLOOK RIDGE II

 

11 OVERLOOK RIDGE DRIVE

 

REVERE

 

MA

128

 

ANDOVER PLACE

 

650 BULFINCH DRIVE

 

ANDOVER

 

MA

129

 

BRIDGE PLAZA REALTY ASSOCIATES LLC

 

ONE BRIDGE PLAZA

 

FORT LEE

 

NJ

130

 

BROMLEY ONE

 

3 TERRI LANE

 

BURLINGTON

 

NJ

131

 

BROMLEY TWO

 

5 TERRI LANE

 

BURLINGTON

 

NJ

 

3

--------------------------------------------------------------------------------


 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

132

 

CAL-HARBOR II & III URB. REN. ASSOC. LP

 

PLAZA 2

 

JERSEY CITY

 

NJ

133

 

CAL-HARBOR II & III URB. REN. ASSOC. LP

 

PLAZA 3

 

JERSEY CITY

 

NJ

134

 

CALI BUILDING V ASSOCIATES, LLC

 

65 JACKSON DRIVE

 

CRANFORD

 

NJ

135

 

CALI HARBORSIDE PLAZA I ASSOC LP

 

PLAZA 1

 

JERSEY CITY

 

NJ

136

 

CALI-HARBORSIDE

 

PLAZA 4-A

 

JERSEY CITY

 

NJ

137

 

CENTURY PLAZA - CARNEGIE

 

103 CARNEGIE CENTER

 

PRINCETON

 

NJ

138

 

CLEARBROOK ASSOCIATES

 

125 CLEARBROOK ROAD

 

ELMSFORD

 

NY

139

 

COLOR GRAPHICS

 

101 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

140

 

FLEX II

 

2 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

141

 

FLEX III

 

201 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

142

 

FLEX IV

 

102 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

143

 

FLEX IX

 

102 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

144

 

FLEX V

 

202 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

145

 

FLEX VI

 

2 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

146

 

FLEX VIII

 

101 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

147

 

FLEX X

 

1256 N CHURCH STREET

 

MOORESTOWN

 

NJ

148

 

FLEX XI

 

225 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

149

 

FLEX XII

 

840 N LENOLA ROAD

 

MOORESTOWN

 

NJ

150

 

FLEX XIV

 

844 N LENOLA ROAD

 

MOORESTOWN

 

NJ

151

 

FLEX XIX

 

1247 N. CHURCH STREET

 

MOORESTOWN

 

NJ

152

 

FLEX XV

 

30 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

153

 

FLEX XVI

 

40 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

154

 

FLEX XVII

 

50 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

155

 

FLEX XVIII

 

1245 N. CHURCH STREET

 

MOORESTOWN

 

NJ

156

 

FLEX XX

 

41 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

157

 

FLEX XXI

 

31 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

158

 

FLEX XXII

 

97 FOSTER ROAD

 

MOORESTOWN

 

NJ

159

 

FLEX XXIII

 

2 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

160

 

FLEX XXIV

 

1507 LANCER DRIVE

 

MOORESTOWN

 

NJ

161

 

FLEX`VII

 

1 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

162

 

JUMPING BROOK REALTY ASSOC, LLC

 

3600 ROUTE 66

 

NEPTUNE

 

NJ

163

 

LINWOOD PLAZA

 

2115 LINWOOD AVENUE

 

FORT LEE

 

NJ

164

 

MACK BRIDGEWATER I

 

721 ROUTE 202/206

 

BRIDGEWATER

 

NJ

165

 

MACK CENTRE VI

 

461 FROM ROAD

 

PARAMUS

 

NJ

166

 

MACK CRANFORD

 

10-12 COMMERCE DRIVE

 

CRANFORD

 

NJ

167

 

MACK EAST BRUNSWICK

 

377 SUMMERHILL ROAD

 

EAST BRUNSWICK

 

NJ

168

 

MACK LAKEVIEW PLAZA

 

201 LITTLETON ROAD

 

MORRIS PLAINS

 

NJ

169

 

MACK MONTVALE II

 

135 CHESTNUT RIDGE ROAD

 

MONTVALE

 

NJ

170

 

MACK MURRAY HILL

 

890 MOUNTAIN AVENUE

 

NEW PROVIDENCE

 

NJ

171

 

MACK SHORT HILLS

 

150 J.F. KENNEDY PARKWAY

 

MILLBURN

 

NJ

172

 

MACK WOODBRIDGE II

 

581 MAIN STREET

 

WOODBRIDGE

 

NJ

173

 

MACK-CALI 7 SKYLINE

 

7 SKYLINE DRIVE

 

HAWTHORNE

 

NY

174

 

MACK-CALI BUSINESS CAMPUS

 

2 DRYDEN WAY

 

PARSIPPANY

 

NJ

 

4

--------------------------------------------------------------------------------


 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

175

 

MACK-CALI BUSINESS CAMPUS

 

2 HILTON COURT

 

PARSIPPANY

 

NJ

176

 

MACK-CALI BUSINESS CAMPUS

 

4 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

177

 

MACK-CALI BUSINESS CAMPUS

 

4 CENTURY DRIVE

 

PARSIPPANY

 

NJ

178

 

MACK-CALI BUSINESS CAMPUS

 

4 GATEHALL DRIVE

 

PARSIPPANY

 

NJ

179

 

MACK-CALI BUSINESS CAMPUS

 

5 CENTURY DRIVE

 

PARSIPPANY

 

NJ

180

 

MACK-CALI BUSINESS CAMPUS

 

6 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

181

 

MACK-CALI BUSINESS CAMPUS

 

6 CENTURY DRIVE

 

PARSIPPANY

 

NJ

182

 

MACK-CALI BUSINESS CAMPUS

 

7 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

183

 

MACK-CALI BUSINESS CAMPUS

 

7 SYLVAN WAY

 

PARSIPPANY

 

NJ

184

 

MACK-CALI BUSINESS CAMPUS

 

8 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

185

 

MACK-CALI BUSINESS CAMPUS

 

9 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

186

 

MACK-CALI BUSINESS CAMPUS

 

FIVE SYLVAN WAY

 

PARSIPPANY

 

NJ

187

 

MACK-CALI BUSINESS CAMPUS

 

ONE SYLVAN WAY

 

PARSIPPANY

 

NJ

188

 

MACK-CALI EAST POINTE

 

4200 PARLIAMENT PLACE

 

LANHAM

 

MD

189

 

MOUNTAINVIEW

 

10 MOUNTAINVIEW ROAD

 

UPPER SADDLE RIVER

 

NJ

190

 

OFFICE ASSOCIATES LLC

 

101 EISENHOWER PARKWAY

 

ROSELAND

 

NJ

191

 

OLD LINE BANK LAND LEASE

 

PARCEL A

 

GREENBELT

 

MD

192

 

ONE CENTER COURT

 

1 CENTER COURT

 

TOTOWA

 

NJ

193

 

PRINCETON CORPORATE CENTER REALTY ASSOC., LLC

 

3 INDEPENDENCE WAY

 

PRINCETON

 

NJ

194

 

PRINCETON OVERLOOK

 

100 OVERLOOK CENTER

 

PRINCETON

 

NJ

195

 

RICHMOND COURT

 

5 DENNIS STREET

 

NEW BRUNSWICK

 

NJ

196

 

RIVERWATCH COMMONS

 

100 HIRAM SQUARE

 

NEW BRUNSWICK

 

NJ

197

 

ROSELAND II LLC

 

103 EISENHOWER PARKWAY

 

ROSELAND

 

NJ

198

 

SIX COMMERCE DRIVE ASSOC., LLC

 

6 COMMERCE DRIVE

 

CRANFORD

 

NJ

199

 

TEXACO - EXECUTIVE PLAZA

 

1 ENTERPRISE BOULEVARD

 

YONKERS

 

NY

200

 

TWO CENTER COURT

 

2 CENTER COURT

 

TOTOWA

 

NJ

201

 

VAUGHN PRINCETON ASSOC., LLC

 

5 VAUGHN DRIVE

 

PRINCETON

 

NJ

 

5

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

Schedule 6.3(c)

Partially-Owned Entities

As of December 31, 2015

 

Mack-Cali Interest Holder:

 

Mack-Cali Sub XI, Inc.

Name of Entity:

 

Cal-Harbor So. Pier Urban Renewal Associates L.P.

Type of Entity:

 

Delaware corporation

Percentage Interest:

 

1%

Capacity in Ownership:

 

General partner

 

 

 

Mack-Cali Interest Holder:

 

Mack-Cali Realty, L.P.

Name of Entity:

 

Cal-Harbor So. Pier Urban Renewal Associates L.P.

Type of Entity:

 

Delaware limited partnership

Percentage Interest:

 

49%

Capacity in Ownership:

 

Limited partner

 

 

 

Mack-Cali Interest Holder:

 

3 Campus Realty L.L.C.

Name of Entity:

 

M-C 3 Campus L.L.C.

Type of Entity:

 

Delaware LLC

Percentage Interest:

 

99.9%

Capacity in Ownership:

 

Member

 

 

 

Mack-Cali Interest Holder:

 

Roseland/Eastchester, L.L.C.

Name of Entity:

 

150 Main Street, L.L.C.

Type of Entity:

 

Delaware LLC

Percentage Interest:

 

76.25%

Capacity in Ownership:

 

Member

 

 

 

Mack-Cali Interest Holder:

 

MC Roseland NJ Holding L.L.C.

Name of Entity:

 

Port Imperial South, L.L.C.

Type of Entity:

 

New Jersey LLC

Percentage Interest:

 

50% Class 1 Capital; 50% Residual

Capacity in Ownership:

 

Member

 

 

 

Mack-Cali Interest Holder:

 

Roseland 4/5 Holding, L.L.C.

Name of Entity:

 

Port Imperial South 4/5 Garage, L.L.C.

Type of Entity:

 

New Jersey LLC

Percentage Interest:

 

17.5% Class 1 Capital; 50% Residual

Capacity in Ownership:

 

Member

 

 

 

Mack-Cali Interest Holder:

 

Roseland 4/5 Holding, L.L.C.

Name of Entity:

 

Port Imperial South 4/5 Retail, L.L.C.

Type of Entity:

 

New Jersey LLC

Percentage Interest:

 

17.5% Class 1 Capital; 50% Residual

Capacity in Ownership:

 

Member

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

Litigation

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

Certain Transactions

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

Environmental Compliance

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.19

 

Subsidiaries

 

See attached

 

--------------------------------------------------------------------------------


 

J U R I S D I C T I O N  R E P O R T - D E T A I L E D for Mack-Cali Realty
Corporation (Id : A116017 )

 

 

Total Rep. Units

: 987

 

Active Rep. Units

: 558

 

Inactive Rep. Units

: 429

 

Non CSC Units

: 9

 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

100 Willowbrook Realty L.L.C.

 

Delaware (D)

 

07-JUN-2005

 

3981387

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

100 Willowbrook Realty L.L.C.

 

New Jersey

 

10-JUN-2005

 

0600239334

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

101 Commerce Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274904

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

101 Executive Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274886

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

102 Executive Realty L.L.C.

 

New Jersey (D)

 

20-JUL-2006

 

0600275021

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

10 Independence SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820923

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

10 Independence SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207674

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

10 Independence SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

11 Commerce Drive Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058393

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

120 Passaic Street LLC

 

New Jersey (D)

 

17-APR-1995

 

0600019330

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

1256 N. Church Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274890

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

1266 Soundview Realty L.L.C.

 

Connecticut (D)

 

29-JUL-2002

 

0721635

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

1280 Wall SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820947

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

1280 Wall SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207675

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

12 Skyline Associates, L.L.C.

 

New York (D)

 

09-DEC-1999

 

2448326

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

12 Vreeland Associates, L.L.C.

 

New Jersey (D)

 

11-SEP-1996

 

—

 

Non-CSC

 

 

 

—

 

 

Generated By CSC’s RecordCenter

 

 

1

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

12 Vreeland Realty LLC

 

Delaware (D)

 

26-MAY-2006

 

4165604

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

12 Vreeland Realty LLC

 

New Jersey

 

31-MAY-2006

 

0600270978

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

14/16 Skyline Realty L.L.C.

 

New York (D)

 

30-MAY-2002

 

2772802

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

14 Commerce Realty L.L.C.

 

New Jersey (D)

 

15-SEP-2003

 

0600179843

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

14 Sylvan Realty L.L.C.

 

New Jersey (D)

 

09-JUN-2011

 

0600374650

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

1507 Lancer Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274889

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

150 Main Street, L.L.C.

 

Delaware (D)

 

22-FEB-2012

 

5113104

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

150 Main Street, L.L.C.

 

New York

 

21-MAR-2014

 

4548530

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

1717 Realty Associates L.L.C.

 

New Jersey (D)

 

13-APR-2000

 

0600088199

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

1 Commerce Realty L.L.C.

 

New Jersey (D)

 

20-JUL-2006

 

0600275026

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

1 Executive Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274906

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

1 Water Street L.L.C.

 

New York (D)

 

14-SEP-2015

 

4819034

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

201 Commerce Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274893

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

201 Willowbrook Funding L.L.C.

 

New Jersey (D)

 

05-MAY-2005

 

0600235886

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

201 Willowbrook Funding L.L.C.

 

New York

 

01-JUN-2007

 

3525119

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

201 Willowbrook Funding L.L.C.

 

Pennsylvania

 

05-JUN-2014

 

4274108

 

Active

 

Active

 

Department Of State, Corporation Bureau

20 Commerce Drive Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058399

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

20 Waterview SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

20 Waterview SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820936

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

20 Waterview SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207690

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

2

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

210 Clay SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820946

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

210 Clay SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207676

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

210 Clay SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

225 Corporate Realty L.L.C.

 

New Jersey

 

07-DEC-2006

 

0600286041

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

225 Corporate Realty L.L.C.

 

New York (D)

 

30-MAY-2002

 

2772814

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

225 Executive Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274885

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

233 Canoebrook Associates, L.L.C.

 

New Jersey (D)

 

15-SEP-1997

 

0600042584

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

25 Commerce Realty, L.L.C.

 

New Jersey (D)

 

19-JUL-2002

 

0600145876

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

2 Commerce Realty L.L.C.

 

New Jersey (D)

 

20-JUL-2006

 

0600275022

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

2 Executive Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274912

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

2 Independence SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820934

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

2 Independence SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207669

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

2 Paragon Realty L.L.C.

 

Delaware (D)

 

07-JUN-2005

 

3981390

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

2 Paragon Realty L.L.C.

 

New Jersey

 

10-JUN-2005

 

0600239336

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

2 Twosome Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274895

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

300 Horizon Realty L.L.C.

 

New Jersey (D)

 

17-JUL-2000

 

0600094138

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

300 Tice Realty Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059354

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

30 Twosome Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274900

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

31 Twosome Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274902

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

343 Thornall Holding L.L.C.

 

Delaware (D)

 

02-MAY-2006

 

4151936

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

 

3

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

343 Thornall Holding L.L.C.

 

New Jersey

 

08-MAY-2006

 

0600269009

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

343 Thornall SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820926

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

343 Thornall SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207693

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

35 Waterview Holding L.L.C.

 

Delaware (D)

 

02-MAY-2006

 

4151938

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

35 Waterview Holding L.L.C.

 

New Jersey

 

08-MAY-2006

 

0600268999

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

35 Waterview SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3821164

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

35 Waterview SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207665

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

35 Waterview SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

395 W. Passaic L.L.C.

 

New Jersey (D)

 

23-MAY-2006

 

0600270399

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

3 Campus Realty LLC

 

Delaware (D)

 

26-MAY-2006

 

4165606

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

3 Campus Realty LLC

 

New Jersey

 

31-MAY-2006

 

0600270980

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

3 Odell Realty L.L.C.

 

New York (D)

 

29-JUL-2003

 

2936081

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

3 Paragon Realty L.L.C.

 

Delaware (D)

 

07-JUN-2005

 

3981388

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

3 Paragon Realty L.L.C.

 

New Jersey

 

10-JUN-2005

 

0600239335

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

3 Sylvan Holding L.L.C.

 

New Jersey (D)

 

08-DEC-2015

 

0600426872

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

3 Sylvan Realty L.L.C.

 

New Jersey (D)

 

24-AUG-2015

 

0600423827

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

400 Chestnut Realty L.L.C.

 

New Jersey (D)

 

02-JUN-2004

 

0600204111

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

40 Park Holdings, L.L.C.

 

New Jersey (D)

 

16-MAY-2008

 

0600325806

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

40 Park L.L.C.

 

New Jersey (D)

 

11-MAY-2007

 

0600299420

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

40 Twosome Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274898

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

4

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

41 Twosome Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274915

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

461 From Realty L.L.C.

 

New Jersey (D)

 

10-JAN-2006

 

0600257552

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

470 Chestnut Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274914

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

4 Becker SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820944

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

4 Becker SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207679

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

4 Becker SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

4 Gatehall Realty L.L.C.

 

New Jersey (D)

 

07-JUN-2000

 

0600091691

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

4 Paragon Realty L.L.C.

 

New Jersey (D)

 

06-MAY-2005

 

0600236046

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

4 Sentry Holding L.L.C.

 

Delaware (D)

 

10-SEP-2003

 

3702158

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

4 Sentry Holding L.L.C.

 

Pennsylvania

 

15-SEP-2003

 

3168922

 

Active

 

Active

 

Department Of State, Corporation Bureau

4 Sentry Realty L.L.C.

 

Delaware (D)

 

22-AUG-2003

 

3695656

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

4 Sentry Realty L.L.C.

 

Pennsylvania

 

25-AUG-2003

 

3164510

 

Active

 

Active

 

Department Of State, Corporation Bureau

4 Sylvan SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820938

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

4 Sylvan SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207670

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

4 Sylvan SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

500 Columbia Turnpike Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058404

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

50 Twosome Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274897

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

530 Chestnut Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274913

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

55 Corporate Partners L.L.C.

 

Delaware (D)

 

22-MAY-2006

 

4162840

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

55 Corporate Partners L.L.C.

 

New Jersey

 

25-MAY-2006

 

0600270721

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

5

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

55 Corporate Realty L.L.C.

 

Delaware (D)

 

22-MAY-2006

 

4162836

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

55 Corporate Realty L.L.C.

 

New Jersey

 

25-MAY-2006

 

0600270720

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

5/6 Skyline Realty L.L.C.

 

New York (D)

 

03-JUL-2001

 

2656710

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

5 Becker SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

5 Wood Hollow Realty, L.L.C.

 

New Jersey (D)

 

29-MAR-2004

 

0600197821

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

600 Horizon Center L.L.C.

 

New Jersey (D)

 

22-APR-2002

 

0600139056

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

600 Parsippany Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059350

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

6 Becker SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820942

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

6 Becker SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

6 Parsippany L.L.C.

 

New Jersey (D)

 

16-JUL-2010

 

0600362103

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

701 2nd St. WDC Member L.L.C.

 

District Of Columbia (D)

 

21-NOV-2013

 

L00004838652

 

Active

 

Active

 

Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division

75 Livingston SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820941

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

75 Livingston SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207684

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

75 Livingston SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

85 Livingston SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3821166

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

85 Livingston SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207685

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

85 Livingston SPE LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

97 Forster Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274876

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

9 Campus Realty, L.L.C.

 

New Jersey (D)

 

07-AUG-2001

 

0600120556

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

ALTERRA II L.L.C.

 

Delaware (D)

 

27-MAR-2013

 

5310222

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

 

6

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

ALTERRA II L.L.C.

 

Massachusetts

 

04-APR-2013

 

001103929

 

Active

 

Active

 

Secretary Of The Commonwealth

ALTERRA I L.L.C.

 

Delaware (D)

 

04-JAN-2013

 

5270130

 

Active

 

 

 

Secretary Of State, Division Of Corporations

ALTERRA I L.L.C.

 

Massachusetts

 

07-JAN-2013

 

461462433

 

Active

 

 

 

Secretary Of The Commonwealth

Andover Place Apts. L.L.C.

 

Delaware (D)

 

11-FEB-2014

 

5480604

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Andover Place Apts. L.L.C.

 

Massachusetts

 

20-FEB-2014

 

001128828

 

Active

 

Active

 

Secretary Of The Commonwealth

BA Roseland L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208673

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

BA Roseland L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390708

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

BMP Moorestown Realty L.L.C.

 

New Jersey (D)

 

05-JUN-2000

 

0600091500

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

BMP South Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059458

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Bridge Plaza Realty Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059371

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor II & III Urban Renewal Associates L.P.

 

New Jersey (D)

 

25-SEP-1996

 

0600030997

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor IV Urban Renewal Associates L.P.

 

New Jersey (D)

 

25-SEP-1996

 

0600031314

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor So. Pier Urban Renewal Associates L.P.

 

New Jersey (D)

 

25-SEP-1996

 

0600031000

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor VII Leasing Associates L.L.C.

 

New Jersey (D)

 

24-AUG-2000

 

0600096760

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor VII Urban Renewal Associates L.P.

 

New Jersey (D)

 

25-SEP-1996

 

0600030998

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor VI Urban Renewal Associates L.P.

 

New Jersey (D)

 

25-SEP-1996

 

0600030995

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor V Leasing Associates L.L.C.

 

New Jersey (D)

 

24-AUG-2000

 

0600096761

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CAL-Harbor V Urban Renewal Associates L.P.

 

New Jersey (D)

 

25-SEP-1996

 

0600030996

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CALI Harborside (Fee) Associates L.P.

 

New Jersey (D)

 

07-OCT-1996

 

0600031416

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Campus Conservation And Management Association, Inc.

 

New Jersey (D)

 

19-JUL-1995

 

0100633548

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

7

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

CCMA Nominee L.L.C.

 

New Jersey (D)

 

09-JUN-2011

 

0600374657

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Century Plaza Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058401

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CHAI JV Member L.L.C.

 

Virginia (D)

 

11-FEB-2013

 

S440801-1

 

Active

 

Active

 

State Corporation Commission

Clearbrook Road Associates, L.L.C.

 

New York (D)

 

30-AUG-2001

 

2676133

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

College Road Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059460

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Commercenter Realty Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059369

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Cross Westchester Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321484

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Curtis Center II MEZZ D L.L.C.

 

Delaware (D)

 

29-MAY-2014

 

5541602

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center II MEZZ E L.L.C.

 

Delaware (D)

 

29-MAY-2014

 

5541604

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center II MEZZ F L.L.C.

 

Delaware (D)

 

29-MAY-2014

 

5541605

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center I MEZZ A L.L.C.

 

Delaware (D)

 

29-MAY-2014

 

5541593

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center I MEZZ B L.L.C.

 

Delaware (D)

 

29-MAY-2014

 

5541596

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center I MEZZ C L.L.C.

 

Delaware (D)

 

29-MAY-2014

 

5541601

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center TIC II L.L.C.

 

Delaware (D)

 

25-MAR-2014

 

5504735

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center TIC II L.L.C.

 

Pennsylvania

 

26-MAR-2014

 

4256518

 

Active

 

Active

 

Department Of State, Corporation Bureau

Curtis Center TIC I L.L.C.

 

Delaware (D)

 

25-MAR-2014

 

5504724

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Curtis Center TIC I L.L.C.

 

Pennsylvania

 

26-MAR-2014

 

4256517

 

Active

 

Active

 

Department Of State, Corporation Bureau

C.W. Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058406

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

CWLT Roseland Exchange L.L.C.

 

New Jersey (D)

 

11-AUG-1999

 

0600072853

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Eleventh Springhill Lake Associates, LLC

 

Maryland (D)

 

22-FEB-2006

 

W11128550

 

Active

 

Active

 

State Department Of Assessments And Taxation

 

8

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Elmsford Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321496

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Empire State Cafe Licensing L.L.C.

 

New York (D)

 

19-APR-2012

 

4233653

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Empire State Funding L.L.C.

 

Delaware (D)

 

01-APR-2013

 

5311764

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Empire State Funding L.L.C.

 

New York

 

03-APR-2013

 

4383170

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Empire State Vehicle Leasing L.L.C.

 

New York (D)

 

04-OCT-2002

 

2819283

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Epsteins B 40 Park Rosewood Unit, L.L.C.

 

New Jersey (D)

 

09-JUL-2013

 

0600401253

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Epsteins B Metropolitan Rosewood Unit, L.L.C.

 

New Jersey (D)

 

09-JUL-2013

 

0600401252

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Epsteins B Rentals, L.L.C.

 

New Jersey (D)

 

09-MAR-2004

 

0600299404

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Epsteins C Lofts, L.L.C.

 

New Jersey (D)

 

01-MAY-2007

 

0600299406

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Five Sentry Realty Associates L.P.

 

Pennsylvania (D)

 

01-JUL-1996

 

2703206

 

Active

 

Active

 

Department Of State, Corporation Bureau

Fourteenth Springhill Lake Associates, LLC

 

Maryland (D)

 

22-FEB-2006

 

W11128709

 

Active

 

Active

 

State Department Of Assessments And Taxation

Gale Onc Associates, LLC

 

Delaware (D)

 

13-JUL-2005

 

3999354

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Gale SLG NJ GP LLC

 

Delaware (D)

 

09-JUL-2004

 

3827171

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Gale SLG NJ MEZZ LLC

 

Delaware (D)

 

24-JUN-2004

 

3820919

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Gale SLG NJ Operating Partnership, L.P.

 

Delaware (D)

 

04-NOV-1997

 

2816871

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Gale SLG NJ Operating Partnership, L.P.

 

New Jersey

 

06-NOV-1997

 

0600043925

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Garden State Cafe Licensing L.L.C.

 

New Jersey (D)

 

23-SEP-2011

 

0600378463

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Garden State Vehicle Leasing L.L.C.

 

New Jersey (D)

 

17-DEC-2001

 

0600129024

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Grand Jersey Waterfront Urban Renewal Associates, L.L.C.

 

New Jersey (D)

 

21-JUN-2004

 

0600205880

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Greenbelt Gka Realty LLC

 

Maryland (D)

 

25-SEP-2015

 

W16786972

 

Active

 

Active

 

State Department Of Assessments And Taxation

 

9

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Greenbelt I-1 Realty LLC

 

Maryland (D)

 

25-SEP-2015

 

W16786915

 

Active

 

Active

 

State Department Of Assessments And Taxation

Greenbelt L Realty LLC

 

Maryland (D)

 

25-SEP-2015

 

W16786931

 

Active

 

Active

 

State Department Of Assessments And Taxation

Greenbelt/Springhill Lake Associates, LLC

 

Maryland (D)

 

20-APR-2007

 

W11873619

 

Active

 

Active

 

State Department Of Assessments And Taxation

Hanover 3201 Realty L.L.C.

 

New Jersey (D)

 

09-JUN-2011

 

0600374652

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Hanover Hospitality Corp.

 

New Jersey (D)

 

09-NOV-2012

 

0101024505

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Harborside Hospitality Corp.

 

New Jersey (D)

 

28-AUG-2000

 

0100827000

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Harborside Unit A Urban Renewal, L.L.C.

 

New Jersey (D)

 

12-DEC-2012

 

0600393873

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Hillsborough 206 Holdings, L.L.C.

 

New Jersey (D)

 

01-MAY-2003

 

0600169208

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Horizon Center Realty Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059348

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Jumping Brook Realty Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059353

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Kemble Plaza II Realty L.L.C.

 

New Jersey (D)

 

07-MAY-2004

 

0600201752

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Keystone Vehicle Leasing L.L.C.

 

Pennsylvania (D)

 

18-DEC-2001

 

3042076

 

Active

 

Active

 

Department Of State, Corporation Bureau

Knightsbridge Realty L.L.C.

 

New Jersey (D)

 

07-MAY-2004

 

0600201751

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Linwood Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059470

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Littleton Realty Associates L.L.C.

 

New Jersey (D)

 

20-SEP-2002

 

0600150552

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

LR JV-C Associates, LLC

 

Delaware (D)

 

26-APR-2005

 

3961110

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

LR JV-C Associates, LLC

 

Massachusetts

 

06-MAY-2005

 

202866168

 

Inactive

 

Active

 

Secretary Of The Commonwealth

LR Overlook Phase III, LLC

 

Delaware (D)

 

27-SEP-2007

 

4430943

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

LR Overlook Phase III, LLC

 

Massachusetts

 

28-SEP-2007

 

000961458

 

Active

 

Active

 

Secretary Of The Commonwealth

LR Overlook Phase II, L.L.C.

 

Delaware (D)

 

26-APR-2005

 

3961109

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

 

10

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

LR Overlook Phase II, L.L.C.

 

Massachusetts

 

06-MAY-2005

 

202866205

 

Active

 

Active

 

Secretary Of The Commonwealth

Mack-Cali Advantage Services Corporation

 

Delaware (D)

 

21-DEC-2000

 

3334425

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali B Properties, L.L.C.

 

New Jersey (D)

 

01-APR-1999

 

0600065757

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Bridgewater Realty L.L.C.

 

New Jersey (D)

 

15-SEP-2005

 

0600247715

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Building V Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058407

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Business Campus Association, Inc.

 

New Jersey (D)

 

22-JAN-2003

 

0100896494

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Campus Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059465

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Chestnut Ridge, L.L.C.

 

New Jersey (D)

 

17-NOV-1998

 

0600058770

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali CW Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321477

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali D.C. Management Corp

 

Delaware (D)

 

06-MAY-1998

 

2893068

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali East Lakemont L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059461

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali E-Commerce L.L.C.

 

Delaware (D)

 

05-APR-2000

 

3207038

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Facility, LLC

 

New Jersey (D)

 

02-OCT-2006

 

0600280876

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali F Properties L.P.

 

New Jersey (D)

 

29-MAR-1985

 

0600003463

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Freehold L.L.C.

 

New Jersey (D)

 

06-MAY-2005

 

0600236041

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Harborside Unit A L.L.C.

 

New Jersey (D)

 

12-DEC-2012

 

0600393872

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Holmdel L.L.C.

 

Delaware (D)

 

22-JUN-2005

 

3989607

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Holmdel L.L.C.

 

New Jersey

 

08-AUG-2005

 

0600244417

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Johnson Road L.L.C.

 

New Jersey (D)

 

15-SEP-2005

 

0600247710

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Management L.L.C.

 

Delaware (D)

 

20-OCT-2006

 

4238510

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

 

11

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Mack-Cali Management L.L.C.

 

New Jersey

 

25-OCT-2006

 

0600282751

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Mid-West Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321462

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali Morris Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059457

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Plaza I L.L.C.

 

New Jersey (D)

 

07-JUN-2005

 

0600238994

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Property Trust

 

Maryland (D)

 

29-APR-1997

 

D04679726

 

Active

 

Active

 

State Department Of Assessments And Taxation

Mack-Cali Property Trust

 

New Jersey

 

 

 

—

 

Non-CSC

 

 

 

—

Mack-Cali Property Trust

 

Pennsylvania

 

10-NOV-1997

 

2784209

 

Active

 

Active

 

Department Of State, Corporation Bureau

Mack-Cali-R Company No. 1 L.P.

 

New Jersey (D)

 

29-MAR-1985

 

0600004217

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali-R Company No. 1 L.P.

 

Pennsylvania

 

13-APR-1998

 

2811027

 

Active

 

Active

 

Department Of State, Corporation Bureau

Mack-Cali Realty Acquisition Corp.

 

Delaware (D)

 

03-OCT-1994

 

2440273

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Realty Acquisition Corp.

 

Massachusetts

 

04-SEP-2012

 

001087077

 

Active

 

Active

 

Secretary Of The Commonwealth

Mack-Cali Realty Acquisition Corp.

 

New Jersey

 

14-OCT-1994

 

0100603751

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Realty Acquisition Corp.

 

New York

 

15-OCT-1998

 

2306647

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali Realty Acquisition Corp.

 

Virginia

 

08-JAN-2013

 

F191717-0

 

Active

 

Active

 

State Corporation Commission

Mack-Cali Realty Construction Corporation

 

New Jersey (D)

 

13-MAY-1996

 

0100665617

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Realty Corporation

 

Maryland (D)

 

24-MAY-1994

 

D03895703

 

Active

 

Active

 

State Department Of Assessments And Taxation

Mack-Cali Realty Corporation

 

Massachusetts

 

31-MAY-2006

 

223305147

 

Active

 

Active

 

Secretary Of The Commonwealth

Mack-Cali Realty Corporation

 

New Jersey

 

18-AUG-1994

 

0100598275

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Realty Corporation

 

New York

 

25-APR-1995

 

1916336

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali Realty Corporation

 

Connecticut

 

30-JAN-1997

 

0553466

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

 

12

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Mack-Cali Realty Corporation

 

Maryland (D)

 

24-MAY-1994

 

—

 

Non-CSC

 

 

 

—

Mack-Cali Realty L.P.

 

Connecticut

 

02-FEB-1998

 

0582018

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

Mack-Cali Realty L.P.

 

Delaware (D)

 

31-MAY-1994

 

2407010

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Realty L.P.

 

Maryland

 

08-MAY-1998

 

P04989885

 

Active

 

Active

 

State Department Of Assessments And Taxation

Mack-Cali Realty L.P.

 

Massachusetts

 

31-MAY-2006

 

000925617

 

Active

 

Active

 

Secretary Of The Commonwealth

Mack-Cali Realty L.P.

 

New Jersey

 

18-AUG-1994

 

0600015518

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Realty L.P.

 

New York

 

17-MAR-1997

 

2123226

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali Services, Inc.

 

Connecticut

 

17-JAN-2003

 

0737070

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

Mack-Cali Services, Inc.

 

New Jersey (D)

 

09-AUG-1994

 

0100597053

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Services, Inc.

 

New York

 

11-FEB-1997

 

2112187

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali Short Hills L.L.C.

 

New Jersey (D)

 

15-SEP-2005

 

0600247712

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali So. West Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321487

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali Springing L.L.C.

 

Delaware (D)

 

03-AUG-2005

 

4009527

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Sub III, Inc.

 

Delaware (D)

 

21-JUL-1994

 

2420407

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Sub III, Inc.

 

New Jersey

 

11-AUG-1994

 

0100597249

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Sub I, Inc.

 

Delaware (D)

 

21-JUL-1994

 

2420394

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Sub I, Inc.

 

New Jersey

 

11-AUG-1994

 

0100597252

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Sub VI, Inc.

 

Delaware (D)

 

16-MAR-1995

 

2489768

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Sub XI, Inc.

 

Delaware (D)

 

22-AUG-1996

 

2655904

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Sub XI, Inc.

 

New Jersey

 

23-SEP-1996

 

0100679883

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

13

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Mack-Cali Sub X, Inc.

 

Delaware (D)

 

22-AUG-1996

 

2655902

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Sub X, Inc.

 

New Jersey

 

23-SEP-1996

 

0100679882

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Sub XVII, Inc.

 

Delaware (D)

 

17-NOV-1997

 

2822088

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Sub XVII, Inc.

 

New Jersey

 

06-JUN-2000

 

0100819209

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Sub XVII, Inc.

 

Texas

 

01-DEC-1997

 

11830706

 

Active

 

Active

 

Secretary Of State, Statutory Filings Division, Corporations Section

Mack-Cali Sub XV Trust

 

Maryland (D)

 

30-DEC-2002

 

D07148976

 

Active

 

Active

 

State Department Of Assessments And Taxation

Mack-Cali Sub XV Trust

 

Pennsylvania

 

24-JAN-2003

 

3119685

 

Active

 

Active

 

Department Of State, Corporation Bureau

Mack-Cali Taxter Associates L.L.C.

 

New York (D)

 

12-MAY-2000

 

2509756

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali TC L.L.C.

 

Delaware (D)

 

11-JAN-2013

 

5273566

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali TC L.L.C.

 

Massachusetts

 

14-JAN-2013

 

461762362

 

Active

 

Active

 

Secretary Of The Commonwealth

Mack-Cali Texas Property L.P.

 

Connecticut

 

07-AUG-2002

 

0722592

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

Mack-Cali Texas Property L.P.

 

New Jersey

 

05-JUN-2000

 

0600091501

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali Texas Property L.P.

 

New York

 

12-AUG-2002

 

2799585

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Cali Texas Property L.P.

 

Texas (D)

 

01-DEC-1997

 

10331010

 

Active

 

Active

 

Secretary Of State, Statutory Filings Division, Corporations Section

Mack-Cali TRS Holding Corporation

 

Delaware (D)

 

21-DEC-2000

 

3334426

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Cali Woodbridge L.L.C.

 

New Jersey (D)

 

15-SEP-2005

 

0600247714

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mack-Cali WP Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321500

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mack-Green-Gale LLC

 

Delaware (D)

 

09-MAR-2006

 

4122793

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Mack-Green-Gale LLC

 

New Jersey

 

25-APR-2006

 

0600267719

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Main-Martine Maintenance Corp.

 

New York (D)

 

30-JAN-1997

 

2107929

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

 

14

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Maple 4 Campus L.L.C.

 

New Jersey (D)

 

01-MAR-2001

 

0600109649

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Maple 6 Campus L.L.C.

 

New Jersey (D)

 

01-MAR-2001

 

0600109650

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Marbaella Tower Associates South, L.L.C.

 

New Jersey (D)

 

01-MAY-2007

 

0600299537

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Marbella Land Holding, L.L.C.

 

New Jersey (D)

 

03-DEC-2001

 

0600127938

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Marbella Rosegarden, L.L.C.

 

New Jersey (D)

 

17-NOV-2003

 

0600185300

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Marbella Tower Associates, L.L.C.

 

New Jersey (D)

 

01-MAY-1998

 

0600051431

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Marbella Tower Urban Renewal Associates, L.L.C.

 

New Jersey (D)

 

15-JUL-1998

 

0600053770

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Marbella Urban Tower Renewal Associates South LLC

 

New Jersey (D)

 

01-JUL-2007

 

0600304785

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC 100 IMW Holding L.P.

 

Delaware (D)

 

24-SEP-2013

 

5404315

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC 100 IMW Holding L.P.

 

Pennsylvania

 

25-SEP-2013

 

4216546

 

Active

 

Active

 

Department Of State, Corporation Bureau

M-C 101 Hudson Associates L.L.C.

 

New Jersey (D)

 

17-DEC-2014

 

0600416693

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C 125 Broad A L.L.C.

 

Delaware (D)

 

12-MAR-2007

 

4315379

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C 125 Broad A L.L.C.

 

New York

 

15-MAR-2007

 

3489553

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

M-C 125 Broad C L.L.C.

 

Delaware (D)

 

12-MAR-2007

 

4315382

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C 125 Broad C L.L.C.

 

New York

 

15-MAR-2007

 

3489558

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

M-C 2 South Gold L.L.C.

 

New Jersey (D)

 

04-APR-2007

 

0600296281

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C 3 AAA L.L.C.

 

New Jersey (D)

 

04-APR-2007

 

0600296283

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C 3 Campus, LLC

 

Delaware (D)

 

26-MAY-2006

 

4165607

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C 3 Campus, LLC

 

New Jersey

 

31-MAY-2006

 

0600270982

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC 55 Condo Associates LLC

 

Delaware (D)

 

21-OCT-2005

 

4048983

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

 

15

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

MC 55 Condo Associates LLC

 

New Jersey

 

26-OCT-2005

 

0600251346

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC 55 Corporate Drive LLC

 

Delaware (D)

 

18-MAY-2006

 

4161521

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC 55 Corporate Drive LLC

 

Massachusetts

 

03-APR-2013

 

001103810

 

Active

 

Active

 

Secretary Of The Commonwealth

MC 55 Corporate Manager L.L.C.

 

Delaware (D)

 

03-MAR-2006

 

4119262

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC 55 Corporate Manager L.L.C.

 

Massachusetts

 

02-APR-2013

 

001103777

 

Active

 

Active

 

Secretary Of The Commonwealth

MC 55 Corporate Manager L.L.C.

 

New Jersey

 

10-MAR-2006

 

0600263473

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C 5 AAA L.L.C.

 

New Jersey (D)

 

04-APR-2007

 

0600296286

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C 6 AAA L.L.C.

 

New Jersey (D)

 

04-APR-2007

 

0600296284

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Airport Holding L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206761

 

Active

 

Active

 

Department Of State, Corporation Bureau

M-C Capitol Associates L.L.C.

 

Delaware (D)

 

30-APR-1998

 

2891009

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C Capitol Associates L.L.C.

 

District Of
Columbia

 

06-MAY-1998

 

L02526

 

Active

 

Active

 

Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division

Mc Chestnut Street Realty L.L.C.

 

Pennsylvania (D)

 

20-AUG-2014

 

4293560

 

Active

 

Active

 

Department Of State, Corporation Bureau

M-C Church Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274877

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Construction Services, Inc.

 

New Jersey (D)

 

26-SEP-2008

 

0100995972

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mc Curtis Center Investor L.L.C.

 

Delaware (D)

 

29-MAY-2014

 

5541608

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Free WI-FI L.L.C.

 

New Jersey (D)

 

07-SEP-2011

 

0600377805

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Harborside Promenade LLC

 

New Jersey (D)

 

26-JUL-2006

 

0600275583

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Harsimus Partners L.L.C.

 

New Jersey (D)

 

07-DEC-1998

 

0600059787

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Hudson Holding L.L.C.

 

New Jersey (D)

 

22-NOV-2004

 

0600219373

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Hudson LLC

 

New Jersey (D)

 

26-JUL-2006

 

0600275582

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

16

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

MC Hudson Realty L.L.C.

 

New Jersey (D)

 

22-NOV-2004

 

0600219375

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Kemble Holding L.L.C.

 

Delaware (D)

 

05-MAR-2014

 

5492507

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Kemble Holding L.L.C.

 

New Jersey

 

10-MAR-2014

 

0600408240

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Knightsbridge Holding L.L.C.

 

Delaware (D)

 

05-MAR-2014

 

5492483

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Knightsbridge Holding L.L.C.

 

New Jersey

 

10-MAR-2014

 

0600408242

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC-KPG-I Public Ledger, LLC

 

Delaware (D)

 

24-MAR-2015

 

5715722

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C Lenola Realty L.L.C.

 

New Jersey (D)

 

19-JUL-2006

 

0600274896

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Madison Holding L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206740

 

Active

 

Active

 

Department Of State, Corporation Bureau

MC Monument Apartment L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206742

 

Active

 

Active

 

Department Of State, Corporation Bureau

MC Monument Holding L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206762

 

Active

 

Active

 

Department Of State, Corporation Bureau

M-C Newark L.L.C.

 

Delaware (D)

 

05-OCT-2006

 

4231108

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C Newark L.L.C.

 

New Jersey

 

10-OCT-2006

 

0600281412

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC One River General L.L.C.

 

New Jersey (D)

 

12-NOV-2004

 

0600218365

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC One River Limited L.L.C.

 

New Jersey (D)

 

12-NOV-2004

 

0600218363

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC OPM Holding L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206760

 

Active

 

Active

 

Department Of State, Corporation Bureau

Mc Parsippany Hospitality Corp.

 

New Jersey (D)

 

12-NOV-2015

 

0101038978

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Penn Management Trust

 

Maryland (D)

 

30-DEC-2002

 

D07148869

 

Active

 

Active

 

State Department Of Assessments And Taxation

M-C Penn Management Trust

 

Pennsylvania

 

24-JAN-2003

 

3119686

 

Active

 

Active

 

Department Of State, Corporation Bureau

M-C Plaza II & III LLC

 

New Jersey (D)

 

20-JUL-2006

 

0600275042

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Plaza IV LLC

 

New Jersey (D)

 

20-JUL-2006

 

0600275039

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

17

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

M-C Plaza VI & VII LLC

 

New Jersey (D)

 

25-JUL-2006

 

0600275402

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Plaza V LLC

 

New Jersey (D)

 

20-JUL-2006

 

0600275040

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Port Imperial Hotel L.L.C.

 

New Jersey (D)

 

12-NOV-2014

 

0600415629

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Port Imperial Hotel TRS, L.L.C.

 

New Jersey (D)

 

12-NOV-2014

 

0600415631

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MCPRC LLC

 

New Jersey (D)

 

16-FEB-2006

 

0600261232

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

M-C Properties Co. Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059456

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MCPT TRS Holding
Corporation

 

Delaware (D)

 

24-MAR-2004

 

3781252

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MCPT Trust

 

Delaware (D)

 

23-APR-2004

 

3794632

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MCRC Trust

 

Delaware (D)

 

23-APR-2004

 

3794640

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C Red Bank Realty L.L.C.

 

New Jersey (D)

 

07-JUN-2005

 

0600238915

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Richmond NB L.L.C.

 

New Jersey (D)

 

04-NOV-2013

 

0600404847

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Riverwatch NB L.L.C.

 

New Jersey (D)

 

01-NOV-2013

 

0600404815

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Crystal Lake L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208636

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Crystal Lake L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390703

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Epsteins L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208616

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Epsteins L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390698

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Hillsborough L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208660

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Hillsborough L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390702

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Jersey City II L.L.C.

 

Delaware (D)

 

30-AUG-2012

 

5206417

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Jersey City II L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390704

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

18

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

MC Roseland MA Holdings L.L.C.

 

Delaware (D)

 

20-JUL-2012

 

5186920

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland MA Holdings L.L.C.

 

Massachusetts

 

23-JUL-2012

 

460633402

 

Active

 

Active

 

Secretary Of The Commonwealth

MC Roseland Marbella South L.L.C.

 

Delaware (D)

 

17-SEP-2012

 

5213566

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Marbella South L.L.C.

 

New Jersey

 

18-SEP-2012

 

0600390993

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Monaco L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208624

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Monaco L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390709

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland NJ Holdings L.L.C.

 

Delaware (D)

 

20-JUL-2012

 

5186917

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland NJ Holdings L.L.C.

 

New Jersey

 

23-JUL-2012

 

0600389117

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland North Retail L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208653

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland North Retail L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390697

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland NY Holdings L.L.C.

 

Delaware (D)

 

23-JUL-2012

 

5187746

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland NY Holdings L.L.C.

 

New York

 

24-JUL-2012

 

4274630

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

MC Roseland Port Imperial 11, L.L.C.

 

New Jersey (D)

 

25-FEB-2015

 

0600418610

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Port Imperial 13, L.L.C.

 

New Jersey (D)

 

04-DEC-2012

 

0600393467

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Port Imperial South 15 L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208627

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Port Imperial South 15 L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390699

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Portside At Pier One L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208657

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Portside At Pier One L.L.C.

 

Massachusetts

 

12-SEP-2012

 

460961787

 

Active

 

Active

 

Secretary Of The Commonwealth

MC Roseland Portside L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208672

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Portside L.L.C.

 

Massachusetts

 

12-SEP-2012

 

460954873

 

Active

 

Active

 

Secretary Of The Commonwealth

 

19

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

MC Roseland TRS Operating L.L.C.

 

Delaware (D)

 

20-JUL-2012

 

5186922

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland TRS Operating L.L.C.

 

Massachusetts

 

11-APR-2013

 

001104601

 

Active

 

Active

 

Secretary Of The Commonwealth

MC Roseland TRS Operating L.L.C.

 

New Jersey

 

23-JUL-2012

 

0600389118

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland VA Holdings L.L.C.

 

Delaware (D)

 

06-FEB-2013

 

5285142

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland VA Holdings L.L.C.

 

Virginia

 

07-FEB-2013

 

T052553-7

 

Active

 

Active

 

State Corporation Commission

MC Roseland Washington Street, L.P.

 

Delaware (D)

 

14-OCT-2013

 

5414731

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Washington Street, L.P.

 

Pennsylvania

 

15-OCT-2013

 

4220638

 

Active

 

Active

 

Department Of State, Corporation Bureau

MC Roseland Waterfront Partners L.L.C.

 

Delaware (D)

 

06-SEP-2012

 

5208664

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Waterfront Partners L.L.C.

 

New Jersey

 

10-SEP-2012

 

0600390705

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Roseland Worcester L.L.C.

 

Delaware (D)

 

12-MAR-2015

 

5708626

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

MC Roseland Worcester L.L.C.

 

Massachusetts

 

13-MAR-2015

 

001164584

 

Active

 

Active

 

Secretary Of The Commonwealth

MC Rosetree Holding L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206739

 

Active

 

Active

 

Department Of State, Corporation Bureau

MC Sentry Holding L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206744

 

Active

 

Active

 

Department Of State, Corporation Bureau

M-C Vreeland, LLC

 

Delaware (D)

 

26-MAY-2006

 

4165602

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

M-C Vreeland, LLC

 

New Jersey

 

31-MAY-2006

 

0600270977

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

MC Westlakes Holding L.P.

 

Pennsylvania (D)

 

09-AUG-2013

 

4206759

 

Active

 

Active

 

Department Of State, Corporation Bureau

Metroview 333 Realty L.L.C.

 

New Jersey (D)

 

28-OCT-2015

 

0600425727

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mid-Westchester Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321489

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Mid-West Maintenance Corp.

 

New York (D)

 

30-JAN-1997

 

2107906

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Monaco Holdings, L.L.C.

 

New Jersey (D)

 

27-MAR-2007

 

0600295580

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

20

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Monaco North Urban Renewal, LLC

 

New Jersey (D)

 

21-NOV-2006

 

0600284823

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Monaco South Urban Renewal, LLC

 

New Jersey (D)

 

29-NOV-2006

 

0600285304

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Monmouth/Atlantic Realty Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059352

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Morristown Epsteins, L.L.C.

 

New Jersey (D)

 

09-MAR-2004

 

0600195746

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mountainview Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059467

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Mount Airy Realty Associates L.L.C.

 

New Jersey (D)

 

02-DEC-1998

 

0600059367

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Newark Center Holding L.L.C.

 

Delaware (D)

 

12-OCT-2006

 

4234671

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Newark Center Holding L.L.C.

 

New Jersey

 

16-OCT-2006

 

0600282027

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Nutmeg State Cafe Licensing L.L.C.

 

Connecticut (D)

 

12-AUG-2013

 

1115105

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

Office Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058410

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

One Campus Associates, L.L.C.

 

Delaware (D)

 

19-JUL-2000

 

3261595

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

One Grande SPE LLC

 

Delaware (D)

 

24-JUN-2004

 

3820921

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

One Grande SPE LLC

 

New Jersey

 

12-JUL-2004

 

0600207692

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

One Grand SPC LLC

 

New York (D)

 

28-NOV-2006

 

CONTRACT AGENT

 

Active

 

 

 

—

One Jefferson Road LLC

 

Delaware (D)

 

18-JUL-2005

 

4001711

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

One River Associates

 

New Jersey (D)

 

29-MAR-1985

 

0600002894

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

One Sylvan Realty, L.L.C.

 

New Jersey (D)

 

17-DEC-1999

 

0600080086

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

OPM Funding L.L.C.

 

New Jersey (D)

 

12-JUL-2013

 

0600401392

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

OPM Funding L.L.C.

 

Pennsylvania

 

20-AUG-2013

 

4210505

 

Active

 

Active

 

Department Of State, Corporation Bureau

Overlook Ridge Chase II L.L.C.

 

Delaware (D)

 

23-OCT-2015

 

5858370

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

 

21

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Overlook Ridge Chase II L.L.C.

 

Massachusetts

 

28-OCT-2015

 

001195232

 

Active

 

Active

 

Secretary Of The Commonwealth

Overlook Ridge JV 2C/3B, L.L.C

 

Delaware (D)

 

27-JUL-2012

 

5190680

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Overlook Ridge JV, L.L.C.

 

Delaware (D)

 

08-FEB-2005

 

3923297

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Overlook Ridge JV, L.L.C.

 

Massachusetts

 

03-MAR-2005

 

000889812

 

Active

 

Active

 

Secretary Of The Commonwealth

Overlook Ridge, L.L.C.

 

Delaware (D)

 

04-JAN-2001

 

3339989

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Overlook Ridge, L.L.C.

 

Massachusetts

 

26-FEB-2003

 

000836449

 

Active

 

Active

 

Secretary Of The Commonwealth

Palladium Realty L.L.C.

 

New Jersey (D)

 

26-MAY-2004

 

0600203532

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Park Square TIC L.L.C.

 

New Jersey (D)

 

21-OCT-2013

 

0600404432

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Parsippany 202 Realty L.L.C.

 

New Jersey (D)

 

09-JUN-2011

 

0600374651

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Parsippany 4/5 Realty L.L.C.

 

New Jersey (D)

 

17-DEC-2004

 

0600221742

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Parsippany Hanover Realty II L.L.C.

 

New Jersey (D)

 

09-JUN-2011

 

0600374654

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Phelan Realty Associates L.P.

 

California (D)

 

01-DEC-1997

 

199733500025

 

Active

 

Active

 

Secretary Of State

Plaza VIII & IX Associates L.L.C.

 

New Jersey (D)

 

09-SEP-2002

 

0600149598

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial Clubhouse, L.L.C.

 

New Jersey (D)

 

11-MAR-2005

 

0600230206

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial North Retail, L.L.C.

 

New Jersey (D)

 

25-JAN-2006

 

0600258983

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 11 Holding, L.L.C.

 

New Jersey (D)

 

11-FEB-2015

 

0600418249

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 11, L.L.C.

 

New Jersey (D)

 

27-FEB-2015

 

0600418683

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 11 Urban Renewal, L.L.C.

 

New Jersey (D)

 

27-JUL-2015

 

0600423016

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 1/3 Garage, L.L.C.

 

New Jersey (D)

 

01-OCT-2014

 

0600414430

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 1/3 Holding, L.L.C.

 

New Jersey (D)

 

01-OCT-2014

 

0600414428

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

22

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Port Imperial South 13, L.L.C.

 

New Jersey (D)

 

15-FEB-2005

 

0600227614

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 1/3 Retail, L.L.C.

 

New Jersey (D)

 

10-FEB-2015

 

0600418181

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 13 Urban Renewal, L.L.C.

 

New Jersey (D)

 

01-JUL-2012

 

0600388914

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 15, L.L.C.

 

New Jersey (D)

 

14-MAY-2004

 

0600202496

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 4/5 Garage, L.L.C.

 

New Jersey (D)

 

01-DEC-2010

 

0600368150

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 4/5 Holding, L.L.C.

 

New Jersey (D)

 

10-JAN-2011

 

0600368705

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South 4/5 Retail, L.L.C.

 

New Jersey (D)

 

01-DEC-2010

 

0600368148

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Port Imperial South, L.L.C.

 

New Jersey (D)

 

01-JUL-1997

 

0600040197

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Portside 1/4, L.L.C.

 

Delaware (D)

 

22-AUG-2011

 

5028070

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Portside 5/6, L.L.C.

 

Delaware (D)

 

22-AUG-2011

 

5028068

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Portside 5/6, L.L.C.

 

Massachusetts

 

26-FEB-2015

 

001162459

 

Active

 

Active

 

Secretary Of The Commonwealth

Portside Apartment Developers, L.L.C.

 

Delaware (D)

 

22-APR-2005

 

3959257

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Portside Apartment Developers, L.L.C.

 

Massachusetts

 

02-MAY-2005

 

202728777

 

Active

 

Active

 

Secretary Of The Commonwealth

Portside Apartment Holdings, L.L.C.

 

Delaware (D)

 

22-APR-2005

 

3959260

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Portside Apartment Holdings, L.L.C.

 

Massachusetts

 

29-APR-2005

 

000894652

 

Active

 

Active

 

Secretary Of The Commonwealth

Portside Holdings, L.L.C.

 

Delaware (D)

 

22-AUG-2011

 

5028064

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Portside Holdings, L.L.C.

 

Massachusetts

 

26-FEB-2015

 

001162455

 

Active

 

Active

 

Secretary Of The Commonwealth

Portside Master Company, L.L.C.

 

Massachusetts

 

29-JAN-2003

 

000834624

 

Active

 

Active

 

Secretary Of The Commonwealth

Portside Master Company, L.L.C.

 

New Jersey (D)

 

03-JAN-2003

 

0600158409

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Princeton Corporate Center Realty Associates L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059453

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

23

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Princeton Junction Metro Office Center Association, Inc.

 

New Jersey (D)

 

08-OCT-1985

 

0100274647

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Princeton Overlook Realty L.L.C.

 

New Jersey (D)

 

03-DEC-1998

 

0600059452

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Prurose Monaco Holdings, L.L.C.

 

New Jersey (D)

 

13-AUG-2008

 

0600330805

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Prurose Port Imperial South 15, L.L.C.

 

New Jersey (D)

 

06-JUN-2010

 

0600360987

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Prurose Riverwalk G, L.L.C.

 

New Jersey (D)

 

01-OCT-2007

 

0600311124

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

PSA Rahway TIC L.L.C.

 

New Jersey (D)

 

22-OCT-2013

 

0600404459

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

PW/MS Management Co., Inc.

 

New Jersey (D)

 

10-FEB-1981

 

0100132235

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

PW/MS OP Sub III, LLC

 

Delaware (D)

 

04-NOV-1997

 

2816899

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Rahway Apts. TIC L.L.C.

 

New Jersey (D)

 

21-OCT-2013

 

0600404431

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Red Bank Corporate Plaza, LLC

 

New Jersey (D)

 

28-SEP-2005

 

0600248842

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Riverwalk C Urban Renewal, L.L.C.

 

New Jersey (D)

 

01-OCT-2011

 

0600379507

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Riverwalk G Urban Renewal, L.L.C.

 

New Jersey (D)

 

01-OCT-2007

 

0600312420

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

RM-C/H Management
Company, LLC

 

New Jersey (D)

 

21-SEP-2012

 

0600391141

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Rosegarden Marbella South, L.L.C.

 

New Jersey (D)

 

15-JUN-2007

 

0600301918

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Rosegarden Monaco Holdings, L.L.C.

 

New Jersey (D)

 

27-MAR-2007

 

0600295587

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Rosegarden Monaco, L.L.C.

 

New Jersey (D)

 

09-SEP-2005

 

0600247124

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland 4/5 Holding, L.L.C.

 

New Jersey (D)

 

20-NOV-2012

 

0600368706

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Acquisition Corp.

 

Delaware (D)

 

23-SEP-2015

 

5831881

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland Asset Services, L.L.C.

 

Massachusetts

 

20-MAR-2013

 

001102717

 

Active

 

Active

 

Secretary Of The Commonwealth

Roseland Asset Services, L.L.C.

 

New Jersey (D)

 

18-DEC-1996

 

0600033535

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

24

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Roseland Designs, L.L.C.

 

Massachusetts

 

29-APR-2009

 

001000989

 

Active

 

Active

 

Secretary Of The Commonwealth

Roseland Designs, L.L.C.

 

New Jersey (D)

 

18-JUN-2008

 

0600327822

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Designs, L.L.C.

 

New York

 

28-APR-2009

 

3803544

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Roseland Designs, L.L.C.

 

Virginia

 

29-APR-2009

 

T040390-9

 

Active

 

Active

 

State Corporation Commission

Roseland/Eastchester, L.L.C.

 

New Jersey (D)

 

22-FEB-2012

 

0600383754

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Freehold L.L.C.

 

New Jersey (D)

 

27-AUG-2015

 

0600423927

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland/Harrison, L.L.C.

 

New Jersey (D)

 

27-NOV-2012

 

0600141968

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Hospitality Corp.

 

New Jersey (D)

 

23-SEP-2013

 

0101029190

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland II L.L.C.

 

New Jersey (D)

 

10-NOV-1998

 

0600058491

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland/Lincoln Harbor L.L.C.

 

New Jersey (D)

 

27-NOV-2012

 

0600372052

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Management Company, L.L.C.

 

District Of
Columbia

 

15-SEP-2014

 

L00005034707

 

Active

 

Active

 

Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division

Roseland Management Company, L.L.C.

 

Georgia

 

08-APR-1998

 

9813232

 

Inactive

 

 

 

Secretary Of State, Corporations Division

Roseland Management Company, L.L.C.

 

Massachusetts

 

05-MAR-2003

 

223489022

 

Active

 

Active

 

Secretary Of The Commonwealth

Roseland Management Company, L.L.C.

 

New Jersey (D)

 

23-DEC-1996

 

0600033780

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Management Company, L.L.C.

 

New York

 

26-JAN-2000

 

2466179

 

Inactive

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Roseland Management Company, L.L.C.

 

North Carolina

 

08-MAY-1997

 

0426691

 

Inactive

 

 

 

Secretary Of State, Corporations Division

Roseland Management Company, L.L.C.

 

Tennessee

 

20-APR-1998

 

349329

 

Non-CSC

 

 

 

—

Roseland Management Company, L.L.C.

 

Texas

 

08-APR-1998

 

07035879-23

 

Inactive

 

 

 

Secretary Of State, Statutory Filings Division, Corporations Section

Roseland Management Company, L.L.C.

 

Virginia

 

09-APR-1997

 

T022825-6

 

Active

 

Active

 

State Corporation Commission

Roseland Management
Holding, L.L.C.

 

New Jersey (D)

 

19-MAY-2011

 

0600373934

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

25

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Roseland Management
Services, L.P.

 

Delaware (D)

 

10-AUG-2012

 

5197773

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland Management
Services, L.P.

 

District Of
Columbia

 

03-MAR-2015

 

P00005112995

 

Active

 

Active

 

Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division

Roseland Management
Services, L.P.

 

Massachusetts

 

17-AUG-2012

 

201200533570

 

Active

 

Active

 

Secretary Of The Commonwealth

Roseland Management
Services, L.P.

 

New Jersey

 

16-AUG-2012

 

0600389990

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Management
Services, L.P.

 

New York

 

17-AUG-2012

 

4284836

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Roseland Management
Services, L.P.

 

Virginia

 

17-AUG-2012

 

M011087-6

 

Active

 

Active

 

State Corporation Commission

Roseland/Overlook/2C/3B, L.L.C.

 

New Jersey (D)

 

27-NOV-2012

 

0600389303

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland/Overlook, L.L.C.

 

Massachusetts

 

05-MAR-2003

 

000836948

 

Active

 

Active

 

Secretary Of The Commonwealth

Roseland/Overlook, L.L.C.

 

New Jersey (D)

 

03-JAN-2001

 

0600105450

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Owners Associates L.L.C.

 

New Jersey (D)

 

23-AUG-1999

 

0600073453

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland/Port Imperial L.L.C.

 

New Jersey (D)

 

28-NOV-2012

 

0600020755

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland/Port Imperial
Partners, L.P.

 

Delaware (D)

 

30-JUN-1995

 

2521349

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland/Port Imperial South L.L.C.

 

New Jersey (D)

 

28-NOV-2012

 

0600040196

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland QRS Inc.

 

Delaware (D)

 

23-SEP-2015

 

5825153

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland/RBA, L.L.C.

 

New Jersey (D)

 

20-OCT-2005

 

0600250742

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Residential Holding LLC

 

Delaware (D)

 

16-DEC-2015

 

5909640

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland Residential, L.P.

 

Delaware (D)

 

24-SEP-2015

 

5832302

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland Residential TRS Corp.

 

Delaware (D)

 

15-DEC-2015

 

5908797

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland Residential Trust

 

District Of
Columbia

 

24-DEC-2015

 

T00005312731

 

Active

 

Active

 

Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division

Roseland Residential Trust

 

Maryland (D)

 

22-SEP-2015

 

D16778441

 

Active

 

Active

 

State Department Of Assessments And Taxation

 

26

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Roseland Residential Trust

 

Massachusetts

 

 

 

—

 

Pending

 

 

 

—

Roseland Residential Trust

 

New Jersey

 

17-DEC-2015

 

0101039355

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Residential Trust

 

New York

 

21-DEC-2015

 

.

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Roseland Residential Trust

 

Virginia

 

29-DEC-2015

 

C000125-7

 

Active

 

Active

 

State Corporation Commission

Roseland/Riverwalk G, L.L.C.

 

New Jersey (D)

 

28-NOV-2012

 

0600311121

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Services L.L.C.

 

Delaware (D)

 

24-JUL-2012

 

5188461

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

Roseland Services L.L.C.

 

Massachusetts

 

02-AUG-2012

 

001084971

 

Active

 

Active

 

Secretary Of The Commonwealth

Roseland Services L.L.C.

 

New Jersey

 

01-AUG-2012

 

0600389434

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Roseland Services L.L.C.

 

New York

 

01-AUG-2012

 

4278368

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Roseland Services L.L.C.

 

Virginia

 

03-AUG-2012

 

T050856-6

 

Active

 

Active

 

State Corporation Commission

Roseland/Short Hills, L.L.C.

 

New Jersey (D)

 

28-NOV-2012

 

0600042585

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Rosewood Lafayette Commons, L.L.C.

 

New Jersey (D)

 

06-OCT-2000

 

0600099371

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Rosewood Morristown, L.L.C.

 

New Jersey (D)

 

09-MAR-2004

 

0600195743

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

RRT Greenbelt Holding LLC

 

Maryland (D)

 

25-SEP-2015

 

W16786964

 

Active

 

Active

 

State Department Of Assessments And Taxation

Six Commerce Drive Associates L.L.C.

 

New Jersey (D)

 

09-NOV-1998

 

0600058396

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

Sixteenth Springhill Lake Associates, LLC

 

Maryland (D)

 

20-APR-2007

 

W11873635

 

Active

 

Active

 

State Department Of Assessments And Taxation

Skyline Realty L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321460

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

South-West Maintenance Corp.

 

New York (D)

 

30-JAN-1997

 

2107886

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

So. Westchester Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321466

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Sylvan/Campus Realty L.L.C.

 

New Jersey (D)

 

21-JUN-2000

 

0600092664

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

27

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

Talley Maintenance Corp.

 

New York (D)

 

30-JAN-1997

 

2107857

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Talleyrand Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321459

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Tenth Springhill Lake Associates, LLC

 

Maryland (D)

 

22-FEB-2006

 

W11128535

 

Active

 

Active

 

State Department Of Assessments And Taxation

Terri Realty Associates L.L.C.

 

New Jersey (D)

 

23-OCT-2003

 

0600183302

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Commercial 4/5
Condominium Association, Inc.

 

New Jersey (D)

 

07-MAR-2011

 

0101014376

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Gale Company, L.L.C.

 

Arkansas

 

 

 

—

 

Non-CSC

 

 

 

—

The Gale Company, L.L.C.

 

New Jersey (D)

 

28-NOV-2001

 

0600127481

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Gale Company, L.L.C.

 

South Carolina

 

 

 

—

 

Pending

 

 

 

—

The Gale Company, L.L.C.

 

Tennessee

 

 

 

—

 

Non-CSC

 

 

 

—

The Gale Construction
Company, L.L.C.

 

Delaware (D)

 

03-NOV-1997

 

2815434

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

The Gale Construction
Company, L.L.C.

 

New Jersey

 

10-NOV-1997

 

0600044060

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Gale Construction
Company, L.L.C.

 

New York

 

23-APR-2003

 

2897862

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

The Gale Construction Services Company, L.L.C.

 

Delaware (D)

 

18-SEP-2002

 

3570288

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

The Gale Construction Services Company, L.L.C.

 

New Jersey

 

28-NOV-2005

 

0600253837

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Gale Contracting
Company, L.L.C.

 

Delaware (D)

 

07-MAY-2002

 

3522467

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

The Gale Contracting
Company, L.L.C.

 

New Jersey

 

08-MAY-2002

 

0600140428

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Gale Contracting
Company, L.L.C.

 

Pennsylvania

 

17-MAY-2006

 

617164

 

Active

 

 

 

Department Of State, Corporation Bureau

The Gale Investment Services Company. L.L.C.

 

Delaware (D)

 

03-NOV-1997

 

2815440

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

The Gale Investment Services Company. L.L.C.

 

Maryland

 

12-NOV-1997

 

Z04836060

 

Active

 

Active

 

State Department Of Assessments And Taxation

The Gale Management Company, L.L.C.

 

Delaware (D)

 

31-JAN-2005

 

3919080

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

 

28

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction

 

Authorization
Date

 

Jurisdiction
Id

 

CSC Status

 

Jurisdiction
Status

 

Registered With

The Gale Real Estate Advisors Company, L.L.C.

 

Delaware (D)

 

03-NOV-1997

 

2815436

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

The Gale Real Estate Advisors Company, L.L.C.

 

Maryland

 

12-NOV-1997

 

Z04835096

 

Active

 

Active

 

State Department Of Assessments And Taxation

The Gale Real Estate Advisors Company, L.L.C.

 

New Jersey

 

10-NOV-1997

 

0600044020

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Gale Real Estate Services Company L.L.C.

 

Delaware (D)

 

27-APR-2006

 

4149380

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

The Gale Services Company, L.L.C.

 

Delaware (D)

 

16-DEC-2004

 

3898314

 

Active

 

Active

 

Secretary Of State, Division Of Corporations

The Gale Services Company, L.L.C.

 

New Jersey

 

24-MAY-2005

 

0600237622

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Horizon Center Property Owners Association, Inc.

 

New Jersey (D)

 

02-OCT-1997

 

0100721533

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

The Mack-Cali Foundation

 

New York (D)

 

06-JUL-1999

 

2395464

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

Twelfth Springhill Lake Associates, LLC

 

Maryland (D)

 

22-FEB-2006

 

W11128667

 

Active

 

Active

 

State Department Of Assessments And Taxation

Vaughn Princeton Associates L.L.C.

 

New Jersey (D)

 

09-OCT-1998

 

0600057219

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

West-Ave. Maintenance Corp.

 

Connecticut (D)

 

30-JAN-1997

 

0553453

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

West Avenue Realty Associates L.L.C.

 

Connecticut (D)

 

29-APR-2003

 

0747239

 

Active

 

Active

 

Secretary Of State, Commercial Recording Division

White Plains Realty Associates L.L.C.

 

New York (D)

 

03-DEC-1998

 

2321473

 

Active

 

Active

 

Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code

XS Hotel Associates, L.L.C.

 

New Jersey (D)

 

05-DEC-2014

 

0600416349

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

XS Hotel Urban Renewal Associates LLC

 

New Jersey (D)

 

07-JAN-2014

 

0600406551

 

Active

 

Active

 

Department Of The Treasury, Division Of Revenue, Business Services Bureau

 

Entities : ALL, CSC Entity Status : CSC - ACTIVE & NONCSC - ACTIVE, Jurisdiction
Status : Active, Local Jurisdictions (USA & Canada only) : ALL, Countries : ALL,
Entity Type : ALL, Service Type : ALL, Sorted By : Entity Name

 

29

--------------------------------------------------------------------------------